Exhibit 10.1

 

 

CREDIT AGREEMENT

 

dated as of

 

March 8, 2016

 

among

 

CLAYTON WILLIAMS ENERGY, INC.,

as Borrower

 

CERTAIN SUBSIDIARIES OF BORROWER,

as Guarantors

 

The Lenders Party Hereto,

 

GOLDMAN SACHS LENDING PARTNERS LLC,

as Sole Lead Arranger, Sole Bookrunner and Syndication Agent

 

and

 

WILMINGTON TRUST, NATIONAL ASSOCIATION,

as Administrative Agent

 

 

FOR U.S. TAX PURPOSES ONLY, THE LOANS UNDER THIS AGREEMENT WERE ISSUED WITH
ORIGINAL ISSUE DISCOUNT UNDER SECTIONS 1272, 1273, AND 1275 OF THE INTERNAL
REVENUE CODE OF 1986, AS AMENDED.  YOU MAY CONTACT MICHAEL L. POLLARD, SENIOR
VICE PRESIDENT AND CHIEF FINANCIAL OFFICER OF CLAYTON WILLIAMS ENERGY, INC., 6
DESTA DRIVE, SUITE 6500, MIDLAND, TEXAS 79705, 432-688-6324, WHO WILL PROVIDE
YOU WITH ANY REQUIRED INFORMATION REGARDING THE ORIGINAL ISSUE DISCOUNT.

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

Page

 

 

Article I Definitions

1

 

 

 

Section 1.01.

Defined Terms

1

 

 

 

Section 1.02.

Terms Generally

29

 

 

 

Section 1.03.

Accounting Terms; GAAP

30

 

 

 

Article II The Credits

30

 

 

 

Section 2.01.

Commitments

30

 

 

 

Section 2.02.

Request for Loans

30

 

 

 

Section 2.03.

Funding of Loans

31

 

 

 

Section 2.04.

Repayment of Loans; Evidence of Debt

31

 

 

 

Section 2.05.

Optional Prepayment of Loans

32

 

 

 

Section 2.06.

Mandatory Prepayment of Loans

32

 

 

 

Section 2.07.

Make-Whole Premium; Prepayment Premium

34

 

 

 

Section 2.08.

[Reserved

35

 

 

 

Section 2.09.

Interest and Fees

35

 

 

 

Section 2.10.

Increased Costs

36

 

 

 

Section 2.11.

Taxes

37

 

 

 

Section 2.12.

Payments Generally; Pro Rata Treatment; Sharing of Set-offs

41

 

 

 

Section 2.13.

Mitigation Obligations; Replacement of Lenders

43

 

 

 

Article III [Reserved]

44

 

 

Article IV Representations and Warranties

44

 

 

 

Section 4.01.

Organization; Powers

44

 

 

 

Section 4.02.

Authorization; Enforceability

44

 

 

 

Section 4.03.

Governmental Approvals; No Conflicts

44

 

 

 

Section 4.04.

Financial Condition; No Material Adverse Change

44

 

 

 

Section 4.05.

Properties

45

 

 

 

Section 4.06.

Litigation and Environmental Matters

45

 

 

 

Section 4.07.

Compliance with Laws and Agreements

46

 

 

 

Section 4.08.

Investment Company Status

46

 

i

--------------------------------------------------------------------------------


 

Section 4.09.

Taxes

46

 

 

 

Section 4.10.

ERISA

46

 

 

 

Section 4.11.

Disclosure

46

 

 

 

Section 4.12.

Labor Matters

47

 

 

 

Section 4.13.

Capitalization

47

 

 

 

Section 4.14.

Margin Stock

47

 

 

 

Section 4.15.

Oil and Gas Interests

47

 

 

 

Section 4.16.

Insurance

48

 

 

 

Section 4.17.

Solvency

48

 

 

 

Section 4.18.

Material Sales Contracts

49

 

 

 

Section 4.19.

Common Enterprise

49

 

 

 

Section 4.20.

Anti-Corruption Laws and Sanctions

49

 

 

 

Article V Conditions

49

 

 

 

Section 5.01.

Effective Date

49

 

 

 

Section 5.02.

Availability Date

52

 

 

 

Article VI Affirmative Covenants

54

 

 

 

Section 6.01.

Financial Statements; Other Information

54

 

 

 

Section 6.02.

Notices of Material Events

56

 

 

 

Section 6.03.

Existence; Conduct of Business

57

 

 

 

Section 6.04.

Payment of Obligations

58

 

 

 

Section 6.05.

Maintenance of Properties; Insurance

58

 

 

 

Section 6.06.

Books and Records; Inspection Rights

58

 

 

 

Section 6.07.

Compliance with Laws

59

 

 

 

Section 6.08.

Environmental Matters

59

 

 

 

Section 6.09.

Use of Proceeds

59

 

 

 

Section 6.10.

Mortgages and Other Security

59

 

 

 

Section 6.11.

Title Data

61

 

 

 

Section 6.12.

Swap Agreements

61

 

 

 

Section 6.13.

Operation of Oil and Gas Interests

61

 

 

 

Section 6.14.

Material Restricted Subsidiaries

62

 

 

 

Section 6.15.

Pledged Equity Interests

62

 

 

 

Section 6.16.

Designation and Conversion of Restricted and Unrestricted Subsidiaries

63

 

 

 

Section 6.17.

Accounts

63

 

ii

--------------------------------------------------------------------------------


 

Section 6.18.

Post-Closing Actions

64

 

 

 

Article VII Negative Covenants

64

 

 

 

Section 7.01.

Indebtedness

64

 

 

 

Section 7.02.

Liens

66

 

 

 

Section 7.03.

Fundamental Changes

67

 

 

 

Section 7.04.

Dispositions

68

 

 

 

Section 7.05.

Nature of Business

69

 

 

 

Section 7.06.

Investments, Loans, Advances, Guarantees and Acquisitions

69

 

 

 

Section 7.07.

Swap Agreements

71

 

 

 

Section 7.08.

Restricted Payments

71

 

 

 

Section 7.09.

Transactions with Affiliates

72

 

 

 

Section 7.10.

Restrictive Agreements

72

 

 

 

Section 7.11.

Disqualified Stock

72

 

 

 

Section 7.12.

Amendments to Organizational Documents

72

 

 

 

Section 7.13.

Asset Coverage Ratio

72

 

 

 

Section 7.14.

Sale and Leaseback Transactions and other Off-Balance Sheet Liabilities

73

 

 

 

Section 7.15.

Senior Notes Restrictions

73

 

 

 

Section 7.16.

Revolving Debt Restrictions

73

 

 

 

Section 7.17.

Lease Restrictions

74

 

 

 

Section 7.18.

Anti-layering Covenant

74

 

 

 

Article VIII Guarantee of Obligations

75

 

 

 

Section 8.01.

Guarantee of Payment

75

 

 

 

Section 8.02.

Guarantee Absolute

75

 

 

 

Section 8.03.

Guarantee Irrevocable

75

 

 

 

Section 8.04.

Reinstatement

75

 

 

 

Section 8.05.

Subrogation

76

 

 

 

Section 8.06.

Subordination

76

 

 

 

Section 8.07.

Payments Generally

76

 

 

 

Section 8.08.

Setoff

77

 

 

 

Section 8.09.

Formalities

77

 

 

 

Section 8.10.

Limitations on Guarantee

77

 

 

 

Article IX Events of Default

77

 

 

Article X The Administrative Agent and the Arranger

81

 

iii

--------------------------------------------------------------------------------


 

Article XI Miscellaneous

86

 

 

 

Section 11.01.

Notices

86

 

 

 

Section 11.02.

Waivers; Amendments

88

 

 

 

Section 11.03.

Expenses; Indemnity; Damage Waiver

89

 

 

 

Section 11.04.

Successors and Assigns

91

 

 

 

Section 11.05.

Survival

94

 

 

 

Section 11.06.

Counterparts; Integration; Effectiveness; Electronic Execution

95

 

 

 

Section 11.07.

Severability

95

 

 

 

Section 11.08.

Right of Setoff

96

 

 

 

Section 11.09.

GOVERNING LAW; JURISDICTION; CONSENT TO SERVICE OF PROCESS

96

 

 

 

Section 11.10.

WAIVER OF JURY TRIAL

97

 

 

 

Section 11.11.

Headings

97

 

 

 

Section 11.12.

Confidentiality

97

 

 

 

Section 11.13.

Material Non-Public Information

98

 

 

 

Section 11.14.

Authorization to Distribute Certain Materials to Public-Siders

98

 

 

 

Section 11.15.

Interest Rate Limitation

99

 

 

 

Section 11.16.

USA PATRIOT Act

99

 

 

 

Section 11.17.

Release of Guarantees and Liens

99

 

 

 

Section 11.18.

Flood Insurance Regulation

100

 

 

 

Section 11.19.

Acknowledgement and Consent to Bail-In of EEA Financial Institutions

100

 

 

 

Section 11.20.

Intercreditor Agreement

101

 

iv

--------------------------------------------------------------------------------


 

EXHIBITS:

 

Exhibit A — Form of Assignment and Assumption

Exhibit B — Form of Counterpart Agreement

Exhibit C — [Reserved]

Exhibit D — Form of Note

Exhibit E — [Reserved]

Exhibit F — Form of Tax Certificates

Exhibit G — Form of Warrant Agreement

 

SCHEDULES:

 

Schedule 2.01 — Commitments

Schedule 4.04 — Material Liabilities

Schedule 4.06 — Disclosed Matters

Schedule 4.13 — Capitalization

Schedule 6.18 — Post-Closing Actions

Schedule 7.01 — Existing Indebtedness

Schedule 7.02 — Existing Liens

Schedule 7.04 — Incentive Oil and Gas Interests

Schedule 7.06(c) — Investment Commitments

Schedule 7.06(g) — Existing Investments

Schedule 7.06(l) — Costs Relating to Incentive Oil and Gas Interests

Schedule 7.09 — Transactions with Affiliates

 

v

--------------------------------------------------------------------------------


 

CREDIT AGREEMENT

 

This CREDIT AGREEMENT, dated as of March 8, 2016, is among CLAYTON WILLIAMS
ENERGY, INC., a Delaware corporation, as Borrower, CERTAIN SUBSIDIARIES OF
BORROWER, as Guarantors, the LENDERS party hereto, GOLDMAN SACHS LENDING
PARTNERS LLC, as Sole Lead Arranger, Sole Bookrunner and Syndication Agent (in
such capacities, the “Arranger”) and WILMINGTON TRUST, NATIONAL ASSOCIATION, as
Administrative Agent.

 

RECITALS

 

WHEREAS, the Borrower has requested that the Lenders make term loans in the
principal amount of $350,000,000 to the Borrower; and

 

WHEREAS, the Lenders have agreed to make such loans subject to the terms and
conditions set forth in this Agreement.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein, the parties hereto hereby agree as follows:

 

Article I

 

Definitions

 

Section 1.01.                          Defined Terms.  As used in this
Agreement, the following terms have the meanings specified below:

 

“Accepting Lenders” has the meaning assigned to such term in Section 2.06(d).

 

“Acquisition” means, the acquisition by the Borrower or any Restricted
Subsidiary, whether by purchase, merger (and, in the case of a merger with any
such Person, with such Person being the surviving corporation) or otherwise, of
all or substantially all of the Equity Interest of, or all or substantially all
of the business, property or fixed assets of or business line or unit or a
division of, any other Person engaged solely in the business of producing oil or
natural gas or the acquisition by the Borrower or any Restricted Subsidiary of
property or assets consisting of Oil and Gas Interests.

 

“Administrative Agent” means Wilmington Trust, National Association, in its
capacity as contractual representative of the Lenders hereunder pursuant to
Article X and not in its individual capacity as a Lender, and any successor
agent appointed pursuant to Article X.

 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

 

“Advance Payment Contract” means any contract whereby any Credit Party either
(a) receives or becomes entitled to receive (either directly or indirectly) any
payment (an

 

1

--------------------------------------------------------------------------------


 

“Advance Payment”) to be applied toward payment of the purchase price of
Hydrocarbons produced or to be produced from Oil and Gas Interests owned by any
Credit Party and which Advance Payment is, or is to be, paid in advance of
actual delivery of such production to or for the account of the purchaser
regardless of such production, or (b) grants an option or right of refusal to
the purchaser to take delivery of such production in lieu of payment, and, in
either of the foregoing instances, the Advance Payment is, or is to be, applied
as payment in full for such production when sold and delivered or is, or is to
be, applied as payment for a portion only of the purchase price thereof or of a
percentage or share of such production; provided that inclusion of the standard
“take or pay” provision in any gas sales or purchase contract or any other
similar contract in the ordinary course of business shall not, in and of itself,
constitute such contract as an Advance Payment Contract for the purposes hereof.

 

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

 

“Aggregate Commitment” means, at any time, the sum of the Commitments of all the
Lenders at such time. As of the Effective Date, the Aggregate Commitment is
$350,000,000.

 

“Aggregate Credit Exposure” means, as of any date of determination, the sum of
the Credit Exposure of all of the Lenders as of such date.

 

“Agreement” means this Credit Agreement, dated as of March 8, 2016, as it may be
amended, restated, amended and restated, supplemented or otherwise modified from
time to time.

 

“Applicable Percentage” means, with respect to any Lender at any time, a
percentage equal to a fraction, the numerator of which is such Lender’s Credit
Exposure and the denominator of which is the Aggregate Credit Exposure.

 

“Applicable PIK Rate” means 15% per annum.

 

“Applicable Rate” means 12.5% per annum.

 

“Approved Fund” has the meaning assigned to such term in Section 11.04.

 

“Approved Petroleum Engineer” means (a) Netherland, Sewell & Associates, Inc.,
(b) Ryder Scott Company Petroleum Consultants, L.P., (c) Williamson Petroleum
Consultants, Inc., or (d) any reputable firm of independent petroleum engineers
selected by the Borrower and reasonably acceptable to the Lead Lender.

 

“Ares” means (a) Ares Management LLC, its Affiliated investment managers and
funds or accounts managed by any of them (but excluding any portfolio companies
that are owned in whole or in part by any of the foregoing) (collectively, the
“Ares Vehicles”) and (b) any other Affiliates of Ares Management LLC or any
“person” or “group” of related persons (as such terms are used in sections
13(d) and 14(d) of the Exchange Act) sharing voting power with Ares Management
LLC.

 

2

--------------------------------------------------------------------------------


 

“Arranger” has the meaning assigned to such term in the preamble.

 

“Asset Coverage Ratio” means, as of any date of determination, the ratio as of
(a) the sum of (i) PV10 of the Proved Reserves attributable to the Oil and Gas
Interests of Credit Parties set forth in the most recently delivered Reserve
Report plus (ii) without duplication of any value assigned to Proved Undeveloped
Reserves in clause (a)(i), Unproved PV10 attributable to the Oil and Gas
Interests of the Credit Parties set forth in the most recently delivered Asset
Coverage Reserve Report plus (iii) without duplication of any value assigned or
attributable to the Pipeline Assets in clauses (a)(i) and (a)(ii), including,
without limitation, any PV10 or Unproved PV10 attributable to the Pipeline
Assets and any valuable attributable to decreases in lease operating expenses or
other similar expenses attributable to the Pipeline Assets, the value assigned
by the Borrower to the Pipeline Assets, that is reasonably acceptable to the
Lead Lender, based on discounted cash flows attributable to such Pipeline Assets
utilizing volumes, margins and pricing as in effect on such date of
determination to (b) the Senior Secured Debt as of such date.

 

“Asset Coverage Reserve Report” means an unsuperseded engineering analysis of
the Credit Parties’ Oil and Gas Interests, in form and substance reasonably
acceptable to the Lead Lender, which shall include (i) pricing assumptions based
upon the Strip Price, as modified by appropriate adjustments for existing Swap
Agreements and to account for historical basis differentials, in each case in a
manner acceptable to the Lead Lender in its reasonable discretion, and
(ii) projections of revenues attributable to all undrilled locations on the
Credit Parties’ Oil and Gas Interests based on a development plan for a period
no greater than 10 years from the date of such Asset Coverage Reserve Report
reasonably acceptable to the Lead Lender; provided that, for the avoidance of
doubt, such projections need not be based on historical capital expenditures in
such locations nor take into account potential financings of projected capital
expenditures.

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee, and accepted by the Administrative Agent
(acting at the direction of the Lead Lender), in the form of Exhibit A or any
other form approved by the Lead Lender.

 

“Availability Date” means the date on which the conditions specified in
Section 5.02 are satisfied (or waived in accordance with Section 11.02).

 

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

 

“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination

 

3

--------------------------------------------------------------------------------


 

of the Lead Lender, has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment,
provided that a Bankruptcy Event shall not result solely by virtue of any
ownership interest, or the acquisition of any ownership interest, in such Person
by a Governmental Authority or instrumentality thereof,  unless such ownership
interest results in or provides such Person with immunity from the jurisdiction
of courts within the United States or from the enforcement of judgments or writs
of attachment on its assets or permits such Person (or such Governmental
Authority or instrumentality) to reject, repudiate, disavow or disaffirm any
contracts or agreements made by such Person.

 

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

 

“Borrower” means Clayton Williams Energy, Inc., a Delaware corporation, and its
successors and permitted assigns.

 

“Borrowing Base” means, with respect to borrowings under the Revolving Credit
Agreement and any Permitted Refinancing Revolving Facility, the maximum amount
in United States dollars determined or re-determined by the lenders under the
Revolving Credit Agreement or any Permitted Refinancing Revolving Facility as
the aggregate lending value to be ascribed to the Oil and Gas Interests of the
Borrower and its Restricted Subsidiaries against which such lenders are prepared
to provide loans to the Borrower and its Restricted Subsidiaries using their
customary practices and standards for determining reserve-based borrowing base
loans and which are generally applied to borrowers in the oil and gas business,
as determined semi-annually during each year and/or on such other occasions as
may be required therein (it being understood that such amount shall not exceed
the amount permitted under Section 7.01(l)).

 

“Borrowing Base Deficiency” means a “Borrowing Base Deficiency” as defined in
the Revolving Credit Agreement.

 

“Borrowing Request” means a request by the Borrower for a Loan in accordance
with Section 2.02.

 

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed.

 

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases or
lease obligations on a balance sheet of such Person under GAAP, and the amount
of such obligations shall be the capitalized amount thereof determined in
accordance with GAAP.

 

“Casualty Event” means any loss, casualty or other insured damage to, or any
nationalization, taking under power of eminent domain or by condemnation or
similar proceeding of, any Oil and Gas Interests of the Credit Parties.

 

“Change in Law” means the occurrence after the date of this Agreement or, with
respect to the Administrative Agent or any Lender, such later date on which the
Administrative Agent or

 

4

--------------------------------------------------------------------------------


 

such Lender becomes a party to this Agreement of (a) the adoption of any law,
rule, regulation or treaty, (b) any change in any law, rule, regulation or
treaty or in the interpretation or application thereof by any Governmental
Authority or (c) compliance by any Lender (or, for purposes of Section 2.10(b),
by any lending office of such Lender or by such Lender’s holding company, if
any) with any request, guideline or directive (whether or not having the force
of law) of any Governmental Authority made or issued after the date of this
Agreement; provided that, notwithstanding anything herein to the contrary,
(x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and all
requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall be
deemed to be a “Change in Law” regardless of the date enacted, adopted or
issued.

 

“Change of Control” means

 

(a) any “person” or “group” of related persons (as such terms are used in
sections 13(d) and 14(d) of the Securities Exchange Act of 1934, as amended (the
“Exchange Act”)) or any “group” working cooperatively to advance or achieve
common economic goals, including, without limitation, a group that forms a
“group” or committee for purposes of negotiating a restructuring transaction,
other than Ares, Clayton Williams, Jr., The Williams Children’s
Partnership, Ltd. or any Related Party thereof (each, a “Permitted Holder”), is
or becomes the beneficial owner (as defined in Rules 13d-3 and 13d-5 under the
Exchange Act, except that such person or group shall be deemed to have
“beneficial ownership” of all shares that such person or group has the right to
acquire, whether such right is exercisable immediately or only after the passage
of time), directly or indirectly, of more than (i)  35% of the total voting
power of the outstanding capital stock (excluding any debt securities
convertible into equity) normally entitled to vote in the election of directors
(“Voting Stock”) of the Borrower (or its successor by merger, consolidation or
purchase of all or substantially all of its assets) (for purposes of this
clause, such person or group shall be deemed to beneficially own any Voting
Stock held by a parent entity, if such person or group “beneficially owns” (as
defined above), directly or indirectly, more than 35% of the voting power of the
Voting Stock of such parent entity), (ii) 35% of the aggregate economic
interests in the Borrower (or its successor by merger, consolidation or purchase
of all or substantially all of its assets) or (iii) 35% of the total common
stock of the Borrower (or its successor by merger, consolidation or purchase of
all or substantially all of its assets);

 

(b) the first day on which a majority of the members of the board of directors
of the Borrower are not, as of any date of determination, either (i) a member of
the board of directors of the Borrower on March 8, 2016, or (ii) individuals who
were nominated for election or elected to the Borrower’s board of directors with
the approval of the majority of the directors described in clause (i) (or
approved for nomination or election by the majority of directors described in
clause (i) or (ii) hereof) who were members of the Borrower’s board of directors
at the time of such nomination or election; or

 

(c) the occurrence of a “Change of Control” as such term is defined in the
Indenture and the Revolving Credit Agreement;

 

5

--------------------------------------------------------------------------------


 

(d) a disposition by Borrower or a Restricted Subsidiary pursuant to which
Borrower or any Restricted Subsidiary sells, leases, licenses, transfers,
assigns or otherwise Disposes, in one or a series of related transactions, more
than 50% of the properties or assets of Borrower and its Restricted Subsidiaries
as determined by reference to the Borrower’s and its Restricted Subsidiaries’
financial statements on the last day of the most recently ended fiscal quarter,
determined on a consolidated basis in accordance with GAAP; provided that this
clause (b) shall be subject to the discretion of the Lead Lender as provided in
Section 2.06(b); or

 

(e) the adoption of a plan relating to the liquidation or dissolution of the
Borrower.

 

“Charges” has the meaning assigned to such term in Section 11.13.

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

 

“Collateral” means all assets, whether now owned or hereafter acquired by any
Borrower or any other Credit Party, in which a Lien is granted or purported to
be granted to any Secured Party as security for any Obligation.

 

“Commitment” means, with respect to each Lender, the commitment of such Lender
to make Loans hereunder.  The amount of each Lender’s Commitment as of the
Effective Date is set forth on Schedule 2.01.

 

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

 

“Consolidated Subsidiaries” means, for any Person, any Subsidiary or other
entity the accounts of which would be consolidated with those of such Person in
its consolidated financial statements in accordance with GAAP.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. 
“Controlling” and “Controlled” have meanings correlative thereto.

 

“Core Assets” means the Oil and Gas Interests of the Borrower and its Restricted
Subsidiaries located in Reeves County, Texas (including, the Pipeline Assets).

 

“Counterpart Agreement” means a Counterpart Agreement substantially in the form
of Exhibit B delivered by a Guarantor pursuant to Section 6.14.

 

“Credit Exposure” means, with respect to any Lender at any time, the sum of the
outstanding principal amount of such Lender’s Loans at such time.

 

“Credit Parties” means collectively, Borrower and each Guarantor, and each
individually, a “Credit Party”.

 

“Crude Oil” means all crude oil and condensate.

 

6

--------------------------------------------------------------------------------


 

“Declining Lender” has the meaning assigned to such term in Section 2.06(d).

 

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

 

“Disclosed Matters” means the actions, suits and proceedings and the
environmental matters disclosed in Schedule 4.06.

 

“Disposition” or “Dispose” means the sale, transfer, license, lease, exchange or
other disposition (including any sale and leaseback transaction) of any property
by any Person, including any sale, assignment, transfer or other disposal, with
or without recourse, of any notes or accounts receivable or any rights and
claims associated therewith.

 

“Disqualified Stock” means any Equity Interest which, by its terms (or by the
terms of any security into which it is convertible or for which it is
exchangeable), or upon the happening of any event, matures or is mandatorily
redeemable for any consideration other than other Equity Interests (which would
not constitute Disqualified Stock), pursuant to a sinking fund obligation or
otherwise, or is redeemable for any consideration other than other Equity
Interests (which would not constitute Disqualified Stock) at the sole option of
the holder thereof, in whole or in part, on or prior to the date that is 91 days
after the Maturity Date.

 

“Dollars” or “$” refers to lawful money of the United States of America.

 

“Domestic Subsidiary” means, with respect to any Person, a Subsidiary of such
Person that is incorporated or formed under the laws of the United States of
America, any state thereof or the District of Columbia.

 

“EEA Financial Institution” means (a) any institution established in any EEA
Member Country which is subject to the supervision of an EEA Resolution
Authority, (b) any entity established in an EEA Member Country which is a parent
of an institution described in clause (a) of this definition, or (c) any
institution established in an EEA Member Country which is a subsidiary of an
institution described in clauses (a) or (b) of this definition and is subject to
consolidated supervision with its parent.

 

“EEA Member Country” means any of the member states of the European
Union, Iceland, Liechtenstein and Norway.

 

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“Effective Date” means the date on which the conditions specified in
Section 5.01 are satisfied (or waived in accordance with Section 11.02).

 

“Electronic Signature” means an electronic sound, symbol, or process attached
to, or associated with, a contract or other record and adopted by a person with
the intent to sign, authenticate or accept such contract or record.

 

7

--------------------------------------------------------------------------------


 

“Eligible Assignee” means any Person that qualifies as an assignee pursuant to
Section 11.04(b)(i); provided that, notwithstanding the foregoing, “Eligible
Assignee” shall not include the Borrower or any of the Borrower’s Affiliates or
Subsidiaries.

 

“Engineered Value” means, (i) with respect to any Oil and Gas Interests set
forth in the Revolving Reserve Report, the value attributed by the Revolving
Administrative Agent to the Oil and Gas Interests set forth in the most recent
Revolving Reserve Report provided to the Lead Lender for purposes of the most
recent determination of the Borrowing Base, based upon the discounted present
value of the estimated net cash flow to be realized from the production of
Hydrocarbons from the Oil and Gas Interests as set forth in such Revolving
Reserve Report and (ii) with respect to any Oil and Gas Interests set forth in
the Asset Coverage Reserve Report, the value attributed by the Lead Lender to
the Oil and Gas Interests set forth in the most recent Asset Coverage Reserve
Report provided to the Lead Lender, based upon the discounted present value of
the estimated net cash flow to be realized from the production of Hydrocarbons
from the Oil and Gas Interests as set forth in such Asset Coverage Reserve
Report.

 

“Environmental Laws” means all laws (including common law), rules, regulations,
codes, ordinances, orders, determinations, decrees, judgments, injunctions,
notices or binding agreements issued, promulgated or entered into by any
Governmental Authority, relating in any way to the environment, preservation or
reclamation of natural resources, pollution, the management, release or
threatened release of any Hazardous Material or to health and safety matters.

 

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of any Credit Party directly or indirectly resulting
from or based upon (a) violation of or liability under any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal (or arrangement for the disposal) of any Hazardous Materials,
(c) exposure to any Hazardous Materials, (d) the release or threatened release
of any Hazardous Materials into the environment or (e) any contract, agreement
or other consensual arrangement pursuant to which liability is assumed or
imposed with respect to any of the foregoing.

 

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with any Credit Party, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.

 

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the

 

8

--------------------------------------------------------------------------------


 

30-day notice period is waived); (b) the failure of any Plan to satisfy the
minimum funding standard applicable to that Plan for a plan year under
Section 412 of the Code or Section 302 of ERISA; (c) the filing pursuant to
Section 412(d) of the Code or Section 303(d) of ERISA of an application for a
waiver of the minimum funding standard with respect to any Plan; (d) the
incurrence by any Credit Party or any of its ERISA Affiliates of any liability
under Title IV of ERISA with respect to the termination of any Plan; (e) the
receipt by any Credit Party or any ERISA Affiliate from the PBGC or a plan
administrator of any notice relating to an intention to terminate any Plan or
Plans or to appoint a trustee to administer any Plan; (f) the incurrence by any
Credit Party or any of its ERISA Affiliates of any liability with respect to the
withdrawal or partial withdrawal from any Plan or Multiemployer Plan; or (g) the
receipt by any Credit Party or any ERISA Affiliate of any notice, or the receipt
by any Multiemployer Plan from any Credit Party or any ERISA Affiliate of any
notice, concerning the imposition of Withdrawal Liability or a determination
that a Multiemployer Plan is, or is expected to be, insolvent or in
reorganization, within the meaning of Title IV of ERISA.

 

“Event of Default” has the meaning assigned to such term in Article IX.

 

“Excluded Hedges” means, collectively, Swap Agreements that (a) are basis
differential only swaps for volumes of Natural Gas included under other Swap
Agreements permitted by Section 7.07(a) or (b) are a hedge of volumes of Crude
Oil or Natural Gas by means of a price “floor” for which there exists no
deferred obligation to pay the related premium or other purchase price or the
only deferred obligation is to either pay the premium or other purchase price on
each settlement date so long as such settlement date occurs at least monthly, or
pay the financing for such premium or other purchase price.

 

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. Federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by the
Borrower under Section 2.13(b)) or (ii) such Lender changes its lending office,
except in each case to the extent that, pursuant to Section 2.11, amounts with
respect to such Taxes were payable either to such Lender’s assignor immediately
before such Lender acquired the applicable interest in a Loan or Commitment or
to such Lender immediately before it changed its lending office, (c) Taxes
attributable to such Recipient’s failure to comply with Section 2.11(f) and
(d) any U.S. Federal withholding Taxes imposed under FATCA.

 

“Existing Senior Notes” means the 7¾% Senior Notes due April 1, 2019 issued by
the Borrower pursuant to and in accordance with the terms of the Indenture.

 

“Existing Senior Notes Indenture” means that certain Indenture dated as of
March 16, 2011, by and between the Borrower, as issuer, and Wells Fargo Bank,
National Association, as

 

9

--------------------------------------------------------------------------------


 

trustee, as amended, restated, supplemented, renewed or extended or otherwise
modified from time to time to the extent permitted by Section 7.15.

 

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.

 

“Fair Market Value” means, with respect to any asset or liability, the fair
market value of such asset or liability as determined by the Borrower in good
faith in accordance with generally accepted finance practices.

 

“FASB” means Financial Accounting Standards Board.

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), and any current or future
regulations or official interpretations thereof and any agreement entered into
pursuant to Section 1471(b)(1) of the Code.

 

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.

 

“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer or controller of any Credit Party.  Any document delivered
hereunder that is signed by a Financial Officer of a Credit Party shall be
conclusively presumed to have been authorized by all necessary corporate,
partnership and/or other action on the part of such Credit Party and such
Financial Officer shall be conclusively presumed to have acted on behalf of such
Credit Party.

 

“Foreign Lender” means a Lender that is not a U.S. Person.

 

“GAAP” means generally accepted accounting principles in the United States of
America as in effect from time to time subject to the terms and conditions set
forth in Section 1.04.

 

“Gas Balancing Agreement” means any agreement or arrangement whereby the
Borrower or any Restricted Subsidiary, or any other party having an interest in
any Hydrocarbons to be produced from Oil and Gas Interests in which the Borrower
or any Restricted Subsidiary owns an interest, has a right to take more than its
proportionate share of production therefrom.

 

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity properly exercising

 

10

--------------------------------------------------------------------------------


 

executive, legislative, judicial, taxing, regulatory or administrative powers or
functions of or pertaining to government.

 

“Guarantee” of or by any Person (in this definition, the “guarantor”) means any
obligation, contingent or otherwise, of the guarantor guaranteeing or having the
economic effect of guaranteeing any Indebtedness or other obligation of any
other Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of the guarantor, direct or indirect,
(a) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation or to purchase (or to advance or
supply funds for the purchase of) any security for the payment thereof, (b) to
purchase or lease property, securities or services for the purpose of assuring
the owner of such Indebtedness or other obligation of the payment thereof,
(c) to maintain working capital, equity capital or any other financial statement
condition or liquidity of the primary obligor so as to enable the primary
obligor to pay such Indebtedness or other obligation or (d) as an account party
in respect of any letter of credit or letter of guaranty issued to support such
Indebtedness or obligation; provided, that the term Guarantee shall not include
endorsements for collection or deposit in the ordinary course of business.

 

“Guaranteed Liabilities” has the meaning assigned to such term in Section 8.01.

 

“Guarantor” means the Borrower (with respect to the Obligations of the other
Credit Parties) and each Material Restricted Subsidiary that is a party hereto
or hereafter executes and delivers to the Administrative Agent, the Lead Lender
and the other Lenders, a Counterpart Agreement pursuant to Section 6.14 or
otherwise.

 

“Hazardous Materials”  means all explosive or radioactive materials, substances
or wastes and all hazardous or toxic materials, substances or wastes or other
chemicals or pollutants, including petroleum or petroleum distillates, asbestos
or asbestos containing materials, polychlorinated biphenyls, radon gas,
infectious or medical wastes and all other materials, substances or wastes of
any nature regulated pursuant to, or for which liability or standards of conduct
may be imposed under, any Environmental Law.

 

“Hedge Modification” means the amendment, modification, cancellation,
monetization, sale, transfer, assignment, early termination or other disposition
of any Swap Agreement by any Credit Party for Crude Oil or Natural Gas.

 

“Hydrocarbons” means all Crude Oil and Natural Gas produced from or attributable
to the Oil and Gas Interests of the Credit Parties.

 

“Incentive Partnership” means any trust or limited partnership to which a Credit
Party, as general partner, contributes a portion of its after-payout working
interest in wells drilled within certain areas, and key employees and
consultants who promote the drilling and acquisition programs, as limited
partners, contribute cash, in each case, as in effect on the Effective Date and
without giving effect to any amendments or modifications thereto following the
Effective Date.

 

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money, (b) all obligations of such Person evidenced by
bonds, debentures, notes or similar instruments, (c) all obligations of such
Person under conditional sale or other

 

11

--------------------------------------------------------------------------------


 

title retention agreements relating to property acquired by such Person, (d) all
obligations of such Person in respect of the deferred purchase price of property
or services (excluding those incurred in the ordinary course of business which
are not greater than sixty (60) days past the date of invoice or which are being
contested in good faith by appropriate action and for which adequate reserves
have been maintained in accordance with GAAP), (e) all Indebtedness of others
secured by (or for which the holder of such Indebtedness has an existing right,
contingent or otherwise, to be secured by) any Lien on property owned or
acquired by such Person, whether or not the Indebtedness secured thereby has
been assumed by such Person, but limited to the lesser of (i) the amount of such
Indebtedness and (ii) the fair market value of the property securing such
Indebtedness, (f) all Guarantees by such Person of Indebtedness of others to the
extent of the lesser of the amount of such Indebtedness and the maximum stated
amount of such Guarantee, (g) all Capital Lease Obligations of such Person,
(h) all obligations, contingent or otherwise, of such Person as an account party
in respect of letters of credit and letters of guaranty, (i) all obligations,
contingent or otherwise, of such Person in respect of bankers’ acceptances,
(j) all net obligations (after giving effect to any netting requirements) under
any Swap Agreement that such Person would be required to pay if the Swap
Agreement were terminated at such time, (k) attributable Indebtedness in respect
of Sale and Leaseback Transactions and (l) with respect to any Production
Payment and Reserve Sale, any warranties or guaranties of production or payment
by such Person with respect to such Production Payment and Reserve Sale but
excluding other contractual obligations of such Person with respect to such
Production Payment and Reserve Sale.  The Indebtedness of any Person shall
include the Indebtedness of any other entity (including any partnership in which
such Person is a general partner) to the extent such Person is liable therefor
as a result of such Person’s ownership interest in or other relationship with
such entity, except to the extent the terms of such Indebtedness provide that
such Person is not liable therefor.  Notwithstanding anything to the contrary
contained herein, after giving effect to the netting contemplated by clause
(j) above, (a) in no event shall any Warrants be deemed to constitute
Indebtedness for purposes of this Agreement and the other Loan Documents and
(b) in no event shall any amounts owing to any Credit Party under any Swap
Agreement be deemed to reduce Indebtedness.

 

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any
Credit Party under any Loan Document and (b) to the extent not otherwise
described in (a) hereof, Other Taxes.

 

“Indemnitee” has the meaning assigned to such term in Section 11.03.

 

“Indenture” means with respect to (a) the Existing Senior Notes, the Existing
Senior Notes Indenture and (b) any other Senior Notes, any indenture by and
among any Credit Party, as issuer, and a trustee, pursuant to which such Senior
Notes are issued to the extent permitted by Section 7.01(g) and Section 7.15, in
each case, as the same may be amended, restated, supplemented, renewed or
extended or otherwise modified from time to time to the extent permitted by
Section 7.01(g) and Section 7.15.

 

“Ineligible Institution” has the meaning assigned to it in Section 11.04(b).

 

“Information” has the meaning assigned to such term in Section 11.12.

 

12

--------------------------------------------------------------------------------


 

“Intercreditor Agreement” means that certain Intercreditor Agreement among
Administrative Agent, the Revolving Administrative Agent, and the Borrower and
the other Credit Parties, dated as of the Effective Date, in form and substance
reasonably acceptable as the Administrative Agent, as the same may be amended,
restated, amended and restated, supplemented or otherwise modified from time to
time in accordance with the terms hereof and thereof.

 

“Interest Payment Date” means each March 31st, June 30th, September 30th and
December 31st of each fiscal year, or if such day is not a Business Day, the
immediately following Business Day thereafter.

 

“Interest Rate Period” means the period beginning on an Interest Payment Date
and ending the day prior to the subsequent Interest Payment Date.

 

“IRS” means the United States Internal Revenue Service.

 

“Lead Lender” means (i) prior to and on the Availability Date, Ares and (ii) any
time after the Availability Date, the Majority Lenders.

 

“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a party hereto pursuant to an Assignment and Assumption, other
than any such Person that ceases to be a party hereto pursuant to an Assignment
and Assumption.

 

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.

 

“Loan Documents” means this Agreement, any promissory notes executed in
connection herewith, the Security Instruments, the Intercreditor Agreement, any
fee letter between Wilmington Trust, National Association and the Borrower
relating to the transactions contemplated hereby, and any other agreements
executed by any Credit Party in connection with this Agreement and designated as
a Loan Document therein.

 

“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement.

 

“Majority Lenders” means (i) at any time prior to the Availability Date, Lenders
having Commitments representing more than fifty percent (50%) of the Aggregate
Commitment at such time and (ii) at any time on and after the Availability Date,
Lenders having Credit Exposures representing more than fifty percent (50%) of
the Aggregate Credit Exposure at such time.

 

“Make-Whole Amount” has the meaning assigned to such term in Section 2.07(a).

 

“Make-Whole Expiry Date” means the third anniversary of the Availability Date.

 

13

--------------------------------------------------------------------------------


 

“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations, financial condition or results of operations of the Borrower
and its Restricted Subsidiaries taken as a whole, (b) the ability of any Credit
Party to perform any of its obligations under this Agreement and the other Loan
Documents or (c) the validity or enforceability of any Loan Document against any
Credit Party which is a party thereto or the rights of or benefits available to
the Lenders under this Agreement and the other Loan Documents.

 

“Material Gas Imbalance” means, with respect to all Gas Balancing Agreements to
which Borrower or any Restricted Subsidiary is a party or by which any Oil and
Gas Interests owned by Borrower or a Restricted Subsidiary is bound, a net
overproduced gas imbalance to Borrower and the Restricted Subsidiaries, taken as
a whole, in excess of $750,000.

 

“Material Indebtedness” means Indebtedness (other than the Loans) and
obligations in respect of one or more Swap Agreements of the Borrower or any one
or more of the Restricted Subsidiaries in an aggregate principal amount
exceeding $10,000,000.  For purposes of determining Material Indebtedness, the
“principal amount” of the obligations of the Borrower or any Restricted
Subsidiary in respect of any Swap Agreement at any time shall be the Swap
Termination Value.

 

“Material Restricted Subsidiary” means any Restricted Subsidiary that is a
Domestic Subsidiary and that is not a Non-Material Restricted Subsidiary.

 

“Material Sales Contract” means, as of any date of determination, any agreement
for the sale of Hydrocarbons from the Oil and Gas Interests to which the
Borrower or any Restricted Subsidiary is a party if the aggregate volume of
Hydrocarbons sold pursuant to such agreement during the twelve months
immediately preceding such date equals or exceeds 15% of the aggregate volume of
Hydrocarbons sold by the Borrower and the Restricted Subsidiaries, on a
consolidated basis, from the Oil and Gas Interests during the twelve months
immediately preceding such date.

 

“Maturity Date” means the date that is the fifth anniversary of the Availability
Date; provided that if on or prior to December 31, 2018 the Existing Senior
Notes are not either (a) amended to extend the scheduled repayment thereof until
no earlier than the date that is 91 days after the fifth anniversary of the
Availability Date or (b) retired, redeemed, defeased, repurchased, prepaid or
refinanced with the proceeds of any Permitted Refinancing, the Loans or the
issuance of Equity Interests of the Borrower (or any combination thereof) in
accordance with Section 7.15, then “Maturity Date” shall mean December 31, 2018.

 

“Maximum Liability” has the meaning assigned to such term in Section 8.10.

 

“Maximum Rate” has the meaning assigned to such term in Section 11.13.

 

“Moody’s” means Moody’s Investors Service, Inc.

 

“Mortgaged Properties” means the Oil and Gas Interests described in one or more
duly executed, delivered and filed Mortgages evidencing, subject to the
Intercreditor Agreement, a second Lien in favor of the Administrative Agent for
the benefit of the Secured Parties and subject only to the Liens permitted
pursuant to Section 7.02.

 

14

--------------------------------------------------------------------------------


 

“Mortgages” means all mortgages, deeds of trust, amendments to mortgages,
security agreements, assignments of production, pledge agreements, collateral
mortgages, collateral chattel mortgages, collateral assignments, financing
statements and other documents, instruments and agreements evidencing, creating,
perfecting or otherwise establishing the Liens on the Mortgaged Properties as
required by Section 6.10, which shall be in form and substance reasonably
satisfactory to the Administrative Agent and the Lead Lender.

 

“Multiemployer Plan” means a multiemployer plan as defined in
Section 4001(a)(3) of ERISA to which any Credit Party or any ERISA Affiliate
contributed or has any obligations (current or contingent).

 

“Natural Gas” means all natural gas, distillate or sulphur, natural gas liquids
and all products recovered in the processing of natural gas (other than
condensate) including, without limitation, natural gasoline, coalbed methane
gas, casinghead gas, iso-butane, normal butane, propane and ethane (including
such methane allowable in commercial ethane).

 

“Net Cash Proceeds” means, (A) with respect to any Casualty Event or any
Disposition or series of related Dispositions of any assets (including any Oil
and Gas Interests and Equity Interests of any Restricted Subsidiary) by the
Borrower or any Restricted Subsidiary, the excess, if any, of (a) the sum of
cash and cash equivalents received in connection with such Casualty Event or
such Disposition or Dispositions, but only as and when so received, over (b) the
sum of (i) the principal amount of any Indebtedness that is secured by such
asset or assets and that is required to be repaid in connection with such
Casualty Event or such Disposition or Dispositions (other than the Loans and the
Revolving Debt) and (ii) the reasonable and documented out-of-pocket expenses
incurred by the Borrower or such Restricted Subsidiary in connection with such
Casualty Event or such Disposition or Dispositions, (B) with respect to any
Permitted Refinancing or issuance of Senior Notes, the cash proceeds received
from such Permitted Refinancing or issuance of Senior Notes and not otherwise
applied to reduce the principal amount so refinanced (including any accrued
interest and prepayment premiums) in accordance with this Agreement, as the case
may be, net of any underwriting discounts and commissions and other reasonable
costs and expenses associated therewith, including reasonable legal fees and
expenses, and (C) with respect to any Hedge Modification by the Borrower or any
Restricted Subsidiary, the excess, if any, of (a) the sum of cash and cash
equivalents received in connection with such Hedge Modification (after giving
effect to any netting arrangements), over (b) the out-of-pocket expenses
incurred by the Borrower or such Restricted Subsidiary in connection with such
Hedge Modification.

 

“Non-Consenting Lender” has the meaning assigned to such term in
Section 2.13(c).

 

“Non-Core Assets” means the Oil and Gas Interests of the Borrower and its
Restricted Subsidiaries not constituting Core Assets.

 

“Non-Material Restricted Subsidiary” means any Restricted Subsidiary that
(a) does not own or operate, by contract or otherwise, any Oil and Gas Interests
set forth in the most recent Reserve Report provided to the Lead Lender,
(b) does not own assets, properties and interests having an aggregate Fair
Market Value in excess of $1,000,000 and (c) is not a party to any Guarantee of
the Senior Notes or Revolving Debt.

 

15

--------------------------------------------------------------------------------


 

“NYMEX Pricing” means, as of any date of determination with respect to any crude
oil and natural gas futures contract for any month, (a) for crude oil, the
closing settlement price for the crude oil (WTI Cushing) futures contract for
such month, and (b) for natural gas, the closing settlement price for the Henry
Hub Natural Gas futures contract for such month, in each case, as published by
New York Mercantile Exchange (NYMEX) on its website, currently located at
www.nymex.com, or any successor thereto (as such price may be corrected or
revised from time to time by the NYMEX in accordance with its rules and
regulations).

 

“Obligations” means (a) all obligations, liabilities and indebtedness (monetary
(including post-petition interest, whether or not allowed) or otherwise) of each
Credit Party from time to time owed to the Administrative Agent or any Lender
under any Loan Document, including any make-whole amounts (including the
Make-Whole Amount), any repayment or prepayment premiums (including the
Prepayment Premium) and any accrued and unpaid interest (including PIK
Interest), in each case howsoever created, arising or evidenced, whether direct
or indirect, absolute or contingent, now or hereafter existing, or due or to
become due.  For the avoidance of doubt, it is understood and agreed that any
Make-Whole Amount or Prepayment Premium shall be presumed to be the liquidated
damages sustained by each Lender as a result of the early termination of the
Loans and the Credit Parties agree that such amounts shall constitute
Obligations under this Agreement.

 

“Off-Balance Sheet Liability” of a Person means (i) any repurchase obligation or
liability of such Person with respect to accounts or notes receivable sold by
such Person, (ii) any liability under any Sale and Leaseback Transaction which
is not a Capital Lease Obligation, (iii) any liability under any so-called
“synthetic lease” transaction entered into by such Person, (iv) any Material Gas
Imbalance, (v) any Advance Payment Contract, or (vi) any obligation arising with
respect to any other transaction which is the functional equivalent of or takes
the place of borrowing but which does not constitute a liability on the balance
sheets of such Person, but excluding from the foregoing clauses (iii) through
(vi) operating leases and usual and customary oil, gas and mineral leases.

 

“Offer” has the meaning assigned to such term in Section 2.06(d)

 

“Oil and Gas Interest(s)” means: (a) direct and indirect interests in and rights
with respect to oil, gas, mineral and related properties and assets of any kind
and nature, direct or indirect, including, without limitation, working, royalty
and overriding royalty interests, mineral interests, leasehold interests,
production payments, operating rights, net profits interests, other non-working
interests, contractual interests, non-operating interests and rights in any
pooled, unitized or communitized acreage by virtue of such interest being a part
thereof; (b) interests in and rights with respect to Hydrocarbons and other
minerals or revenues therefrom and contracts and agreements in connection
therewith and claims and rights thereto (including oil and gas leases, operating
agreements, unitization, communitization and pooling agreements and orders,
division orders, transfer orders, mineral deeds, royalty deeds, oil and gas
sales, exchange and processing contracts and agreements and, in each case,
interests thereunder), and surface interests, fee interests, reversionary
interests, reservations and concessions related to any of the foregoing;
(c) easements, rights-of-way, licenses, permits, leases, and other interests
associated with, appurtenant to, or necessary for the operation of any of the
foregoing; (d) interests in oil, gas, water, disposal and injection wells,
equipment and machinery (including well equipment and

 

16

--------------------------------------------------------------------------------


 

machinery), oil and gas production, gathering, transmission, compression,
treating, processing and storage facilities (including tanks, tank batteries,
pipelines and gathering systems), pumps, water plants, electric plants, gasoline
and gas processing plants, refineries and other tangible or intangible, movable
or immovable, real or personal property and fixtures located on, associated
with, appurtenant to, or necessary for the operation of any of the foregoing;
and (e) all seismic, geological, geophysical and engineering records, data,
information, maps, licenses and interpretations.

 

“Organizational Documents” means (a) with respect to any corporation, its
certificate or articles of incorporation, organization or formation, as amended,
and its by-laws, as amended, (b) with respect to any limited partnership, its
certificate of limited partnership or formation, as amended, and its partnership
agreement, as amended, (c) with respect to any general partnership, its
partnership agreement, as amended, and (d) with respect to any limited liability
company, its certificate of formation or articles of organization, as amended,
and its limited liability company agreement or operating agreement, as amended.

 

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

 

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.12).

 

“Participant” has the meaning assigned to such term in Section 11.04.

 

“Participant Register” has the meaning assigned to such term in Section 11.04.

 

“Payment Currency” has the meaning assigned to such term in Section 8.07.

 

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

 

“PDP Coverage Ratio” means, as of any date of determination, the ratio of
(a) PV10 of Proved Reserves to (b) the sum of (i) Revolving Credit Obligations
and (ii) without duplication of clause (a) above, all obligations (after giving
effect to any netting requirements) under any Swap Agreement that such Person
would be required to pay if the Swap Agreement were terminated at such time, in
each case, as of such date.  Notwithstanding anything to the contrary contained
herein, after giving effect to the netting contemplated by clause (ii) above, in
no event shall amounts owing to any Credit Party under any Swap Agreement result
in a reduction of the obligations referred to in clause (b).

 

17

--------------------------------------------------------------------------------


 

“Permitted Encumbrances” means:

 

(a)          Liens imposed by law for Taxes, assessments or other governmental
charges or levies which are not yet delinquent or which (i) are being contested
in good faith by appropriate proceedings diligently conducted, (ii) the Borrower
or such Restricted Subsidiary, as applicable, has set aside on its books
adequate reserves with respect thereto in accordance with GAAP and (iii) the
failure to make payment pending such contest could not reasonably be expected to
result in a Material Adverse Effect;

 

(b)          carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s
and other like Liens imposed by law, and contractual Liens granted to operators
and non-operators under oil and gas operating agreements, in each case, arising
in the ordinary course of business or incident to the exploration, development,
operation and maintenance of Oil and Gas Interests and securing obligations that
are not overdue by more than 60 days or which (i) are being contested in good
faith by appropriate proceedings, (ii) the Borrower or such Restricted
Subsidiary, as applicable, has set aside on its books adequate reserves with
respect thereto in accordance with GAAP and (iii) the failure to make payment
pending such contest could not reasonably be expected to result in a Material
Adverse Effect;

 

(c)           contractual Liens which arise in the ordinary course of business
under operating agreements, oil and gas partnership agreements, oil and gas
leases, farm-out agreements, division orders, contracts for the sale,
transportation or exchange of oil and natural gas, unitization and pooling
declarations and agreements, area of mutual interest agreements, overriding
royalty agreements, marketing agreements, processing agreements, net profits
agreements, development agreements, gas balancing or deferred production
agreements, injection, repressuring and recycling agreements, salt water or
other disposal agreements, seismic or other geophysical permits or agreements,
and other agreements which are usual and customary in the oil and gas business
and are for claims which are not delinquent or which are being contested in good
faith by appropriate action and for which adequate reserves have been maintained
in accordance with GAAP, that are taken into account in computing the net
revenue interests and working interests of the Borrower or any of its
Subsidiaries warranted in the Security Instruments or this Agreement, which
Liens are limited to the Oil and Gas Interests and related property that is the
subject of such agreement, arising out of or pertaining to the operation or the
production or sale of Hydrocarbons produced from the Oil and Gas Interests,
provided that any such Lien referred to in this clause does not materially
impair the use of the property covered by such Lien for the purposes for which
such property is held by the Borrower or any Restricted Subsidiary or materially
impair the value of such property subject thereto;

 

(d)           pledges and deposits in connection with workers’ compensation,
unemployment insurance and other social security laws or regulations;

 

(e)           Liens on cash and securities and deposits to secure the
performance of bids, trade contracts, leases, statutory obligations (excluding
Liens arising under ERISA), surety and appeal bonds, performance bonds and other
obligations of a like nature, in each case, which are in the ordinary course of
business and which are in respect of obligations that are not delinquent or
which are being contested in good faith by appropriate action and for which
adequate reserves have been maintained in accordance with GAAP;

 

18

--------------------------------------------------------------------------------


 

(f)            Liens arising solely by virtue of any statutory or common law
provision relating to banker’s liens, rights of set-off or similar rights and
remedies, or under general depositary agreements, and burdening only deposit
accounts or other funds maintained with a creditor depository institution,
provided that no such deposit account is a dedicated cash collateral account or
is subject to restrictions against access by the depositor in excess of those
set forth by regulations promulgated by the Board and no such deposit account is
intended by Borrower or any of its Restricted Subsidiaries to provide collateral
to the depository institution;

 

(g)           judgment liens in respect of judgments that do not constitute an
Event of Default under clause (k) of Article IX;

 

(h)           easements, zoning restrictions, rights-of-way, servitudes,
permits, surface leases, and similar encumbrances on real property imposed by
law or arising in the ordinary course of business that do not secure any
monetary obligations and that, in the aggregate, do not materially detract from
the value of the affected property or materially impair the use of the affected
property or interfere with the ordinary conduct of business of the Borrower or
any Restricted Subsidiary;

 

(i)            royalties, overriding royalties, reversionary interests and
similar burdens granted by the Borrower or any Restricted Subsidiary with
respect to the Oil and Gas Interests owned by the Borrower or such Restricted
Subsidiary, as the case may be, if the net cumulative effect of such burdens
does not operate to deprive the Borrower or any Restricted Subsidiary of any
material right in respect of its assets or properties (except for rights
customarily granted with respect to such interests) and the net cumulative
effect is deducted in the calculation of Engineered Value;

 

(j)            Liens arising from Uniform Commercial Code financing statement
filings regarding operating leases entered into by the Borrower or any
Restricted Subsidiary in the ordinary course of business covering the property
under the lease;

 

(k)           unperfected Liens reserved in leases (other than oil and gas
leases) or arising by operation of law for rent or compliance with the lease in
the case of leasehold estates; and

 

(l)            defects in or irregularities of title (other than defects or
irregularities of title to Oil and Gas Interests), if such defects or
irregularities do not deprive the Borrower or any Restricted Subsidiary of any
material right in respect of its assets or properties;

 

provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness.

 

“Permitted Investments” means:

 

(a) U.S. Government Securities;

 

(b) investments in commercial paper maturing within 270 days from the date of
acquisition thereof and having, at such date of acquisition, the highest credit
rating obtainable from S&P or from Moody’s;

 

19

--------------------------------------------------------------------------------


 

(c) investments in certificates of deposit, banker’s acceptances and time
deposits maturing within 180 days from the date of acquisition thereof issued or
guaranteed by or placed with, and money market deposit accounts issued or
offered by, any domestic office of any commercial bank organized under the laws
of the United States of America or any State thereof which has a combined
capital and surplus and undivided profits of not less than $500,000,000;

 

(d) fully collateralized repurchase agreements with a term of not more than 30
days for securities described in clause (a) above and entered into with a
financial institution satisfying the criteria described in clause (c) above; and

 

(e) money market funds that (i) comply with the criteria set forth in Securities
and Exchange Commission Rule 2a-7 under the Investment Company Act of 1940,
(ii) are rated AAA by S&P and Aaa by Moody’s and (iii) have portfolio assets of
at least $5,000,000,000.

 

“Permitted Junior Liens” means a Lien, junior to the Priority Liens as provided
in the Intercreditor Agreement, granted by the Borrower and any Guarantor in
favor of the holders of Permitted Junior Lien Debt (or any collateral agent,
trustee or representative in connection therewith), at any time, upon any
property of the Borrower or any Guarantor to secure the Permitted Junior Lien
Obligations.

 

“Permitted Junior Lien Debt” means any Indebtedness of the Borrower and the
Guarantors constituting a Permitted Refinancing of the Senior Notes to the
extent permitted by Section 7.01(g) and Section 7.15 that is secured by a
Permitted Junior Lien and that is incurred in compliance with the Intercreditor
Agreement.

 

“Permitted Junior Lien Obligations” means Permitted Junior Lien Debt and all
other obligations in respect thereof.

 

“Permitted Refinancing” means any Indebtedness of the Borrower or any Restricted
Subsidiary, and Indebtedness constituting Guarantees thereof by the Borrower or
any Restricted Subsidiary, incurred or issued in exchange for, or renewing or
extending, or the Net Cash Proceeds of which are used to extend, refinance,
renew, replace, defease or refund, Existing Senior Notes, in whole or in part,
from time to time; provided that (a) the principal amount of such Permitted
Refinancing does not exceed the principal amount of the Indebtedness being so
refinanced (it being understood and agreed that (i) if the principal amount of
the Indebtedness being so refinanced is reduced in connection with a debt
exchange or similar transaction, then the principal amount of such Permitted
Refinancing shall not exceed the principal amount of the Indebtedness being so
refinanced after taking into account any discount or reduction that may have
resulted from such exchange or similar transaction and (ii) such Permitted
Refinancing shall not consist of additional borrowings or issuances of
Indebtedness above what is required to refinance the Indebtedness being so
refinanced), (b) such Permitted Refinancing does not provide for any scheduled
repayment, mandatory redemption or payment of a sinking fund obligation prior to
the date that is 180 days after the fifth anniversary of the Availability Date
(except for any customary offer to redeem such Indebtedness required as a result
of asset sales or the occurrence of a “Change of Control” under and as defined
in the Indenture), (c) the covenant, default and remedy provisions of such
Permitted Refinancing, taken as a whole, are not materially more restrictive to
the Borrower and its Subsidiaries than those imposed by the

 

20

--------------------------------------------------------------------------------


 

Existing Senior Notes being refinanced, (d) the mandatory prepayment, repurchase
and redemption provisions of such Permitted Refinancing, taken as a whole, are
not materially more restrictive to the Borrower and its Subsidiaries than those
imposed by the Existing Senior Notes being refinanced, (e) the cash interest
rate, the overall effective interest cost and the weighted average yield (with
the comparative determinations to be made by the Lead Lender in a manner
consistent with generally accepted finance practices) applicable to such
Permitted Refinancing does not exceed the greater of (i) the cash interest rate,
the overall effective interest cost and the weighted average yield (as
calculated above) of the Existing Senior Notes being refinanced and (ii) the
prevailing market cash interest rate, overall effective interest cost and
weighted average yield (as calculated above) then in effect for similarly
situated credits at the time such Permitted Refinancing is incurred (provided
that such cash interest rate, the overall effective interest cost and the
weighted average yield (as calculated above) shall not in any event exceed
17.5%), (f) (i) the default interest rate shall not exceed two percent (2.0%)
and (ii) any make-whole premiums, non-call protections or other premiums must be
on prevailing market terms (provided that in no event shall a make-whole
premium, non-call protection or other premium period be in excess of 60% of the
overall maturity period of the Permitted Refinancing), (g) such Permitted
Refinancing is unsecured or secured solely by Permitted Junior Liens, (h) no
Subsidiary of the Borrower is required to Guarantee such Permitted Refinancing
unless such Subsidiary is (or concurrently with any such Guarantee becomes) a
Guarantor hereunder, and (i) to the extent such Permitted Refinancing is or is
intended to be expressly subordinate to the payment in full of all of the
Obligations, the subordination provisions contained therein are either (x) on
substantially the same terms or at least as favorable to the Secured Parties as
the subordination provisions contained in the Existing Senior Notes being
refinanced or (y) reasonably satisfactory to the Administrative Agent and the
Majority Lenders.

 

“Permitted Revolver Refinancing” means any Indebtedness of the Borrower or any
Restricted Subsidiary, and Indebtedness constituting Guarantees thereof by the
Borrower or any Restricted Subsidiary, incurred or issued in exchange for, or
renewing or extending, or the Net Cash Proceeds of which are used to extend,
refinance, renew, replace, defease or refund, the Revolving Credit Agreement, in
whole only, from time to time; provided that (a) the principal amount of such
Permitted Revolver Refinancing does not exceed the principal amount of the
Indebtedness being so refinanced, (b) the covenant, default and remedy
provisions of such Permitted Revolver Refinancing are not materially more
restrictive to the Borrower and its Subsidiaries than those imposed by the
Revolving Credit Agreement being refinanced, unless such provisions are proposed
by the Borrower to be incorporated into the applicable Loan Documents, (c) no
restrictions may be imposed on the Borrower’s  or any Restricted Subsidiary’s
ability to make payments on the Obligations other than those restrictions in the
Revolving Credit Agreement as in effect on the Effective Date, (d) the mandatory
prepayment, make-whole, prepayment premium, repurchase and redemption provisions
of such Permitted Revolver Refinancing are not more restrictive to the Borrower
and its Subsidiaries than those imposed by the Revolving Credit Agreement being
refinanced, (e) the overall effective interest costs (including the interest
rates, any payment-in-kind interest rates, any interest rate floors (it being
understood and agreed that any interest rate floor on the Permitted Revolver
Refinancing shall not exceed 1.0%) and the overall weighted average yield),
make-whole amounts, premiums and/or commitment, scheduled or similar fees with
respect to such Permitted Revolver Refinancing do not exceed by more than 3% on
a cumulative basis (other than increases resulting from fluctuations in
underlying rate indices or application of the rate of interest pursuant to

 

21

--------------------------------------------------------------------------------


 

Section 2.13 of the Revolving Credit Agreement in effect on the Effective Date)
the overall effective interest costs (including the interest rates, any
payment-in-kind interest rates, any interest rate floors and the overall
weighted average yield), make-whole amounts, premiums and/or commitment,
scheduled or similar fees under the Revolving Credit Agreement as in effect on
the Effective Date, (f) the default interest rate shall not exceed two percent
(2.0%), (g) such Permitted Revolver Refinancing is subject to the Intercreditor
Agreement, (h) no Subsidiary of the Borrower is required to Guarantee such
Permitted Revolver Refinancing unless such Subsidiary is (or concurrently with
any such Guarantee becomes) a Guarantor hereunder and (i) such Permitted
Revolver Refinancing shall be limited to a reserve-based, revolving credit
agreement determined or re-determined by the lenders, subject to a Borrowing
Base and incurred in accordance with Sections 7.01(l) and 7.16.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Petroleum Industry Standards” means Definitions for Oil and Gas Reserves
promulgated by the Society of Petroleum Engineers (or any generally recognized
successor) as in effect at the time in question.

 

“PIK Interest” has the meaning assigned to such term in Section 2.09(f).

 

“Pipeline Assets” means the pipeline assets of Clayton Williams Pipeline
Corporation located in Reeves County, Texas.

 

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which any Credit Party or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

 

“Prepayment Amount” has the meaning assigned to such term in Section 2.06(d).

 

“Prepayment Premium” means any amount owed under Section 2.07(b) or
Section 2.07(c).

 

“Priority Liens” means those Liens securing the Revolving Credit Obligations.

 

“Production Payment and Reserve Sale” means the grant or transfer by the
Borrower or any of its Restricted Subsidiaries to any Person of a royalty,
overriding royalty, net profits interest, production payment, partnership or
other interest in Oil and Gas Interests, reserves or the right to receive all or
a portion of the production or the proceeds from the sale of production
attributable to such properties where the holder of such interest has recourse
solely to such production or proceeds of production, subject to the obligation
of the grantor or transferor to operate and maintain, or cause the subject
interests to be operated and maintained, in a reasonably prudent manner or other
customary standard or subject to the obligation of the grantor or transferor to
indemnify for environmental, title or other matters customary in the oil and gas
business, including any such grants or transfers pursuant to incentive programs
on terms that are

 

22

--------------------------------------------------------------------------------


 

reasonably customary in the oil and gas business for geologists, geophysicists
or other providers of technical services to the Borrower or any of its
Restricted Subsidiaries.

 

“Projections” means the Borrower’s forecasted (a) balance sheets, (b) profit and
loss statements, and (c) cash flow statements, all prepared on a basis
consistent with the historical financial statements described in Section 4.04
and after giving effect to the Transactions, together with appropriate
supporting details and a statement of underlying assumptions, in each case in
form and substance satisfactory to the Lenders and for the period from the
Effective Date through December 31, 2016.

 

“Proved Developed Producing Reserves” shall mean oil and gas reserves that, in
accordance with Petroleum Industry Standards, are classified as both “Proved
Reserves” and “Developed Producing Reserves.”

 

“Proved Reserves” shall mean oil and gas reserves that, in accordance with
Petroleum Industry Standards, are classified as both “Proved Reserves” and one
of the following: (a) “Developed Producing Reserves”, (b) “Developed
Non-Producing Reserves” or (c) “Undeveloped Reserves”.

 

“Proved Undeveloped Reserves” means Proved Reserves which are classified as
“Undeveloped Reserves” in accordance with Petroleum Industry Standards.

 

“Public-Sider” means a Lender or any representative of such Lender that does not
want to receive material non-public information within the meaning of the
federal and state securities laws.

 

“PV10” means, in respect of the Proved Developed Producing Reserves of any
Credit Parties’ Oil and Gas Interests set forth in the most recently delivered
Reserve Report, the present value of future cash flows (discounted at ten
percent (10%) per annum) (a) calculated in accordance with SEC guidelines but
using Strip Price for crude oil and natural gas liquids (WTI Cushing) and
natural gas (Henry Hub), (b) calculated by (i) in the case of a Reserve Report
due on April 1 of any year, an Approved Petroleum Engineer and (ii) in the case
of a Reserve Report due on October 1 of any year or as otherwise required under
this Agreement, at the Borrower’s option, a petroleum engineer employed by the
Borrower or an Approved Petroleum Engineer, in each case, in such person’s
reasonable judgment after having reviewed the information from the most recently
delivered Reserve Report, (c) as set forth in the Reserve Report most recently
delivered under Section 6.01(g) or Section 6.01(h), (d) as adjusted to give
effect to Swap Agreements permitted by this Agreement as in effect on the date
of such determination and (e) as adjusted to give pro forma effect to all
Dispositions or Acquisitions completed since the date of the Reserve Report.

 

“Recipient” means (a) the Administrative Agent, (b) the Lead Lender and (b) any
other Lender, as applicable.

 

“Redetermination Date” means a “Redetermination Date” as defined in the
Revolving Credit Agreement.

 

“Register” has the meaning assigned to such term in Section 11.04.

 

23

--------------------------------------------------------------------------------


 

“Rejection Notice” has the meaning assigned to such term in Section 2.06(d).

 

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.

 

“Removal Effective Date” has the meaning assigned to such term in Article X.

 

“Requirements of Law” means, as to any Person, any order, law, treaty, rule or
regulation or determination of an arbitrator or a court or other Governmental
Authority, in each case applicable to or binding upon such Person or any of its
property or to which such Person or any of its property is subject.

 

“Reserve Report” means (i) at any time the Revolving Debt is outstanding, the
Revolving Reserve Report, and (ii) at any other time, the Asset Coverage Reserve
Report.

 

“Reserve Report Certificate” means, with respect to any Reserve Report, a
certificate from a Responsible Officer certifying that in all material respects:
(a) such Reserve Report is based on information reasonably available to the
Borrower; (b) the Borrower or its Subsidiaries owns good and defensible title to
the Oil and Gas Interests evaluated in such Reserve Report (except any such Oil
and Gas Interests that have been Disposed of since the date of such Reserve
Report as permitted by this Agreement) and such properties are free and clear of
all Liens except for Liens permitted by Section 7.02; (c) except as set forth on
an exhibit to the Reserve Report Certificate, on a net basis there are no gas
imbalances, take-or-pay or other prepayments with respect to its Oil and Gas
Interests evaluated in such Reserve Report which would require the Borrower or
any Subsidiary to deliver Hydrocarbons either generally or produced from Oil and
Gas Interests at some future time without then or thereafter receiving full
payment therefor; (d) except as set forth on an exhibit to the Reserve Report
Certificate, none of the Borrower’s or its Subsidiaries’ Oil and Gas Interests
have been Disposed of since the last delivery of the corresponding Reserve
Report, which exhibit shall describe in reasonable detail such Dispositions;
(e) attached to the Reserve Report Certificate is a list of all Material Sales
Contracts and all material marketing agreements; (f) the Borrower is in
compliance with Section 6.10; and (g) except as set forth on an exhibit to the
Reserve Report Certificate, all such properties are owned by the Borrower or a
Guarantor.

 

“Resignation Effective Date” has the meaning assigned to such term in Article X.

 

“Responsible Officer” means the chief executive officer, president, vice
president, chief financial officer, principal accounting officer, treasurer or
assistant treasurer of a Credit Party.  Any document delivered hereunder that is
signed by a Responsible Officer of a Credit Party shall be conclusively presumed
to have been authorized by all necessary corporate, partnership and/or other
action on the part of such Credit Party and such Responsible Officer shall be
conclusively presumed to have acted on behalf of such Credit Party.

 

“Restricted Contribution” means (a) any gift, payment or other contribution to a
charity or other charitable organization in excess of $100,000 per fiscal year
unless consented to by the Lead Lender or (b) any gift, payment or other
contribution to a political party, political group or other political
organization.

 

24

--------------------------------------------------------------------------------


 

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in the
Borrower or any Restricted Subsidiary, or any payment (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, acquisition, cancellation or
termination of any such Equity Interests in the Borrower or any Restricted
Subsidiary or any option, warrant or other right to acquire any such Equity
Interests in the Borrower or any Restricted Subsidiary.

 

“Restricted Subsidiary” means any Subsidiary that is not an Unrestricted
Subsidiary.

 

“Revolving Administrative Agent” means JPMorgan Chase Bank, N.A., as
administrative agent for the Revolving Lenders (or any replacement or successor
agent as permitted by the Revolving Credit Agreement and the Intercreditor
Agreement).

 

“Revolving Credit Agreement” means that Third Amended and Restated Credit
Agreement, dated as of April 23, 2014, among the Borrower, certain Subsidiaries
of the Borrowers as guarantors, the Revolving Lenders and the Revolving
Administrative Agent, as amended by that certain Amendment No. 1 to Third
Amended and Restated Credit Agreement dated as of November 12, 2014, that
certain Amendment No. 2 to Third Amended and Restated Credit Agreement dated as
of February 25, 2015, that certain Amendment No. 3 to Third Amended and Restated
Credit Agreement dated as of November 9, 2015 and that certain Amendment No. 4
to Third Amended and Restated Credit Agreement dated as of the Effective Date,
as the same may be further amended, restated, supplemented, renewed or extended
or otherwise modified from time to time to the extent permitted by
Section 7.01(l) and Section 7.16; provided that the Revolving Credit Agreement
shall be limited to a reserve-based, revolving credit agreement determined or
re-determined by the lenders, subject to a Borrowing Base and incurred in
accordance with Sections 7.01(l) and 7.16.

 

“Revolving Credit Obligations” means “Obligations” as defined in the Revolving
Credit Agreement or “Obligations” under any Permitted Revolver Refinancing.

 

“Revolving Debt” has the meaning assigned to such term in Section 7.01(l).

 

“Revolving Lenders” means the financial institutions from time to time party to
the Revolving Credit Agreement as “Lenders” thereunder (or such corresponding
term in the event the Revolving Credit Agreement is refinanced as permitted by
the Intercreditor Agreement).

 

“Revolving Loan Documents” means the “Loan Documents” as defined in the
Revolving Credit Agreement, as amended, restated, supplemented, renewed or
extended or otherwise modified from time to time to the extent permitted by
Section 7.01(l) and Section 7.16.

 

“Revolving Reserve Report” means a “reserve report”, or other similarly defined
term or concept required, to be delivered pursuant to the terms of the Revolving
Credit Agreement as in effect on the Effective Date.

 

“S&P” means Standard & Poor’s.

 

25

--------------------------------------------------------------------------------


 

“Sale and Leaseback Transaction” means any sale or other transfer of any
property by any Person with the intent to lease such property as lessee.

 

“Sanctioned Country” means, at any time, a country or territory which is the
subject or target of any Sanctions (at the time of this Agreement, Cuba,
Crimea, Iran, North Korea, Sudan and Syria.

 

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State, (b) any Person operating, organized or resident in a Sanctioned Country
or (c) any Person controlled by any such Person.

 

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, the United Nations
Security Council and the European Union, each as amended, supplemented or
substituted from time to time.

 

“SEC” means the Securities and Exchange Commission of the United States of
America.

 

“Second Offer” has the meaning assigned to such term in Section 2.06(d).

 

“Secured Party” means each of the Administrative Agent and any Lender.

 

“Security Agreement” means that certain Pledge and Security Agreement executed
and delivered by each Credit Party on the Effective Date in favor of the
Administrative Agent, for the benefit of the Secured Parties, in form and
substance reasonably satisfactory to the Administrative Agent and the Lead
Lender.

 

“Security Instruments” means collectively, the Security Agreement and all
Mortgages, deeds of trust, security agreements, pledge agreements, guaranty
agreements (other than this Agreement), collateral assignments and all other
collateral documents, now or hereafter executed and delivered by the Borrower or
any other Person as security for the payment or performance of the Obligations,
all such documents to be in form and substance reasonably satisfactory to the
Administrative Agent and the Lead Lender.

 

“Segregated Collateral Account” shall mean a deposit account or securities
account subject to the control of the Administrative Agent in which Net Cash
Proceeds are held until applied in accordance with Section 2.06 (it being
understood and agreed that such Net Cash Proceeds may not transferred from the
Segregated Collateral Account, or used for any other purpose, other than as
expressly provided for in Section 2.06).  All funds in such deposit account or
securities account shall be conclusively presumed to be Collateral and proceeds
of Collateral and the Administrative Agent and the Lenders shall have no duty to
inquire as to the source of the amounts on deposit in the deposit account or
securities account, subject to this Agreement, the Security Agreement and the
Intercreditor Agreement.

 

“Senior Notes” means (a) the Existing Senior Notes, (b) any senior, senior
subordinated or senior convertible notes issued by the Borrower pursuant to a
Permitted Refinancing of the

 

26

--------------------------------------------------------------------------------


 

Existing Senior Notes (including any Permitted Junior Lien Debt) and (c) any
senior, senior subordinated or senior convertible notes issued by the Borrower
pursuant to a Permitted Refinancing of the Senior Notes (including any Permitted
Junior Lien Debt), as the same may be amended, restated, supplemented, renewed
or extended or otherwise modified from time to time to the extent permitted by
Section 7.01(g) and Section 7.15.

 

“Senior Notes Documents” means the Senior Notes, the Indenture and any documents
or instruments contemplated by or executed in connection with any of them (and
designated therein as having been executed in connection with the Senior Notes),
in each case, as amended, modified, supplemented or restated from time to time
to the extent permitted by Section 7.15.

 

“Senior Secured Debt” means, as of any date, the sum of the Revolving Debt and
the Obligations as of such date.

 

“Strip Price” shall mean, at any time, the forward month prices as of (a) the
date designated by the Borrower, which shall not be 30 days earlier than the
date of any determination for purposes of Section 7.01(l) and (b) as of the last
Business Day of the fiscal year or fiscal quarter of the Borrower, as
applicable, for purposes of determination of compliance with Section 7.13, in
each case, for the most comparable hydrocarbon commodity applicable to such
future production month for a five-year period (or such shorter period if
forward month prices are not quoted for a reasonably comparable hydrocarbon
commodity for the full five-year period), with such prices escalated at two
percent (2%) each year thereafter based on the last quoted forward month price
of such period, as such prices are (i) quoted on the NYMEX as of the
determination date and (ii) adjusted by appropriate management adjustments for
additions to reserves and depletion or sale of reserves since the date of such
Reserve Report, adjusted for any basis differential as of the date of
determination.

 

“Subsidiary” means, with respect to any Person (the “parent”) at any date, any
other Person the accounts of which would be consolidated with those of the
parent in the parent’s consolidated financial statements if such financial
statements were prepared in accordance with GAAP as of such date, as well as any
other Person (a) of which Equity Interests representing more than 50% of the
equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held, or (b) that is, as of such date, otherwise
Controlled, by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent.  Unless the context otherwise
clearly requires, references herein to a “Subsidiary” refer to a Subsidiary of
the Borrower.

 

“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions (other than, with respect to any Credit
Party, forward contracts for the purchase by, and physical delivery to, a Credit
Party of commodities used or consumed by such Credit Party in the ordinary
course of business).

 

27

--------------------------------------------------------------------------------


 

“Swap Termination Value” means, in respect of any one or more Swap Agreements,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Agreements, (a) for any date on or after the
date such Swap Agreements have been closed out and termination
value(s) determined in accordance therewith, such termination value(s) and
(b) for any date prior to the date referenced in clause (a), the
amount(s) determined as the mark-to-market value(s) for such Swap Agreements, as
determined by the counterparties to such Swap Agreements.

 

“SWR” means Southwest Royalties, Inc.

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

 

“Transactions” means (a) the execution, delivery and performance by the Credit
Parties of this Agreement and the other Loan Documents, (b) the borrowing of
Loans, and (c) the use of the proceeds thereof.

 

“Treasury Rate” means the yield to maturity at a time of computation of United
States Treasury securities with a constant maturity (as compiled and published
in the most recent Federal Reserve Statistical Release H.15 (519) which has
become publicly available at least two (2) Business Days prior to the prepayment
date (or, if such Statistical Release is no longer published, any publicly
available source of similar market data)) most nearly equal to the period from
the applicable prepayment date to the Make-Whole Expiry Date, provided, however,
that if the period from the applicable prepayment date to the Make-Whole Expiry
Date is not equal to the constant maturity of a United States Treasury security
for which a weekly average yield is given, the Treasury Rate shall be obtained
by linear interpolation (calculated to the nearest one-twelfth (1/12th) of a
year) from the weekly average yields of United States Treasury securities for
which such yields are given having maturities as close as possible to the
Make-Whole Expiry Date, except that if the period from the applicable prepayment
date to the Make-Whole Expiry Date is less than one (1) year, the weekly average
yield on actually traded United States Treasury securities adjusted to a
constant maturity of one (1) year shall be used.

 

“Unproved PV10” means the present value of future cash flows (discounted at ten
percent (10%) per annum) attributable to undrilled locations on the Credit
Parties’ Oil and Gas Interests set forth in the most recently delivered Asset
Coverage Reserve Report that do not meet the definition of Proved Undeveloped
Reserves under SEC rules and regulations in effect as of the effective date of
the most recently delivered Asset Coverage Reserve Report, (a) calculated by
(i) in the case of an Asset Coverage Reserve Report due on April 1 of any year,
an Approved Petroleum Engineer and (ii) in the case of an Asset Coverage Reserve
Report due on October 1 of any year or as otherwise required under this
Agreement, at the Borrower’s option, a petroleum engineer employed by the
Borrower or an Approved Petroleum Engineer, in each case, in such Person’s
reasonable judgment after having reviewed the information from the most recently
delivered Asset Coverage Reserve Report and (b) as adjusted to give pro forma
effect to all Dispositions or Acquisitions completed since the date of the Asset
Coverage Reserve Report, as applicable.

 

28

--------------------------------------------------------------------------------


 

“Unrestricted Subsidiary” means any Subsidiary of the Borrower designated as
such on Schedule 4.13 or which the Borrower has designated in writing to the
Administrative Agent and the Lead Lender to be an Unrestricted Subsidiary
pursuant to Section 6.16.

 

“U.S. Government Securities” means direct obligations of, or obligations the
principal of and interest on which are unconditionally guaranteed by, the United
States of America (or by any agency or instrumentality thereof to the extent
such obligations are entitled to the full faith and credit of the United States
of America), in each case maturing within one year from the date of acquisition
thereof.

 

“U.S. Person” means a “United States person” within the meaning of
Section 7701(a)(30) of the Code.

 

“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 2.11(f)(ii)(B)(3).

 

“Warrant Agreement” means that certain Warrant to Purchase Common Stock, dated
as of the date thereof, in the form attached hereto as Exhibit G.

 

“Warrant Purchase Agreement” means that certain Warrant and Preferred Stock
Purchase Agreement, dated as of the date thereof, in form and substance
reasonably satisfactory to the Lead Lender.

 

“Warrants” means any and all warrants issued by any Credit Party to the extent
constituting Indebtedness.

 

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

 

“Withholding Agent” means any Credit Party and the Administrative Agent.

 

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

Section 1.02.         Terms Generally.  The definitions of terms herein shall
apply equally to the singular and plural forms of the terms defined.  Whenever
the context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms.  The words “include”, “includes” and “including”
shall be deemed to be followed by the phrase “without limitation”.  The word
“will” shall be construed to have the same meaning and effect as the word
“shall”.  Unless the context requires otherwise (a) any definition of or
reference to any agreement, instrument or other document herein shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein),
(b) any reference herein to any Person shall be construed to include such
Person’s successors and assigns, (c) the words “herein”, “hereof” and
“hereunder”,

 

29

--------------------------------------------------------------------------------


 

and words of similar import, shall be construed to refer to this Agreement in
its entirety and not to any particular provision hereof, (d) all references
herein to Articles, Sections, Exhibits and Schedules shall be construed to refer
to Articles and Sections of, and Exhibits and Schedules to, this Agreement and
(e) the words “asset” and “property” shall be construed to have the same meaning
and effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights.

 

 

Section 1.03.         Accounting Terms; GAAP.  Except as otherwise expressly
provided herein, all terms of an accounting or financial nature shall be
construed in accordance with GAAP, as in effect from time to time; provided
that, if the Borrower notifies the Administrative Agent that the Borrower
requests an amendment to any provision hereof to eliminate the effect of any
change occurring after the date hereof in GAAP or in the application thereof on
the operation of such provision (or if the Administrative Agent notifies the
Borrower that the Majority Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until  such notice shall have
been withdrawn or such provision  amended in accordance herewith.
Notwithstanding any other provision contained herein, all terms of an accounting
or financial nature used herein shall be construed, and all computations of
amounts and ratios referred to herein shall be made, without giving effect to
any election under Financial Accounting Standards Board Accounting Standards
Codification 825 (or any other Financial Accounting Standard having a similar
result or effect) to value any Indebtedness or other liabilities of  the
Borrower or any Subsidiary at “fair value”, as defined therein.

 

Article II

 

The Credits

 

Section 2.01.         Commitments.  Subject to the terms and conditions set
forth herein, each Lender agrees to make a Loan to the Borrower on the
Availability Date in an aggregate principal amount equal to such Lender’s
Commitment at such time.  The Commitments are not revolving and amounts repaid
or prepaid may not be re-borrowed under any circumstance. Any portion of the
Commitments not drawn by the Borrower on or before 5:00 p.m., New York, New York
time, on the Availability Date shall terminate immediately and without further
action.

 

Section 2.02.         Request for Loans.

 

(a)           To request Loans to be made on the Availability Date, the Borrower
shall notify the Administrative Agent and the Lead Lender of such request by
telephone, not later than 12:00 noon, New York, New York time, fifteen (15)
Business Days prior (or such shorter period as agreed to by the Lenders in their
sole discretion) to its request for Loans.  Such telephonic Borrowing Request
shall be irrevocable and shall be confirmed promptly by hand delivery or
telecopy to the Administrative Agent and Lead Lender of a written Borrowing
Request in a form approved by the Administrative Agent and Lead Lender and
signed by the Borrower.  Each such telephonic and written Borrowing Request
shall specify the following information:

 

30

--------------------------------------------------------------------------------


 

(i)           the aggregate amount of the Loans to be made;

 

(ii)          the Availability Date, which shall be a Business Day; and

 

(iii)         the location and number of the Borrower’s account to which funds
are to be disbursed, which shall comply with the requirements of Section 2.03.

 

Promptly following receipt of a Borrowing Request in accordance with this
Section, the Administrative Agent shall advise each Lender of the details
thereof and of the amount of such Lender’s Loan to be made.

 

Section 2.03.         Funding of Loans.

 

(a)          Each Lender shall make its Loan on the Availability Date by wire
transfer of immediately available funds by 12:00 noon, New York, New York time,
to the account of the Administrative Agent designated by it for such purpose by
notice to the Lenders.  The Administrative Agent will make such Loans available
to the Borrower by promptly crediting the amounts so received, in like funds, to
a deposit account of the Borrower designated by the Borrower in the applicable
Borrowing Request. The funding of the Loans will be net of an original issue
discount in an amount of $16,763,346 as consideration for the issuance of the
Warrants and the preferred stock, as applicable, under the terms of the Warrant
Purchase Agreement and/or fees and expenses otherwise deducted from the
principal amount.

 

(b)          Unless the Administrative Agent shall have received notice from a
Lender prior to the proposed time its Loan is required to be made by such Lender
in accordance with paragraph (a) of this Section that such Lender will not make
available to the Administrative Agent such Lender’s Loan, the Administrative
Agent may assume that such Lender has made its Loan available on such date in
accordance with paragraph (a) of this Section and may, in reliance upon such
assumption, make available to the Borrower a corresponding amount.  In such
event, if a Lender has not in fact its Loan available to the Administrative
Agent, then such Lender and the Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount with interest
thereon, for each day from and including the date such amount is made available
to the Borrower to but excluding the date of payment to the Administrative
Agent, at (i) in the case of such Lender, the greater of the Federal Funds
Effective Rate and a rate reasonably determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation or (ii) in the
case of the Borrower, the interest rate applicable to the Loans.  If such Lender
pays such amount to the Administrative Agent, then the principal portion of such
payment shall constitute such Lender’s Loan.

 

Section 2.04.         Repayment of Loans; Evidence of Debt.

 

(a)          The Borrower hereby unconditionally promises to pay to the
Administrative Agent for the account of each Lender the then unpaid principal
amount of the Loans on the Maturity Date.

 

(b)          Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the indebtedness of the Borrower to such Lender
resulting from the Loan

 

31

--------------------------------------------------------------------------------


 

made by such Lender, including the amounts of principal and interest payable and
paid to such Lender from time to time hereunder.

 

(c)           The Administrative Agent shall maintain accounts in which it shall
record (i) the amount of each Loan made hereunder, (ii) the amount of any
principal or interest due and payable or to become due and payable from the
Borrower to each Lender hereunder and (iii) the amount of any sum received by
the Administrative Agent hereunder for the account of the Lenders and each
Lender’s Applicable Percentage thereof.

 

(d)          The entries made in the accounts maintained pursuant to
paragraph (b) or (c) of this Section shall be prima facie evidence of the
existence and amounts of the obligations recorded therein; provided that the
failure of any Lender or the Administrative Agent to maintain such accounts or
any error therein shall not in any manner affect the obligation of the Borrower
to repay the Loans in accordance with the terms of this Agreement; and provided
further that to the extent there is any conflict between the accounts maintained
pursuant to paragraph (b) or (c) of this Section and the Register maintained
pursuant to Section 11.04, the Register shall control.

 

(e)           Any Lender may request that the Loan made by it be evidenced by a
promissory note.  In such event, the Borrower shall prepare, execute and deliver
to such Lender a promissory note payable to such Lender (or, if requested by
such Lender, to such Lender and its registered assigns) and in the form attached
hereto as Exhibit D.  Thereafter, the Loan evidenced by such promissory note and
interest thereon shall at all times (including after assignment pursuant to
Section 11.04) be represented by a promissory note in such form.

 

Section 2.05.         Optional Prepayment of Loans.

 

(a)          The Borrower shall have the right at any time and from time to time
to prepay the Loans (together with any amounts due pursuant to Section 2.07 or
Section 2.09), in whole or in part, in an aggregate minimum amount equal to
(a) if being paid in whole, the Obligations and (b) if being paid in part,
$5,000,000 and integral multiples of $1,000,000 in excess of that amount.

 

(b)          The Borrower shall notify the Administrative Agent and Lead Lender
by telephone (confirmed by telecopy) of any prepayment hereunder not later than
12:00 noon, New York, New York time, three Business Days before the date of
prepayment.  Each such notice shall be irrevocable and shall specify the
prepayment date and the principal amount of the Loans to be prepaid.  Promptly
following receipt of any such notice, the Administrative Agent shall advise the
Lenders of the contents thereof.  Each partial prepayment shall be applied
ratably to the Loans to be prepaid.  Prepayments shall be accompanied by accrued
interest.

 

Section 2.06.         Mandatory Prepayment of Loans.

 

(a)           Subject to Section 2.06(c), on the date of receipt by the Borrower
or any Restricted Subsidiary (or affiliate thereof) of any Net Cash Proceeds,
the Borrower shall prepay the Loans in an aggregate amount equal to such Net
Cash Proceeds (together with any amounts due pursuant to Section 2.07 or
Section 2.09); provided that the Borrower shall have no obligation to prepay the
Loans (i) to the extent that such Net Cash Proceeds are attributable to a
Disposition permitted by clauses (a), (c), (e), (f), (g), (h) and (j) of
Section 7.04, (ii) to the

 

32

--------------------------------------------------------------------------------


 

extent that such Net Cash Proceeds for any Disposition are not in excess of
$1,000,000 individually or $10,000,000 in the aggregate for all such
Dispositions or (iii) with respect to any Casualty Event or any Disposition
permitted pursuant to clause (k) (but only with respect to Dispositions of Core
Assets that were acquired by the Borrower or any Restricted Subsidiary following
the Availability Date (it being understood that any Net Cash Proceeds received
from other Dispositions pursuant to clause (k) shall not be able to be
reinvested pursuant to this clause (iii)) and clause (l) of Section 7.04, if,
within 365 days after receipt of such Net Cash Proceeds, the Borrower uses such
Net Cash Proceeds to purchase, or otherwise reinvests such Net Cash Proceeds in,
Oil and Gas Interests useful in the business of the Credit Parties (in each
case, as certified by the Borrower in a certificate of a Responsible Officer
delivered to the Administrative Agent and the Lead Lender); provided further
that, if all or any portion of such Net Cash Proceeds are not so reinvested
within the time period specified (or such earlier date, if any, as the
applicable Credit Party determines not to reinvest such Net Cash Proceeds as set
forth above), such remaining portion shall be applied on the last date of such
period (or such earlier date, as the case may be) as provided in this
Section 2.06(a) without regard to this proviso.

 

(b)           Subject to Section 2.06(c), on the date of any Change of Control,
the Borrower shall offer to prepay the principal amount of the Loans then
outstanding at par, together with an amount equal to one percent (1%) of the
principal amount of the Loans so required to be prepaid and all accrued interest
thereon.

 

(c)           On the date of any Change of Control pursuant to clause (d) of the
definition of “Change of Control”, the Borrower shall notify the Administrative
Agent and the Lead Lender of such Change of Control. Promptly after the date of
receipt of such notice the Lead Lender, in its sole discretion, shall determine
whether a prepayment obligation of the Borrower shall arise under
Section 2.06(a) or Section 2.06(b) (but, not both). Promptly thereafter the Lead
Lender shall provide written notice to the Borrower of the Lead Lender’s
election. On the Business Day following the Borrower’s receipt of such notice,
the Borrower shall then comply with all requirements set forth in
Section 2.06(a) or Section 2.06(b), as applicable.

 

(d)           Notwithstanding anything in this Agreement to the contrary, each
Lender, in its sole discretion, may, but is not obligated to, waive the
Borrower’s requirement to make any prepayments pursuant to this Section 2.06
with respect to such Lender’s Applicable Percentage  of such prepayment and such
waiver shall not require a separate waiver and/or consent to this Agreement. 
Upon the dates set forth in this Section 2.06 for any such prepayment, the
Borrower shall notify the Administrative Agent of the amount that is available
to prepay the Loans (the “Prepayment Amount”).  Promptly after the date of
receipt of such notice, the Administrative Agent shall provide written notice
(the “Offer”) to the Lenders of the amount available to prepay the Loans.  Any
Lender declining such prepayment (a “Declining Lender”) shall give written
notice (each, a “Rejection Notice”) thereof to the Administrative Agent by 12:00
noon, New York, New York time, no later than three (3) Business Days after the
date of such notice from the Administrative Agent; provided, that, if a Lender
fails to deliver a Rejection Notice to the Administrative Agent within the time
frame specified above, such failure will be deemed an acceptance of such
Lender’s pro rata share of the Offer.  The Borrower shall prepay the Loans
within one Business Day after its receipt of notice from the Administrative
Agent of the aggregate amount of such prepayment.  On such date, the

 

33

--------------------------------------------------------------------------------


 

Administrative Agent shall then provide written notice (the “Second Offer”) to
the Lenders other than the Declining Lenders (such Lenders, the “Accepting
Lenders”) of the additional amount available (due to such Declining Lenders’
declining such prepayment) to prepay Loans owing to such Accepting Lenders, with
such available amount to be allocated on a pro rata basis among the Accepting
Lenders that accept the Second Offer.  Any Lenders declining prepayment pursuant
to such Second Offer shall give written notice thereof to the Administrative
Agent by 12:00 noon, New York, New York time, no later than three (3) Business
Days after the date of such notice of a Second Offer; provided, that, if a
Lender fails to deliver a Rejection Notice to the Administrative Agent within
the time frame specified above, such failure will be deemed an acceptance of
such Lender’s pro rata share of the Second Offer.  The Borrower shall prepay the
Loans within one Business Day after its receipt of notice from the
Administrative Agent of the aggregate amount of such prepayment.  Amounts
remaining after the allocation of accepted amounts with respect to the Second
Offer to Accepting Lenders shall be retained by the Borrower.

 

(e)           Notwithstanding any other provisions of this Agreement or any
other Loan Document, no prepayment of the Loans shall be required pursuant to
this Section 2.06 (i) to the extent that such prepayment would violate the
Intercreditor Agreement or (ii) with respect to any Disposition of any Borrowing
Base Properties (as defined in the Revolving Credit Agreement), to the extent
such Disposition results in a Borrowing Base Deficiency and then such payment
shall not be required only to the extent such Net Cash Proceeds are applied to
cure the Borrowing Base Deficiency in accordance with the terms of the Revolving
Credit Agreement; provided, that, so long as such Net Cash Proceeds are held in
a Segregated Collateral Account until applied in accordance with this
Section 2.06, no such Net Cash Proceeds shall be required to be applied in
accordance with this Section 2.06 prior to the earlier of (i) the next
Redetermination Date following such Disposition and (ii) the first date on which
the Revolving Lenders have the right (whether automatic or otherwise) to reduce
or redetermine the Borrowing Base under the Revolving Credit Agreement as a
result of such Disposition; provided, further, that it is understood and agreed
that any Net Cash Proceeds that are either (a) in excess of the amount required
to cure the Borrowing Base Deficiency in accordance with the terms of the
Revolving Credit Agreement or (b) otherwise not required to be applied in
accordance with the terms of the Revolving Credit Agreement, in each case, will
be applied in accordance with this Section 2.06 after taking into account the
time period in the first proviso of this clause (e).

 

Section 2.07.         Make-Whole Premium; Prepayment Premium.

 

(a)           If, on or prior to the Make-Whole Expiry Date, the Borrower
prepays or is required to repay (excluding any prepayment required under
Section 2.06(b)), for any reason, whether by mandatory or optional prepayment,
at maturity or following acceleration of the maturity thereof (or if the
maturity of the Loans shall be accelerated under any provisions of Article IX),
in connection with an Event of Default and/or in connection with a voluntary or
involuntary Bankruptcy Event or otherwise, all or any part of the principal
balance of the Loans, then the Borrower shall pay to the Administrative Agent,
for the ratable benefit of the Lenders, in addition to the amount so prepaid or
so accelerated (and any accrued and unpaid interest due thereon), an amount
equal to the present value at such time, computed using a discount rate equal to
the Treasury Rate plus fifty (50) basis points, of (a) 12.5% of the amount

 

34

--------------------------------------------------------------------------------


 

so prepaid or so accelerated, plus (b) the amount of interest which would have
been payable on the principal balance of the Loans being prepaid or accelerated
from the date of prepayment through the Make-Whole Expiry Date (such amount, the
“Make-Whole Amount”, to be calculated by the Borrower).

 

(b)           If, after the Make-Whole Expiry Date, but on or prior to the
fourth year anniversary of the Availability Date, the Borrower prepays or is
required to repay (excluding any prepayment required under Section 2.06(b)), for
any reason, whether by mandatory or optional prepayment, at maturity or
following acceleration of the maturity thereof (or if the maturity of the Loans
shall be accelerated under any provisions of Article IX), in connection with an
Event of Default  and/or in connection with a voluntary or involuntary
Bankruptcy Event or otherwise, all or any part of the principal balance of the
Loans, then the Borrower shall pay to the Administrative Agent, for the ratable
benefit of the Lenders, in addition to the amount so prepaid or so accelerated
(and any accrued and unpaid interest due thereon), an amount equal to 12.5% of
the amount so prepaid or so accelerated.

 

(c)           If, after the fourth anniversary of the Availability Date, but
prior to the day that six (6) months after the fourth anniversary of the
Availability Date, the Borrower prepays or is required to repay (excluding any
prepayment required under Section 2.06(b)), for any reason, whether by mandatory
or optional prepayment, at maturity or following acceleration of the maturity
thereof (or if the maturity of the Loans shall be accelerated under any
provisions of Article IX), in connection with an Event of Default  and/or in
connection with a voluntary or involuntary Bankruptcy Event or otherwise, all or
any part of the principal balance of the Loans, then the Borrower shall pay to
the Administrative Agent, for the ratable benefit of the Lenders, in addition to
the amount so prepaid or so accelerated (and any accrued and unpaid interest due
thereon), an amount equal to 3.125% of the amount so prepaid or so accelerated.

 

Section 2.08.         [Reserved.]

 

Section 2.09.         Interest and Fees.

 

(a)          The Loans shall bear interest (i) during the period from the
Availability Date through March 30, 2018, for each Interest Rate Period, at
either the Applicable Rate or the Applicable PIK Rate as selected by the
Borrower by written notice to the Administrative Agent delivered on or prior to
the date that is 30 days prior to the beginning of such Interest Rate Period and
(ii) at all times thereafter, at the Applicable Rate; provided that, for the
Interest Rate Period commencing on the Availability Date and ending on March 30,
2016, the Loans shall bear interest at the Applicable Rate; provided, further,
that for the Interest Rate Period commencing March 31, 2016, the Loans shall
bear interest at the Applicable PIK Rate.

 

(b)          The Borrower shall pay to the Administrative Agent fees in such
amounts and at such times as set forth in that certain letter agreement, dated
March 8, 2016, among the Administrative Agent and the Borrower, as amended,
restated, amended and restated, supplemented or otherwise modified from time to
time.

 

(c)           Notwithstanding the foregoing, upon the occurrence and during the
continuance of an Event of Default, the principal amount of all Loans and, to
the extent permitted by

 

35

--------------------------------------------------------------------------------


 

applicable law, other Obligations outstanding shall thereafter bear interest,
after as well as before judgment, at a rate per annum equal to 2% plus the
Applicable Rate.

 

(d)          Subject to Section 2.09(f), accrued interest on the Loans shall be
payable in arrears on each Interest Payment Date and on the Maturity Date;
provided that (i) interest accrued pursuant to paragraph (c) of this
Section shall be payable on demand, (ii) in the event of any repayment or
prepayment of any Loan, accrued interest on the principal amount repaid or
prepaid shall be payable in cash on the date of such repayment or prepayment.

 

(e)           All interest hereunder shall be computed on the basis of a year of
360 days, and shall be payable for the actual number of days elapsed (including
the first day but excluding the last day) occurring in the period for which such
interest or fees are payable.

 

(f)           All interest accruing at the Applicable PIK Rate shall be
payable-in-kind rather than in cash (such interest, the “PIK Interest”) on each
applicable Interest Payment Date, and the amount of such PIK Interest shall be
capitalized and added to the outstanding principal amount of the Loans on each
such Interest Payment Date. From and after each applicable Interest Payment
Date, the outstanding principal amount of the Loans shall without further action
by any party hereto be deemed to be increased by the aggregate amount of PIK
Interest so capitalized and added to such Loans in accordance with the
provisions hereof, whereupon such amount of PIK Interest so capitalized and
added shall also accrue interest in accordance with the terms of this
Section 2.09.

 

Section 2.10.         Increased Costs.

 

(a)          If any Change in Law shall subject any Recipient to any Taxes
(other than (A) Indemnified Taxes, (B) Taxes described in clauses (b) through
(d) of the definition of Excluded Taxes and (C) Connection Income Taxes) on its
loans, loan principal, letters of credit, commitments, or other obligations, or
its deposits, reserves, other liabilities or capital attributable thereto and
the result shall be to increase the cost to such Recipient of making, converting
to, continuing or maintaining any Loan or maintaining its obligations to make
any such Loan or to reduce the amount of any sum received or receivable by such
Recipient hereunder (whether of principal, interest or any other amount), then
the Borrower will pay to such Recipient such additional amount or amounts as
will compensate such Recipient for such additional costs incurred or reduction
suffered.

 

(b)          If any Lender determines that any Change in Law regarding capital
or liquidity requirements has or would have the effect of reducing the rate of
return on such Lender’s capital or on the capital of such Lender’s holding
company, if any, as a consequence of this Agreement or the Loans made by such
Lender to a level below that which such Lender or such Lender’s holding company
could have achieved but for such Change in Law (taking into consideration such
Lender’s policies and the policies of such Lender’s holding company with respect
to capital adequacy and liquidity), then from time to time the Borrower will pay
to such Lender, as the case may be, such additional amount or amounts as will
compensate such Lender such Lender’s holding company for any such reduction
suffered.

 

36

--------------------------------------------------------------------------------


 

(c)           A certificate of a Recipient setting forth the amount or amounts
necessary to compensate such Recipient or its holding company, as the case may
be, as specified in paragraph (a) or (b) of this Section shall be delivered to
the Borrower and shall be conclusive absent manifest error.  The Borrower shall
pay such Recipient the amount shown as due on any such certificate within
10 days after receipt thereof.

 

(d)          Failure or delay on the part of any Recipient to demand
compensation pursuant to this Section shall not constitute a waiver of such
Recipient’s right to demand such compensation; provided that the Borrower shall
not be required to compensate a Recipient pursuant to this Section for any
increased costs or reductions incurred more than 270 days prior to the date that
such Recipient notifies the Borrower of the Change in Law giving rise to such
increased costs or reductions and of such Recipient’s intention to claim
compensation therefor; provided further that, if the Change in Law giving rise
to such increased costs or reductions is retroactive, then the 270-day period
referred to above shall be extended to include the period of retroactive effect
thereof.

 

Section 2.11.         Taxes.

 

(a)          Payments Free of Taxes.  Any and all payments by or on account of
any obligation of any Credit Party under any Loan Document shall be made without
deduction or withholding for any Taxes, except as required by applicable law. 
If any applicable law (as determined in the good faith discretion of an
applicable Withholding Agent) requires the deduction or withholding of any Tax
from any such payment by a Withholding Agent, then the applicable Withholding
Agent shall be entitled to make such deduction or withholding and shall timely
pay the full amount deducted or withheld to the relevant Governmental Authority
in accordance with applicable law and, if such Tax is an Indemnified Tax, then
the sum payable by the applicable Credit Party shall be increased as necessary
so that after such deduction or withholding has been made (including such
deductions and withholdings applicable to additional sums payable under this
Section 2.11) the applicable Recipient receives an amount equal to the sum it
would have received had no such deduction or withholding been made.

 

(b)          Payment of Other Taxes by the Borrower.  The Credit Parties shall
timely pay to the relevant Governmental Authority in accordance with applicable
law, or at the option of the Administrative Agent timely reimburse it for the
payment of, any Other Taxes.

 

(c)           Evidence of Payments.  As soon as practicable after any payment of
Taxes by any Credit Party to a Governmental Authority pursuant to this
Section 2.11, such Credit Party shall deliver to the Administrative Agent the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of the return reporting such payment or other
evidence of such payment reasonably satisfactory to the Administrative Agent and
the Lead Lender.

 

(d)          Indemnification by the Borrower.  The Credit Parties shall jointly
and severally indemnify each Recipient, within 10 days after demand therefor,
for the full amount of any Indemnified Taxes (including Indemnified Taxes
imposed or asserted on or attributable to amounts payable under this Section)
payable or paid by such Recipient or required to be withheld or deducted from a
payment to such Recipient and any reasonable expenses arising

 

37

--------------------------------------------------------------------------------


 

therefrom or with respect thereto, whether or not such Indemnified Taxes were
correctly or legally imposed or asserted by the relevant Governmental
Authority.  A certificate as to the amount of such payment or liability
delivered to the Borrower by a Lender (with a copy to the Administrative Agent),
or by the Administrative Agent on its own behalf or on behalf of a Lender, shall
be conclusive absent manifest error.

 

(e)           Indemnification by the Lenders.  Each Lender shall severally
indemnify the Administrative Agent, within 10 days after demand therefor, for
(i) any Indemnified Taxes attributable to such Lender (but only to the extent
that any Credit Party has not already indemnified the Administrative Agent for
such Indemnified Taxes and without limiting the obligation of the Credit Parties
to do so), (ii) any Taxes attributable to such Lender’s failure to comply with
the provisions of Section 11.04(c) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority.  A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error.  Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (e).

 

(f)           Status of Lenders.

 

(i)            Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Borrower and the Administrative Agent, at the time or times
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding.  In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements.  Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 2.11(f)(ii)(A), (ii)(B) and (ii)(D) below) shall not be
required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.

 

(ii)           Without limiting the generality of the foregoing,

 

(A)          any Lender that is a U.S. Person shall deliver to the Borrower and
the Administrative Agent on or prior to the date on which

 

38

--------------------------------------------------------------------------------


 

such Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed copies of IRS Form W-9 certifying that such Lender is exempt
from U.S. Federal backup withholding Tax;

 

(B)          any Foreign Lender shall, to the extent it is legally entitled to
do so, deliver to the Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:

 

(1)           in the case of a Foreign Lender claiming the benefits of an income
tax treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed copies of IRS Form W-8BEN or W-8BEN-E
(or applicable successor form) establishing an exemption from, or reduction of,
U.S. Federal withholding Tax pursuant to the “interest” article of such tax
treaty and (y) with respect to any other applicable payments under any Loan
Document, executed copies of IRS Form W-8BEN or W-8BEN-E (or applicable
successor form) establishing an exemption from, or reduction of, U.S. Federal
withholding Tax pursuant to the “business profits” or “other income” article of
such tax treaty;

 

(2)           executed copies of IRS Form W-8ECI;

 

(3)           in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under Section 881(c) of the Code, (x) a
certificate substantially in the form of Exhibit F-1 to the effect that such
Foreign Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the
Code, a “10 percent shareholder” of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, or a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance
Certificate”) and (y) executed copies of IRS Form W-8BEN (or applicable
successor form); or

 

(4)           to the extent a Foreign Lender is not the beneficial owner,
executed copies of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS
Form W-8BEN or W-8BEN-E (or applicable successor form), a U.S. Tax Compliance
Certificate substantially in the form of Exhibit F-2 or Exhibit F-3, IRS
Form W-9, and/or other certification documents from each beneficial owner, as
applicable; provided that if the Foreign Lender is a partnership and one or more
direct or indirect partners of such Foreign Lender are

 

39

--------------------------------------------------------------------------------


 

claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit F-4 on
behalf of each such direct and indirect partner;

 

(C)          any Foreign Lender shall, to the extent it is legally entitled to
do so, deliver to the Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. Federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and

 

(D)          if a payment made to a Recipient under any Loan Document would be
subject to U.S. Federal withholding Tax imposed by FATCA if such Recipient were
to fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Recipient shall deliver to the Borrower and the Administrative Agent at the time
or times prescribed by law and at such time or times reasonably requested by the
Borrower or the Administrative Agent such documentation prescribed by applicable
law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Recipient has complied with such Recipient’s obligations under FATCA or to
determine the amount to deduct and withhold from such payment.  Solely for
purposes of this clause (D), “FATCA” shall include any amendments made to FATCA
after the date of this Agreement.

 

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.

 

(g)           Treatment of Certain Refunds.  If any party determines, in its
sole discretion exercised in good faith, that it has received a refund of any
Taxes as to which it has been indemnified pursuant to this Section 2.11
(including by the payment of additional amounts pursuant to this Section 2.11),
it shall pay to the indemnifying party an amount equal to such refund (but only
to the extent of indemnity payments made under this Section 2.11 with respect to
the Taxes giving rise to such refund), net of all out-of-pocket expenses
(including Taxes) of such indemnified party and without interest (other than any
interest paid by the relevant

 

40

--------------------------------------------------------------------------------


 

Governmental Authority with respect to such refund).  Such indemnifying party,
upon the request of such indemnified party, shall repay to such indemnified
party the amount paid over pursuant to this paragraph (g)  (plus any penalties,
interest or other charges imposed by the relevant Governmental Authority) in the
event that such indemnified party is required to repay such refund to such
Governmental Authority.  Notwithstanding anything to the contrary in this
paragraph (g), in no event will the indemnified party be required to pay any
amount to an indemnifying party pursuant to this paragraph (g) the payment of
which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid.  This paragraph shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.

 

(h)          [Reserved].

 

(i)            Survival.  Each party’s obligations under this Section 2.11 shall
survive the resignation or replacement of the Administrative Agent or any
assignment of rights by, or the replacement of, a Lender, the termination of the
Commitments and the repayment, satisfaction or discharge of all obligations
under any Loan Document.

 

(j)           Defined Terms.  For purposes of this Section 2.11, the term
“applicable law” includes FATCA.

 

Section 2.12.         Payments Generally; Pro Rata Treatment; Sharing of
Set-offs.

 

(a)          The Borrower shall make each payment required to be made by it
hereunder (whether of principal, interest, fees, or of amounts payable under
Section 2.10 or Section 2.11, or otherwise) prior to 12:00 noon on the date when
due, in immediately available funds, without set-off or counterclaim.  Any
amounts received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon.  All such payments
shall be made to the Administrative Agent at its offices as specified in
Section 11.01(a), except that payments pursuant to Section 2.10, Section 2.11
and Section 11.03 shall be made directly to the Persons entitled thereto.  The
Administrative Agent shall distribute any such payments received by it for the
account of any other Person to the appropriate recipient promptly following
receipt thereof.  If any payment hereunder shall be due on a day that is not a
Business Day, the date for payment shall be extended to the next succeeding
Business Day, and, in the case of any payment accruing interest, interest
thereon shall be payable for the period of such extension.  All payments
hereunder shall be made in Dollars.

 

(b)          If at any time insufficient funds are received by and available to
the Administrative Agent to pay fully all amounts of principal, interest,
premiums and fees then due hereunder, such funds shall be applied (i) first,
towards payment of interest, premiums and fees then due hereunder, ratably among
the parties entitled thereto in accordance with the amounts of interest,
premiums and fees then due to such parties, and (ii) second, towards payment of

 

41

--------------------------------------------------------------------------------


 

principal then due hereunder, ratably among the parties entitled thereto in
accordance with the amounts of principal then due to such parties.

 

(c)           If any Lender shall, by exercising any right of set-off or
counterclaim or otherwise, obtain payment in respect of any principal of or
interest on any of its Loans resulting in such Lender receiving payment of a
greater proportion of the aggregate amount of its Loans and accrued interest
thereon than the proportion received by any other Lender, then the Lender
receiving such greater proportion shall purchase (for cash at face value)
participations in the Loans of other Lenders to the extent necessary so that the
benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Loans; provided that (i) if any such participations are
purchased and all or any portion of the payment giving rise thereto is
recovered, such participations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest, and (ii) the
provisions of this paragraph shall not be construed to apply to any payment made
by the Borrower pursuant to and in accordance with the express terms of this
Agreement or any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans to any assignee or
participant, other than to the Borrower or any Subsidiary or Affiliate thereof
(as to which the provisions of this paragraph shall apply).  The Borrower
consents to the foregoing and agrees, to the extent it may effectively do so
under applicable law, that any Lender acquiring a participation pursuant to the
foregoing arrangements may exercise against the Borrower rights of set-off and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of the Borrower in the amount of such participation.

 

(d)          Unless the Administrative Agent shall have received notice from the
Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders hereunder that the Borrower will not make
such payment, the Administrative Agent may assume that the Borrower has made
such payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders the amount due.  In such event, if the
Borrower has not in fact made such payment, then each of the Lenders severally
agrees to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the Federal Funds Effective Rate.

 

(e)           If any Lender shall fail to make any payment required to be made
by it pursuant to Section 2.03(b), Section 2.12(d) or Section 11.03(c), then the
Administrative Agent may, in its discretion (notwithstanding any contrary
provision hereof), (i) apply any amounts thereafter received by the
Administrative Agent for the account of such Lender for the benefit of the
Administrative Agent to satisfy such Lender’s obligations to it under such
Sections until all such unsatisfied obligations are fully paid, and/or (ii) hold
any such amounts in a segregated account as cash collateral for, and application
to, any future funding obligations of such Lender under any such Section, in the
case of each of clauses (i) and (ii) above, in any order as determined by the
Administrative Agent in its discretion.

 

42

--------------------------------------------------------------------------------


 

Section 2.13.         Mitigation Obligations; Replacement of Lenders.

 

(a)          If any Lender requests compensation under Section 2.10, or if the
Borrower is required to pay any Indemnified Taxes or additional amounts to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 2.11, then such Lender shall use reasonable efforts to designate a
different lending office for funding or booking its Loans hereunder or to assign
its rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender, such designation or assignment
(i) would eliminate or reduce amounts payable pursuant to Section 2.10 or
Section 2.11, as the case may be, in the future and (ii) would not subject such
Lender to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender.  The Borrower hereby agrees to pay all
reasonable costs and expenses incurred by any Lender in connection with any such
designation or assignment.

 

(b)          If any Lender requests compensation under Section 2.10, or if the
Borrower is required to pay any Indemnified Taxes or additional amounts to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 2.11, then the Borrower may, at its sole expense and effort, upon notice
to such Lender and the Administrative Agent, require such Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in Section 11.04), all its interests, rights (other than its existing
rights to payments pursuant to Section 2.10 or Section 2.11) and obligations
under this Agreement to an assignee that shall assume such obligations (which
assignee may be another Lender, if a Lender accepts such assignment); provided
that (i) the Borrower shall have received the prior written consent of the
Administrative Agent, which consent shall not unreasonably be withheld,
(ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder, from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Borrower (in
the case of all other amounts) and (iii) in the case of any such assignment
resulting from a claim for compensation under Section 2.10 or payments required
to be made pursuant to Section 2.11, such assignment will result in a reduction
in such compensation or payments.  A Lender shall not be required to make any
such assignment and delegation if, prior thereto, as a result of a waiver by
such Lender or otherwise, the circumstances entitling the Borrower to require
such assignment and delegation cease to apply.

 

(c)           If in connection with any proposed amendment, modification,
termination, waiver or consent with respect to any of the provisions of this
Agreement or any other Loan Document that requires approval of all of the
Lenders, each Lender or each Lender affected thereby under Section 11.02, the
consent of the Majority Lenders shall have been obtained but the consent of one
or more of such other Lenders (other than, so long as Ares holds in excess of
25% of the outstanding principal amount of the Loans, Ares) (each a
“Non-Consenting Lender”) whose consent is required has not been obtained, then
the Borrower may, at its sole expense and effort, upon notice to such Lender and
the Administrative Agent, elect to replace such Non-Consenting Lender as a
Lender party to this Agreement in accordance with and subject to the
restrictions contained in, and consents required by Section 11.04; provided that
(x) the Borrower shall have received the prior written consent of the
Administrative Agent, which consent shall not unreasonably be withheld and
(y) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder, from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Borrower (in
the case of all other amounts).  A Lender shall not

 

43

--------------------------------------------------------------------------------


 

be required to make any such assignment and delegation if, prior thereto, as a
result of a waiver by such Lender or otherwise, the circumstances entitling the
Borrower to require such assignment and delegation cease to apply. For the
avoidance of doubt, so long as Ares holds in excess of 25% of the outstanding
principal amount of the Loans, under no circumstance shall Ares be deemed to be
a Non-Consenting Lender under this Agreement.

 

Article III

 

[Reserved]

 

Article IV

 

Representations and Warranties

 

The Borrower represents and warrants to the Administrative Agent and the Lenders
that:

 

Section 4.01.         Organization; Powers.  Each Credit Party is duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its organization, has all requisite power and authority to carry
on its business as now conducted and, except where the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect, is qualified to do business in, and is in good
standing in, every jurisdiction where such qualification is required.

 

Section 4.02.         Authorization; Enforceability.  The Transactions are
within each Credit Party’s corporate, limited liability company or partnership
powers and have been duly authorized by all necessary corporate, limited
liability company or partnership and, if required, actions by equity holders. 
This Agreement has been duly executed and delivered by each Credit Party and
constitutes a legal, valid and binding obligation of each Credit Party,
enforceable in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors’ rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law.

 

Section 4.03.         Governmental Approvals; No Conflicts.  The Transactions
(a) do not require any consent or approval of, registration or filing with, or
any other action by, any Governmental Authority, except such as have been
obtained or made and are in full force and effect or have been made or to be
made in connection with the filing of any Security Instruments to secure the
Obligations, (b) will not violate any Requirement of Law applicable to the
Borrower or any Restricted Subsidiary, (c) will not violate or result in a
default under any indenture, agreement or other instrument evidencing Material
Indebtedness or a Material Sales Contract binding upon the Borrower or any
Restricted Subsidiary or any of their respective assets, or give rise to a right
thereunder to require any payment to be made by the Borrower or any Restricted
Subsidiary, and (d) will not result in the creation or imposition of any Lien on
any asset of the Borrower or any Restricted Subsidiary not otherwise permitted
under Section 7.02.

 

Section 4.04.         Financial Condition; No Material Adverse Change.

 

(a)          The Borrower has heretofore furnished to the Administrative Agent
and the Lenders (i) the audited consolidated balance sheet and related
statements of income, stockholders

 

44

--------------------------------------------------------------------------------


 

equity and cash flows of the Borrower and its Consolidated Subsidiaries as of
and for the fiscal year ended December 31, 2014, reported on by KPMG LLP,
independent public accountants and (ii) the unaudited consolidated balance sheet
and related statements of income, stockholders equity and cash flows of the
Borrower and its Consolidated Subsidiaries as of and for the fiscal quarter
ended September 30, 2015.  Such financial statements, together with any notes
and management discussions related such financials appearing in the Borrower’s
Form 10-K filed with the SEC on February 27, 2015 and the Borrower’s Form 10-Q
filed with the SEC on November 9, 2015, present fairly, in all material
respects, the financial position and results of operations and cash flows of the
Borrower and its Consolidated Subsidiaries as of such dates and for such periods
in accordance with GAAP and, except as set forth on Schedule 4.04, show all
material indebtedness and other liabilities, direct or contingent of the
Borrower and its Consolidated Subsidiaries as of the date thereof, including
liabilities for Taxes, material commitments and Indebtedness.

 

(b)          Since December 31, 2014, no event or circumstance which has had or
could reasonably be expected to have a Material Adverse Effect has occurred.

 

Section 4.05.         Properties.

 

(a)          Except as otherwise provided in Section 4.15 with respect to Oil
and Gas Interests, the Borrower and each Restricted Subsidiary has good title
to, or valid leasehold interests in, all such real and personal property
material to its business, except for (i) minor defects in title that do not, in
the aggregate, interfere with its ability to conduct its business as currently
conducted or to utilize such properties for their intended purposes and
(ii) Liens permitted under Section 7.02.

 

(b)          The Borrower and each Restricted Subsidiary owns, or is licensed to
use, all trademarks, tradenames, copyrights, patents and other intellectual
property material to its business, and the use thereof by the Borrower and such
Restricted Subsidiaries, as the case may be, does not infringe upon the rights
of any other Person, except for any such infringements that, individually or in
the aggregate, could not reasonably be expected to result in a Material Adverse
Effect.

 

Section 4.06.         Litigation and Environmental Matters.

 

(a)          There are no actions, suits or proceedings by or before any
arbitrator or Governmental Authority pending against or, to the knowledge of the
Borrower, threatened against or affecting the Borrower or any Restricted
Subsidiary, (i) as to which there is a reasonable possibility of an adverse
determination and that, if adversely determined, could reasonably be expected,
individually or in the aggregate, to result in a Material Adverse Effect after
taking into account insurance proceeds or other recoveries from third parties
actually received (other than the Disclosed Matters) or (ii) that involve this
Agreement or the Transactions.

 

(b)          Except for the Disclosed Matters and except with respect to any
other matters that, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect after taking into account
insurance proceeds or other recoveries from third parties

 

45

--------------------------------------------------------------------------------


 

actually received, neither the Borrower nor any Restricted Subsidiary, to the
Borrower’s knowledge, (i) has failed to comply with any Environmental Law or to
obtain, maintain or comply with any permit, license or other approval required
under any Environmental Law, (ii) has become subject to any Environmental
Liability, (iii) has received written notice of any claim with respect to any
Environmental Liability or (iv) knows of any basis for any claim with respect to
any Environmental Liability.

 

(c)           Since the date of this Agreement, there has been no change in the
status of the Disclosed Matters that, individually or in the aggregate, has
resulted in, or materially increased the likelihood of, a Material Adverse
Effect.

 

Section 4.07.         Compliance with Laws and Agreements.  The Borrower and
each Restricted Subsidiary is in compliance with all Requirements of Law
applicable to it or its property, its Organizational Documents and all
indentures, agreements and other instruments binding upon it or its property,
except where the failure to do so, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.  No Default has
occurred and is continuing.

 

Section 4.08.         Investment Company Status.  Neither the Borrower nor any
Restricted Subsidiary is an “investment company” as defined in, or subject to
regulation under, the Investment Company Act of 1940.

 

Section 4.09.         Taxes.  The Borrower and each Restricted Subsidiary has
timely filed or caused to be filed all Tax returns and reports required to have
been filed and has paid or caused to be paid all Taxes required to have been
paid by it, except (a) Taxes that are being contested in good faith by
appropriate proceedings and for which the Borrower or such Restricted
Subsidiary, as applicable, has set aside on its books adequate reserves or
(b) to the extent that the failure to do so could not reasonably be expected to
result in a Material Adverse Effect.

 

Section 4.10.         ERISA.  No ERISA Event has occurred or is reasonably
expected to occur that, when taken together with all other such ERISA Events for
which liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect.  The present value of all accumulated
benefit obligations under each Plan (based on the assumptions used for purposes
of FASB Statement 87) did not, as of the date of the most recent financial
statements reflecting such amounts, exceed by more than $1,000,000 the fair
market value of the assets of such Plan, and the present value of all
accumulated benefit obligations of all underfunded Plans (based on the
assumptions used for purposes of FASB Statement 87) did not, as of the date of
the most recent financial statements reflecting such amounts, exceed by more
than $1,000,000 the fair market value of the assets of all such underfunded
Plans.

 

Section 4.11.         Disclosure.  The Borrower has disclosed to the
Administrative Agent and the Lenders all agreements, instruments and corporate
or other restrictions to which it or any Restricted Subsidiary is subject, and
all other matters known to it, that, individually or in the aggregate, could
reasonably be expected to result in a Material Adverse Effect.  None of the
other reports, financial statements, certificates or other information furnished
by or on behalf of the Borrower or any Restricted Subsidiary to the
Administrative Agent or any Lender in connection with the negotiation of this
Agreement or delivered hereunder (as modified or

 

46

--------------------------------------------------------------------------------


 

supplemented by other information so furnished) when taken as a whole contains
any material misstatement of fact or omits to state any material fact necessary
to make the statements therein, in the light of the circumstances under which
they were made, not misleading as of the date made or deemed made; provided
that, with respect to projected financial information, the Borrower represents
only that such information was prepared in good faith based on assumptions
believed to be reasonable at the time and, if such projected financial
information was delivered prior to the Effective Date, as of the Effective Date.

 

Section 4.12.         Labor Matters.  There are no strikes, lockouts or
slowdowns against the Borrower or any of its Restricted Subsidiaries pending or,
to the knowledge of the Borrower, threatened that could reasonably be expected
to have a Material Adverse Effect.  The hours worked by and payments made to
employees of the Borrower and, to the knowledge of the Borrower, to employees of
its Restricted Subsidiaries have not been in violation of the Fair Labor
Standards Act or any other Law dealing with such matters to the extent that such
violation could reasonably be expected to have a Material Adverse Effect.

 

Section 4.13.         Capitalization.  Schedule 4.13 lists as of the Effective
Date, (a) for the Borrower and each Restricted Subsidiary, its full legal name
and its jurisdiction of organization and (b) for each Restricted Subsidiary, the
number of shares of capital stock or other Equity Interests outstanding and the
owner(s) of such shares or Equity Interests.

 

Section 4.14.         Margin Stock.  Neither the Borrower nor any Restricted
Subsidiary is engaged principally, or as one of its important activities, in the
business of extending credit for the purpose of purchasing or carrying margin
stock (within the meaning of Regulation U issued by the Federal Reserve Board),
and no part of the proceeds of the Loans will be used to purchase or carry any
margin stock or to extend credit to others for the purpose of purchasing or
carrying margin stock.

 

Section 4.15.         Oil and Gas Interests.  Each Credit Party has good and
defensible title to all Proved Reserves included in the Oil and Gas Interests 
described in the most recent Reserve Report provided to the Administrative Agent
and the Lead Lender (other than such Proved Reserves that have been subsequently
disposed of in compliance with this Agreement), free and clear of all Liens
except Liens permitted pursuant to Section 7.02.  All such proved Oil and Gas
Interests are valid, subsisting, and in full force and effect in all material
respects, and all rentals, royalties, and other amounts due and payable in
respect thereof have been duly paid except for such rentals, royalties and other
amounts that are amounts being contested in good faith by appropriate
proceedings and for which the Borrower or the applicable Restricted Subsidiary
has set aside on its books adequate reserves, or except to the extent such
rentals, royalties and other amounts due, if left unpaid, would not result in
the loss or forfeiture of Oil and Gas Interests having an aggregate fair market
value in excess of $10,000,000.  Without regard to any consent or non-consent
provisions of any joint operating agreement covering any Credit Party’s proved
Oil and Gas Interests, such Credit Party’s share of (a) the costs for the proved
Oil and Gas Interests described in the Reserve Report (other than for such
proved Oil and Gas Interests that have been subsequently disposed of in
compliance with this Agreement) is not materially greater than the decimal
fraction set forth in the Reserve Report, before and after payout, as the case
may be, and described therein by the respective designations “working
interests,” “WI,” “gross working interest,” “GWI,” or similar terms (except in
such cases where there is a corresponding

 

47

--------------------------------------------------------------------------------


 

increase in the net revenue interest), and (b) production from, allocated to, or
attributed to such proved Oil and Gas Interests is not materially less than the
decimal fraction set forth in the Reserve Report, before and after payout, as
the case may be, and described therein by the designations “net revenue
interest,” “NRI,” or similar terms.  The wells drilled in respect of proved
producing Oil and Gas Interests described in the Reserve Report (other than
wells drilled in respect of such proved producing Oil and Gas Interests that
have been subsequently disposed of in compliance with this Agreement) (1) are
capable of, and are presently, either producing Hydrocarbons in commercially
profitable quantities or in the process of being worked over or enhanced, and
the Credit Party that owns such proved producing Oil and Gas Interests is
currently receiving payments for its share of production, with no funds in
respect of any thereof being presently held in suspense, other than any such
funds being held in suspense pending delivery of appropriate division orders,
and (2) have been drilled, bottomed, completed, and operated in compliance with
all applicable laws, in the case of clauses (1) and (2), except where any
failure to satisfy clause (1) or to comply with clause (2) would not have a
Material Adverse Effect, and no such well which is currently producing
Hydrocarbons is subject to any material penalty in production by reason of such
well having produced in excess of its allowable production.

 

Section 4.16.         Insurance.  The certificate signed by a Responsible
Officer that attests to the existence of, and summarizes, the property and
casualty insurance program maintained by the Credit Parties that has been
furnished by the Borrower to the Administrative Agent and the Lenders as of the
Effective Date, is complete and accurate in all material respects as of the
Effective Date and demonstrates the Borrower’s and the Restricted Subsidiaries’
compliance with Section 6.05.

 

Section 4.17.         Solvency.

 

(a)           Immediately after the consummation of the Transactions and
immediately following the making of the Loans on the Availability Date and after
giving effect to the application of the proceeds thereof, (1) the fair value of
the assets of the Credit Parties on a consolidated basis, at a fair valuation,
will exceed the debts and liabilities, subordinated, contingent or otherwise, of
the Credit Parties on a consolidated basis; (2) the present fair saleable value
of the real and personal property of the Credit Parties on a consolidated basis
will be greater than the amount that will be required to pay the probable
liability of the Credit Parties on a consolidated basis on their debts and other
liabilities, subordinated, contingent or otherwise, as such debts and other
liabilities become absolute and matured; (3) the Credit Parties on a
consolidated basis will be able to pay their debts and liabilities,
subordinated, contingent or otherwise, as such debts and liabilities become
absolute and matured; and (4) the Credit Parties on a consolidated basis will
not have unreasonably small capital with which to conduct the businesses in
which they are engaged as such businesses are now conducted and are proposed to
be conducted after the date hereof.

 

(b)           The Credit Parties do not intend to, and do not believe that they
will, incur debts beyond their ability to pay such debts as they mature, taking
into account the timing of and amounts of cash to be received by it and the
timing of the amounts of cash to be payable on or in respect of its
Indebtedness.

 

48

--------------------------------------------------------------------------------


 

Section 4.18.                          Material Sales Contracts.  No Credit
Party is in default in the performance, observance or fulfillment of any of the
obligations, covenants or conditions contained in any Material Sales Contract to
which it is a party, except where such default could not reasonably be expected
to result in a Material Adverse Effect.

 

Section 4.19.                          Common Enterprise.  The successful
operation and condition of each of the Credit Parties is dependent on the
continued successful performance of the functions of the group of the Credit
Parties as a whole and the successful operation of each of the Credit Parties is
dependent on the successful performance and operation of each other Credit
Party.  Each Credit Party expects to derive benefit (and its board of directors
or other governing body has determined that it may reasonably be expected to
derive benefit), directly and indirectly, from (i) successful operations of each
of the other Credit Parties and (ii) the credit extended by the Lenders to the
Borrower hereunder, both in their separate capacities and as members of the
group of companies.  Each Credit Party has determined that execution, delivery,
and performance of this Agreement and any other Loan Documents to be executed by
such Credit Party is within its purpose, will be of direct and indirect benefit
to such Credit Party, and is in its best interest.

 

Section 4.20.                          Anti-Corruption Laws and Sanctions.  The
Borrower has implemented and maintains in effect policies and procedures
designed to ensure compliance by the Borrower, its Subsidiaries and their
respective directors, officers, employees and agents with Anti-Corruption Laws
and applicable Sanctions, and the Borrower, its Subsidiaries and their
respective officers and employees and to the knowledge of the Borrower its
directors and agents insofar as the same are acting on behalf of the Borrower or
its Subsidiaries, (x) are in compliance with Anti-Corruption Laws and applicable
Sanctions in all material respects and (y) have not and will not do business,
enter into transactions or store with, purchase or receive money from, transport
from, to or with, sell goods or give money to, a Sanctioned Person.  None of
(a) the Borrower, any Subsidiary or any of their respective directors, officers
or employees, or (b) to the knowledge of the Borrower, any agent of the Borrower
or any Subsidiary that will act in any capacity in connection with or benefit
from the credit facility established hereby, is a Sanctioned Person.  The making
of the Loans, use of proceeds thereof or other transaction contemplated by the
Credit Agreement will not violate Anti-Corruption Laws or applicable Sanctions.

 

Article V

 

Conditions

 

Section 5.01.                          Effective Date.  This Agreement shall
become effective on the date on which each of the following conditions is
satisfied (or waived in accordance with Section 11.02):

 

(a)                               The Administrative Agent and the Lead Lender
(or their counsel) shall have received from each party hereto either (i) a
counterpart of this Agreement signed on behalf of such party or (ii) written
evidence satisfactory to the Administrative Agent and the Lead Lender (which may
include telecopy or electronic transmission of a signed signature page of this
Agreement) that such party has signed a counterpart of this Agreement.

 

(b)                               The Administrative Agent and the Lead Lender
shall have received (i) a certificate of each Credit Party, dated the Effective
Date and executed by its Secretary or

 

49

--------------------------------------------------------------------------------


 

Assistant Secretary or a Responsible Officer of such Credit Party, which shall
(A) certify the resolutions of its board of directors, members or other body
authorizing the execution, delivery and performance of the Loan Documents to
which it is a party, (B) identify by name and title and bear the signatures of
the officers of such Credit Party authorized to sign the Loan Documents to which
it is a party, and (C) contain appropriate attachments, including the
certificate of formation or articles of incorporation or organization of such
Credit Party certified by the relevant authority of the jurisdiction of
organization of such Credit Party and a true and correct copy of its by-laws or
operating, management or partnership agreement, and (ii) a good standing
certificate for each Credit Party from its jurisdiction of organization.

 

(c)                                The Administrative Agent and the Lead Lender
shall have received a favorable written opinion (addressed to the Administrative
Agent and the Lenders and dated the Effective Date) of Vinson & Elkins LLP,
counsel for the Credit Parties, covering such matters relating to the Credit
Parties, this Agreement or the Transactions as the Lead Lender shall reasonably
request.  The Credit Parties hereby request such counsel to deliver such
opinion.

 

(d)                               The Administrative Agent and the Lead Lender
shall have received a certificate, dated the Effective Date and signed by a
Responsible Officer of the Borrower, confirming that the Credit Parties have
(i) complied with the conditions set forth in paragraphs (j), (k), (u) and
(v) of this Section 5.01, (ii) complied with the covenants set forth in
Section 6.05 (and demonstrating such compliance by the attachment of an
insurance summary and insurance certificates evidencing the coverage described
in such summary) and (iii) complied with the requirements of Section 6.10 and
Section 6.11.

 

(e)                                [Reserved].

 

(f)                                   The Administrative Agent and the Lead
Lender shall have received the Security Agreement, together with such other
assignments, conveyances, amendments, agreements and other writings, including,
without limitation, UCC-1 financing statements, necessary to create second
priority Liens, subject to the Liens permitted under Section 7.02 and the
Intercreditor Agreement, in all of the Collateral in which a security interest
is required to be granted in favor of the Administrative Agent pursuant to the
Security Instruments, including all of the Equity Interests of each Restricted
Subsidiary now or hereafter owned by Borrower or any Restricted Subsidiary.

 

(g)                                  [Reserved].

 

(h)                               [Reserved].

 

(i)                                   The Administrative Agent and the Lead
Lender shall have received such financing statements (including, without
limitation, the financing statements referenced in subclause (f) above) as
Administrative Agent and the Lead Lender shall specify to fully evidence and
perfect all Liens contemplated by the Loan Documents, all of which shall be
filed of record by Lead Lender in such jurisdictions as the Lead Lender shall
require in its sole discretion.

 

(j)                                    Each Credit Party shall have obtained
all approvals required from any Governmental Authority and all consents of other
Persons, in each case that are necessary or, in the reasonable discretion of the
Lead Lender, advisable in connection with the Transactions and

 

50

--------------------------------------------------------------------------------


 

each of the foregoing shall be in full force and effect and in form and
substance reasonably satisfactory to the Lead Lender.  All applicable waiting
periods shall have expired without any action being taken or threatened by any
competent authority which would restrain, prevent or otherwise impose adverse
conditions on the transactions contemplated by the Loan Documents or the
financing thereof and no action, request for stay, petition for review or
rehearing, reconsideration, or appeal with respect to any of the foregoing shall
be pending, and the time for any applicable agency to take action to set aside
its consent on its own motion shall have expired.

 

(k)                                 There shall not exist any action, suit,
investigation, litigation or proceeding or other legal or regulatory
developments, pending or threatened in any court or before any arbitrator or
Governmental Authority that, in the reasonable opinion of the Lead Lender,
singly or in the aggregate, materially impairs the Transactions, the financing
thereof or any of the other transactions contemplated by the Loan Documents or
that could reasonably be expected to result in a Material Adverse Effect.

 

(l)                                   All partnership, corporate and other
proceedings taken or to be taken in connection with the Transactions and all
documents incidental thereto shall be reasonably satisfactory in form and
substance to Administrative Agent and its counsel, and Administrative Agent and
such counsel shall have received all such certified copies of such documents as
Lead Lender may reasonably request.

 

(m)                           The Administrative Agent and the Lenders shall
have received the Projections, the operating budget for fiscal year 2016 and all
of the financial statements described in Section 4.04(a).

 

(n)                               The Administrative Agent and the Lead Lender
shall have received a duly executed copy of the Warrant Purchase Agreement.

 

(o)                               The Administrative Agent and the Lead Lender
shall have received a true and complete copy of the Revolving Reserve Report
most recently delivered to the Revolving Administrative Agent.

 

(p)                               The Administrative Agent and the Lead Lender
shall have received a duly executed copy of the Intercreditor Agreement.

 

(q)                               The Administrative Agent and the Lead Lenders
shall have received a duly executed copy of an amendment to the Revolving Credit
Agreement (the “RBL Amendment”), in form and substance reasonably acceptable to
the Lead Lender.

 

(r)                                  [Reserved].

 

(s)                                 [Reserved].

 

(t)                                  The Administrative Agent and the Lead
Lender shall have received such other instruments and documents incidental and
appropriate to the transactions provided for herein as the Administrative Agent
or its special counsel may reasonably request prior to the Effective Date, and
all such documents shall be in form and substance satisfactory to the
Administrative Agent and the Lead Lender.

 

51

--------------------------------------------------------------------------------


 

(u)                               The representations and warranties of each
Credit Party set forth in this Agreement and the other Loan Documents shall be
true and correct in all material respects on and as of the Effective Date (other
than those representations and warranties that are subject to a materiality
qualifier, in which case such representations and warranties shall be true and
correct in all respects), except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they shall be
true and correct in all material respects as of such earlier date (other than
those representations and warranties that are subject to a materiality
qualifier, in which case such representations and warranties are true and
correct in all respects as of such earlier date).

 

(v)                               No Default shall have occurred and be
continuing.

 

(w)                             The Administrative Agent shall have received
from the Borrower an executed counterpart to the fee letter between Wilmington
Trust, National Association and the Borrower relating to the transactions
contemplated hereby.

 

(x)                                 The Administrative Agent shall have
received, at least five Business Days prior to the Effective Date (or such
shorter period as agreed to by the Administrative Agent in its sole discretion),
all documentation and other information required by regulatory authorities under
applicable “know your customer” and anti-money laundering rules and regulations,
including the Act, that is requested by the Administrative Agent or any Lender
in writing at least five Business Days prior to the Effective Date;

 

Each Lender, by delivering its signature page to this Agreement, shall be deemed
to have acknowledged receipt of, and consented to and approved, this Agreement,
each Loan Document, and each other document, agreement and/or instrument
required to be approved by the Administrative Agent, the Lead Lender or the
Lenders, as applicable, on the Effective Date.

 

Section 5.02.                          Availability Date.  The obligations of
the Lenders to make Loans on the Available Date shall become effective on the
date on which each of the following conditions is satisfied (or waived in
accordance with Section 11.02):

 

(a)                               The Effective Date shall have occurred.

 

(b)                               The Administrative Agent and the Lead Lender
shall have received a Borrowing Request acceptable to the Administrative Agent
and the Lead Lender and in accordance with Section 2.02 setting forth the amount
of the Loans requested by the Borrower on the Availability Date and the accounts
to which such Loans are to be funded.

 

(c)                                The Administrative Agent and the Lead Lender
shall be satisfied that all actions and proceedings required under the
Hart-Scott-Rodino Anti-Trust Improvements Act of 1976, as amended) have been
taken and the transactions required thereunder have been duly and validly taken
and consummated.

 

(d)                               The representations and warranties of each
Credit Party set forth in this Agreement and the other Loan Documents shall be
true and correct in all material respects on and as of the Availability Date
(other than those representations and warranties that are subject to a
materiality qualifier, in which case such representations and warranties shall
be true and correct

 

52

--------------------------------------------------------------------------------


 

in all respects), except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they shall be true and
correct in all material respects as of such earlier date (other than those
representations and warranties that are subject to a materiality qualifier, in
which case such representations and warranties are true and correct in all
respects as of such earlier date).

 

(e)                                At the time of and immediately after giving
effect to the funding of the Loans, no Default shall have occurred and be
continuing.

 

(f)                                 The Administrative Agent and the Lead Lender
shall have received a solvency certificate dated the Availability Date and
signed by a Financial Officer of the Borrower.

 

(g)                                The Administrative Agent and the Lead Lender
shall have received duly executed Mortgages in form and substance reasonably
satisfactory to the Administrative Agent and the Lead Lender necessary or
appropriate to grant, evidence and perfect Liens on Oil and Gas Interests of the
Borrower and its Restricted Subsidiaries in favor of the Administrative Agent as
required by Section 6.10.

 

(h)                               The Administrative Agent and the Lead Lender
shall have received evidence that arrangements have been made for (i) a
director, officer or other representative of Ares and (ii) a person with
significant experience as an executive officer in the oil and gas industry, in
each case reasonably acceptable to the Lead Lender, to be appointed as members
of the board of directors of the Borrower.

 

(i)                                   The Administrative Agent and the Lead
Lender shall have received a duly executed copy of the Warrant Agreement and all
other conditions precedent existing under the Warrant Purchase Agreement have
been satisfied in accordance with the terms of the Warrant Purchase Agreement.

 

(j)                                  The Administrative Agent and the Lead
Lender shall receive a duly executed certificate of a Responsible Officer, dated
as of the Availability Date, confirming that (a) the Credit Parties have
satisfied the conditions precedent in this Section 5.02, (b) the conditions
precedent to the RBL Amendment have been satisfied in accordance with the terms
of the RBL Amendment and (c) the conditions precedent to the Warrant Purchase
Agreement have been satisfied in accordance with the terms of the Warrant
Purchase Agreement.

 

(k)                               The Administrative Agent and the Lenders shall
have received all fees and other amounts due and payable on or prior to the
Availability Date under this Agreement, and reimbursement or payment of all
out-of-pocket expenses required to be reimbursed or paid by the Borrower
hereunder, including all reasonable fees, expenses and disbursements of counsel
for the Administrative Agent and Lead Lender to the extent invoiced on or prior
to the Availability Date, together with such additional amounts as shall
constitute such counsel’s reasonable estimate of expenses and disbursements to
be incurred by such counsel in connection with the recording and filing of
Mortgages (and/or Mortgage amendments) and financing statements; provided, that,
such estimate shall not thereafter preclude further settling of accounts between
the Borrower and the Administrative Agent.

 

53

--------------------------------------------------------------------------------


 

(l)                                   Each Lender that has requested the
delivery of a promissory note pursuant to and in accordance with
Section 2.04(e) shall have received promissory notes duly executed by the
Borrower.

 

(m)                           The Administrative Agent and the Lead Lender shall
have received a favorable written opinion (addressed to the Administrative Agent
and the Lenders and dated the Availability Date) of Vinson & Elkins LLP, counsel
for the Credit Parties, covering such matters relating to the Credit Parties,
this Agreement or the Transactions as the Lead Lender shall reasonably request
to the extent not already covered pursuant to Section 5.01(c) above.  The Credit
Parties hereby request such counsel to deliver such opinion.

 

The Lead Lenders shall notify the Administrative Agent of the Availability Date
and such notice shall be conclusive and binding.  Notwithstanding the foregoing,
the obligations of the Lenders to make Loans hereunder shall not become
effective unless each of the foregoing conditions is satisfied (or waived
pursuant to Section 11.02) at or prior to 5:00 p.m., New York City time, on
March 31, 2016 (and, in the event such conditions are not so satisfied or
waived, the Commitments shall terminate at such time).

 

Article VI

 

Affirmative Covenants

 

Until the Obligations (other than contingent indemnification obligations for
which no claim has been asserted) shall have been paid in full, the Borrower
covenants and agrees with the Administrative Agent and the Lenders that:

 

Section 6.01.                          Financial Statements; Other Information. 
The Borrower will furnish to the Administrative Agent and each Lender:

 

(a)                               within ninety (90) days after the end of each
fiscal year of the Borrower, the audited consolidated balance sheet and related
statements of operations, stockholders’ equity and cash flows of the Borrower
and its Consolidated Subsidiaries as of the end of and for such year, setting
forth in each case in comparative form the figures for the previous fiscal year,
all reported on by KPMG LLP or other independent public accountants reasonably
acceptable to the Lead Lender (without a “going concern” or like qualification
or exception and without any qualification or exception as to the scope of such
audit) to the effect that such consolidated financial statements present fairly
in all material respects the financial condition and results of operations of
the Borrower and its Consolidated Subsidiaries on a consolidated basis in
accordance with GAAP consistently applied;

 

(b)                               within forty-five (45) days after the end of
each fiscal quarter of the Borrower, (i) the consolidated balance sheet and
related statements of operations, stockholders’ equity and cash flows of the
Borrower and its Consolidated Subsidiaries as of the end of and for such fiscal
quarter and the then elapsed portion of the fiscal year, setting forth in each
case in comparative form the figures for the corresponding period or periods of
(or, in the case of the balance sheet, as of the end of) the previous fiscal
year, all certified by one of its Financial Officers as presenting fairly in all
material respects the financial condition and results of operations of the

 

54

--------------------------------------------------------------------------------


 

Borrower and its Consolidated Subsidiaries on a consolidated basis in accordance
with GAAP consistently applied, subject to normal year-end audit adjustments and
the absence of footnotes and (ii) a quarterly operating and capital expenditures
budget, and financial forecasts, including cash flow projections covering
proposed fundings, repayments, additional advances, investments and other cash
receipts and disbursements, each for the following fiscal quarter in a format
reasonably consistent with the projections, budgets and forecasts theretofore
provided to the Lenders, and promptly following the preparation thereof,
material updates to any of the foregoing from time to time prepared by
management of the Borrower;

 

(c)                                concurrently with any delivery of financial
statements under clause (a) or (b) above, a certificate in a form reasonably
acceptable to Lead Lender signed by a Financial Officer of the Borrower
(i) certifying as to whether a Default has occurred and, if a Default has
occurred, specifying the details thereof and any action taken or proposed to be
taken with respect thereto, (ii) setting forth reasonably detailed calculations
demonstrating compliance with Section 7.13;

 

(d)                               concurrently with the delivery of financial
statements under clause (a) or (b) above, notice of the date and time of a
conference call with Lenders to discuss financial information, which conference
calls the Borrower shall host not later than 5 Business Days after such
distribution; provided that any conference call hosted by the Borrower which is
generally available to holders of its debt and/or equity securities shall
satisfy this condition;

 

(e)                                within sixty (60) days after the conclusion
of each fiscal year, the Borrower’s annual operating and capital expenditure
budgets, and financial forecasts, including cash flow projections covering
proposed fundings, repayments, additional advances, investments and other cash
receipts and disbursements, each for the following fiscal year in a format
reasonably consistent with projections, budgets and forecasts theretofore
provided to the Administrative Agent and the Lenders, and promptly following the
preparation thereof, material updates to any of the foregoing from time to time
prepared by management of the Borrower;

 

(f)                                 promptly after the same become publicly
available, copies of all periodic and other reports, proxy statements and other
materials filed by the Borrower or any Restricted Subsidiary with the Securities
and Exchange Commission, or any Governmental Authority succeeding to any or all
of the functions of said Commission, or with any national securities exchange,
or distributed by the Borrower to its shareholders generally, as the case may
be;

 

(g)                                (i) promptly following the delivery of any
Revolving Reserve Report to the Revolving Administrative Agent, a copy of such
Revolving Reserve Report and a Reserve Report Certificate and (ii) promptly, but
in any event within two (2) Business Days upon delivery or receipt, copies of
all notices or other correspondences regarding any increase or decrease of the
Borrowing Base under the Revolving Credit Agreement or any Borrowing Base
Deficiency under the Revolving Credit Agreement;

 

(h)                               as soon as available and in any event by
April 1 and October 1 of each year, beginning April 1, 2019, the Borrower shall
deliver to the Administrative Agent and each Lender an Asset Coverage Reserve
Report, prepared as of the immediately preceding December 31 and June 30,
respectively, in form and substance satisfactory to the Lead Lender in its
reasonable discretion and prepared by an Approved Petroleum Engineer (or, in the
case of the Asset

 

55

--------------------------------------------------------------------------------


 

Coverage Reserve Report due on October 1 of each year, by one or more petroleum
engineers employed by the Borrower); said Asset Coverage Reserve Report to
utilize economic and pricing parameters consistent with those set forth in the
definition of Asset Coverage Reserve Report, together with such other
information, reports and data concerning the value of the Oil and Gas Interests
set forth therein as the Lead Lender shall deem reasonably necessary to
calculate the Asset Coverage Ratio and together with a Reserve Report
Certificate;

 

(i)                                   together with the any Revolving Reserve
Report or Asset Coverage Reserve Report required to be delivered under
Section 6.01(g) or Section 6.01(h), as applicable, a report, in reasonable
detail, setting forth (i) the Swap Agreements then in effect, the notional
volumes of and prices for, on a monthly basis and in the aggregate, the Crude
Oil and Natural Gas for each such Swap Agreement and the term of each such Swap
Agreement, (ii) the notional volumes of Crude Oil and Natural Gas for each such
Swap Agreement and (iii) a list of the top fifteen (15) customers purchasing
Hydrocarbons from the Borrower or any Subsidiary in the six month period prior
to the “as of” date of the most recently delivered Reserve Report or Asset
Coverage Reserve Report, as applicable; and

 

(j)                                  promptly following any request therefor,
such other information regarding the operations, business affairs and financial
condition of the Borrower or any Subsidiary, or compliance with the terms of
this Agreement, as the Administrative Agent or any Lender may reasonably
request.

 

Documents required to be delivered pursuant to this Section 6.01 (to the extent
any such documents are included in materials otherwise filed with the SEC) may
be delivered electronically and if so delivered, shall be deemed to have been
delivered on the date (1) on which the Borrower posts such documents, or
provides a link thereto, on the Borrower’s website on the Internet at
www.claytonwilliams.com, or (2) on which such documents are posted on the
Borrower’s behalf on an Internet or intranet website, if any, to which each
Lender and the Administrative Agent have access (whether a commercial,
third-party website or whether sponsored by the Administrative Agent); provided
that: (i) upon request, the Borrower shall deliver paper copies of such
documents to the Administrative Agent or any Lender until a written request to
cease delivering paper copies is given by the Administrative Agent or such
Lender and (ii) the Borrower shall notify the Administrative Agent and, upon
request, each Lender (by telecopier or electronic mail) of the posting of any
such documents and, upon request, provide to the Administrative Agent by
electronic mail electronic versions (i.e., soft copies) of such documents. 
Notwithstanding anything contained herein, in every instance the Borrower shall
be required to provide paper copies of the compliance certificates required by
Section 6.01(c) to the Administrative Agent.  Except for such compliance
certificates, the Administrative Agent shall have no obligation to request the
delivery or to maintain copies of the documents referred to above, and in any
event shall have no responsibility to monitor compliance by the Borrower with
any such request for delivery, and each Lender shall be solely responsible for
requesting delivery to it or maintaining its copies of such documents.

 

Section 6.02.                          Notices of Material Events.  The Borrower
will furnish to the Administrative Agent and each Lender prompt written notice
of the following:

 

56

--------------------------------------------------------------------------------


 

(a)                               as soon as possible, but in any event within
five (5) days of obtaining knowledge thereof, the occurrence of any Default;

 

(b)                               as soon as possible, but in any event within
fifteen (15) days after obtaining knowledge of the filing or commencement of any
action, suit or proceeding by or before any arbitrator or Governmental Authority
against or affecting any Credit Party or any Affiliate thereof that, if
adversely determined, could reasonably be expected to result in a Material
Adverse Effect;

 

(c)                                as soon as possible, but in any event within
fifteen (15) days after the occurrence of any ERISA Event that, alone or
together with any other ERISA Events that have occurred, could reasonably be
expected to result in liability of the Borrower and the Restricted Subsidiaries
in an aggregate amount exceeding $1,000,000;

 

(d)                               as soon as possible, but in any event within
fifteen (15) days after obtaining knowledge of any release by any Credit Party,
or any other Person of any Hazardous Material into the environment, which could
reasonably be expected to have a Material Adverse Effect;

 

(e)                                as soon as possible, but in any event within
fifteen (15) days after any notice alleging any violation of any Environmental
Law by any Credit Party or any other Environmental Liability, which could
reasonably be expected to have a Material Adverse Effect;

 

(f)                                 as soon as possible, but in any event within
fifteen (15) days after the occurrence of any breach or default under, or
repudiation or termination of, any Material Sales Contract, which could
reasonably be expected to have a Material Adverse Effect;

 

(g)                                promptly following the execution and delivery
thereof, copies of any amendment, modification, waiver or other change to the
Revolving Loan Documents, together with a certificate of a Responsible Officer
certifying that such copies are true, correct and complete as of the date of
delivery;

 

(h)                               promptly following the furnishing or receipt
thereof, copies of any default notices under the Revolving Loan Documents not
otherwise required to be furnished to the Lenders pursuant to any other
provisions of this Agreement; and

 

(i)                                   as soon as possible, but in any event
within five (5) days of becoming aware of any other development that results in,
or could reasonably be expected to result in, a Material Adverse Effect.

 

To the extent applicable, each notice delivered under this Section shall be
accompanied by a statement of a Responsible Officer of the Borrower setting
forth the details of the event or development requiring such notice and any
action taken or proposed to be taken with respect thereto.

 

Section 6.03.                          Existence; Conduct of Business.  The
Borrower will, and will cause each Restricted Subsidiary to, do or cause to be
done all things necessary to preserve, renew and keep in full force and effect
its legal existence and the rights, licenses, permits, privileges and franchises
material to the conduct of its business; provided that the foregoing shall not
prohibit

 

57

--------------------------------------------------------------------------------


 

any merger, consolidation, liquidation or dissolution permitted under
Section 7.03 or any Disposition permitted under Section 7.04 nor shall the
Borrower or any Restricted Subsidiary be required to preserve any right or
franchise unrelated to the Oil and Gas Interests if the Borrower or such
Restricted Subsidiary determines that the preservation thereof is no longer
desirable in the conduct of its business and that the loss thereof is not
adverse in any material respect to the Administrative Agent or any Lender.

 

Section 6.04.                          Payment of Obligations.  The Borrower
will, and will cause each Restricted Subsidiary to, pay its obligations,
including Tax liabilities, that, if not paid, could result in a Material Adverse
Effect before the same shall become delinquent or in default, except where
(a) the validity or amount thereof is being contested in good faith by
appropriate proceedings, (b) the Borrower or such Restricted Subsidiary, as
applicable, has set aside on its books adequate reserves with respect thereto in
accordance with GAAP and (c) the failure to make payment pending such contest
could not reasonably be expected to result in a Material Adverse Effect or any
Collateral becoming subject to forfeiture or loss as a result of such contest.

 

Section 6.05.                          Maintenance of Properties; Insurance. 
The Borrower will, and will cause each Restricted Subsidiary and use
commercially reasonable efforts to cause each operator of Oil and Gas Interests:

 

(a)                               keep and maintain all property material to the
conduct of its business in good working order and condition, ordinary wear and
tear excepted, and

 

(b)                               maintain, with financially sound and reputable
insurance companies, insurance in such amounts and against such risks as are
customarily maintained by companies engaged in the same or similar businesses
operating in the same or similar locations.  Upon request of the Administrative
Agent, the Borrower will furnish or cause to be furnished to the Administrative
Agent from time to time a summary of the respective insurance coverage of the
Borrower and its Restricted Subsidiaries in form and substance reasonably
satisfactory to the Lead Lender, and, if requested, will furnish the
Administrative Agent copies of the applicable policies.  Upon demand by
Administrative Agent, the Borrower will cause any insurance policies covering
any such property to be endorsed (a) to provide that such policies may not be
cancelled, reduced or affected in any manner for any reason without fifteen (15)
days prior notice to Administrative Agent, (b) to include the Administrative
Agent as loss payee with respect to all property/casualty policies and
additional insured with respect to all liability policies and (c) to provide for
such other matters as the Lenders may reasonably require.

 

Section 6.06.                          Books and Records; Inspection Rights. 
The Borrower will, and will cause each Restricted Subsidiary to, keep proper
books of record and account in which full, true and correct entries are made of
all dealings and transactions in relation to its business and activities.  The
Borrower will, and will cause each Restricted Subsidiary to, permit any
representatives designated by the Administrative Agent or any Lender, upon
reasonable prior notice, to visit and inspect its properties, to examine and
make extracts from its books and records, and to discuss its affairs, finances
and condition with its officers and independent accountants, all at such
reasonable times and as often as reasonably requested.

 

58

--------------------------------------------------------------------------------


 

Section 6.07.                          Compliance with Laws.  The Borrower will,
and will cause each Restricted Subsidiary to, comply with all Requirements of
Law (including Environmental Laws) applicable to it or its property, except
where the failure to do so, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.

 

Section 6.08.                          Environmental Matters.  If an Event of
Default is continuing or if the Administrative Agent at any time has a
reasonable basis to believe that there exists a violation of any Environmental
Law by the Borrower or any Restricted Subsidiary or that there exists any other
Environmental Liabilities that would reasonably be expected to result in a
Material Adverse Effect, then Borrower and each relevant Restricted Subsidiary
shall, promptly upon the receipt of a request from the Administrative Agent,
cause the performance of, or allow the Administrative Agent access to the real
property for the purpose of conducting, an environmental assessment, including
subsurface sampling of soil and groundwater, and cause the preparation of a
report.  Such assessments and reports, to the extent not conducted by the
Administrative Agent, shall be conducted and prepared by a reputable
environmental consulting firm acceptable to the Administrative Agent and shall
be in form and substance acceptable to the Administrative Agent.  Borrower shall
be responsible for (and reimburse the Administrative Agent for) all costs
associated with any such assessments and reports.

 

Section 6.09.                          Use of Proceeds.  The proceeds of the
Loans will be used only to (a) pay the fees, expenses and transaction costs of
the Transactions, (b) repay Indebtedness outstanding under the Revolving Credit
Agreement, (b) prepay, redeem or defease the Existing Senior Notes to the extent
permitted under Section 7.15 and (c) finance the working capital needs of the
Borrower, including capital expenditures, and for general corporate purposes of
the Borrower and the Guarantors, in the ordinary course of business, including
the exploration, acquisition and development of Oil and Gas Interests.  No part
of the proceeds of the Loans will be used, whether directly or indirectly, to
purchase or carry any margin stock (as defined in Regulation U issued by the
Board).  The Borrower shall not use, and shall procure that its Subsidiaries and
its or their respective directors, officers, employees and agents shall not use,
the proceeds of the Loans (A) in furtherance of an offer, payment, promise to
pay, or authorization of the payment or giving of money, or anything else of
value, to any Person in violation of any Anti-Corruption Laws, (B) for the
purpose of funding, financing or facilitating any activities, business or
transaction of or with any Sanctioned Person, or in any Sanctioned Country, or
(C)  in any manner that would result in the violation of any Sanctions
applicable to any party hereto.  The Borrower will not fund all or part of any
repayment of the Obligations out of proceeds derived from transactions which
would be prohibited by Sanctions or would otherwise cause any Person to be in
breach of Sanctions.

 

Section 6.10.                          Mortgages and Other Security.

 

(a)                               The Borrower will, and will cause each
Material Restricted Subsidiary to (i) by no later than each Redetermination Date
(or a later date acceptable to the Lead Lender in its reasonable discretion)
and, at the reasonable request of the Lead Lender, at any time between each
Redetermination Date (including with respect to the acquisition of any Oil and
Gas Interests after the Effective Date or between each Redetermination Date),
execute and deliver to the Administrative Agent, for the benefit of the Secured
Parties, Mortgages in form and substance reasonably acceptable to the
Administrative Agent and to the Lead Lender together with such

 

59

--------------------------------------------------------------------------------


 

other assignments, conveyances, amendments, agreements and other writings,
including, without limitation, UCC-1 financing statements (each duly authorized
and executed, as applicable) as the Administrative Agent and Lead Lender shall
reasonably deem necessary or appropriate to grant, evidence and perfect and
maintain Liens on Oil and Gas Interests having an Engineered Value equal to or
greater than (a) ninety percent (90%) or such higher percentage as the Lead
Lender may require at any time an Event of Default is continuing of the
Engineered Value of the Oil and Gas Interests evaluated in the most recent
Reserve Report provided to the Administrative Agent pursuant to
Section 6.01(g) and Section 6.01(h), (b) ninety-eight percent (98%) of the
Engineered Value of the Core Assets evaluated in the most recent Reserve Report
provided to the Administrative Agent pursuant to Section 6.01(g) and
Section 6.01(h) and (c) ninety-eight percent (98%) of the net acreage consisting
of Core Assets of the Borrower and its Restricted Subsidiaries; provided that,
the Borrower shall use commercially reasonably efforts to grant, evidence and
perfect and maintain Liens in all Core Assets and substantially all undeveloped
acreage of the Borrower and its Restricted Subsidiaries, (ii) promptly after
entering into any such agreement (to the extent not already subject to a Lien
pursuant to the Security Instruments), execute and deliver to the Administrative
Agent, for the benefit of the Secured Parties, collateral assignments of all
right, title and interest of any Credit Party in and to any gathering, handling,
storing, processing, transportation, supply, pipeline or marketing agreement
with any Affiliate that is not a Credit Party, and (iii) execute and deliver to
the Administrative Agent, for the benefit of the Secured Parties, Security
Instruments in form and substance reasonably acceptable to the Administrative
Agent and the Lead Lender together with such other assignments, conveyances,
amendments, agreements and other writings, including, without limitation, UCC-1
financing statements (each duly authorized and executed, as applicable), as the
Administrative Agent and the Lead Lender shall reasonably deem necessary or
appropriate to grant, evidence and perfect Liens in substantially all personal
property of the Borrower or such Restricted Subsidiary, as the case may be, in
each case, subject only to Permitted Encumbrances and other Liens permitted
under Section 7.02.

 

(b)                               The Borrower agrees that it will not, and will
not permit any Material Restricted Subsidiary to, grant a Lien on any Oil and
Gas Interests to secure the Revolving Debt without contemporaneously granting to
the Administrative Agent, as security for the Obligations, a second Lien in
favor of Administrative Agent (subject only to the Liens permitted pursuant to
Section 7.02 and the Intercreditor Agreement) on the same Oil and Gas Interests
pursuant to Mortgages for the benefit of the Administrative Agent. In connection
therewith, the Borrower shall, and shall cause each other Material Restricted
Subsidiary, to execute and deliver such other additional documents, certificates
and legal opinions as shall reasonably be requested by the Administrative Agent
and the Lead Lender.

 

(c)                                Notwithstanding anything to the contrary in
this Section 6.10, the Borrower will, and will cause each Material Restricted
Subsidiary to (i) on the Effective Date (or a later date acceptable to the Lead
Lender in its sole discretion), (A) execute and deliver to the Administrative
Agent Mortgages in form and substance reasonably satisfactory to the
Administrative Agent and the Lead Lender necessary or appropriate to grant,
evidence and perfect Liens in the Oil and Gas Interests of the Borrower and its
Restricted Subsidiaries encumbered by Liens in favor of the Revolving
Administrative Agent as of the Effective Date and (B) deliver a favorable
written opinion (addressed to the Administrative Agent and the Lenders) of
Vinson & Elkins LLP, counsel for the Credit Parties, covering such matters
relating

 

60

--------------------------------------------------------------------------------


 

to such Mortgages as the Administrative Agent and the Lead Lender shall
reasonably request, and (ii) by no later than 45 days after the Availability
Date (or a later date acceptable to the Lead Lender in its sole discretion),
(A) execute and deliver to the Administrative Agent Mortgages in form and
substance reasonably satisfactory to the Administrative Agent and the Lead
Lender necessary or appropriate to grant, evidence and perfect Liens on other
Oil and Gas Interests of the Borrower and its Restricted Subsidiaries as
contemplated in Section 6.10(a) above; provided that no Mortgage shall be
required pursuant to this clause (A) to the extent the Lead Lender determines,
in its reasonable discretion, that the cost of obtaining such Mortgage outweighs
the value to be obtained thereby, and (B) deliver a favorable written opinion
(addressed to the Administrative Agent and the Lenders) of Vinson & Elkins LLP,
counsel for the Credit Parties, covering such matters relating to such Mortgages
as the Administrative Agent and the Lead Lender shall reasonably request.

 

Section 6.11.                          Title Data.  The Borrower will, and will
cause each Material Restricted Subsidiary to, by no later than 45 days after the
Availability Date (or a later date acceptable to the Lead Lender in its sole
discretion) and from time to time thereafter at the request of the Lead Lender,
deliver to the Administrative Agent title information in form and substance
reasonably acceptable to the Lead Lender with respect to that portion of the Oil
and Gas Interests set forth in the most recent Reserve Report provided to the
Administrative Agent and the Lead Lender as the Lead Lender shall deem
reasonably necessary or appropriate to verify (i) the title of the Credit
Parties to not less than seventy percent (70%) of the Engineered Value of the
Oil and Gas Interests set forth in such Reserve Report that are required to be
subject to a Mortgage pursuant to Section 6.10, and (ii) the validity,
perfection and priority of the Liens created by such Mortgages and such other
matters regarding such Mortgages as Administrative Agent and the Lead Lender
shall reasonably request.

 

Section 6.12.                          Swap Agreements.  Upon the request of the
Lead Lender, the Borrower shall, within thirty (30) days of such request,
provide to the Administrative Agent and the Lead Lender copies of all
agreements, documents and instruments evidencing the Swap Agreements not
previously delivered to the Administrative Agent, certified as true and correct
by a Responsible Officer of the Borrower, and such other information regarding
such Swap Agreements as the Lead Lender may reasonably request.

 

Section 6.13.                          Operation of Oil and Gas Interests.

 

(a)                               The Borrower will, and will cause each
Restricted Subsidiary to, maintain, develop and operate its Oil and Gas
Interests in a good and workmanlike manner, and observe and comply with all of
the terms and provisions, express or implied, of all oil and gas leases relating
to such Oil and Gas Interests so long as such Oil and Gas Interests are capable
of producing Hydrocarbons and accompanying elements in paying quantities, except
where such failure to comply could not reasonably be expected to have a Material
Adverse Effect.

 

(b)                               Borrower will, and will cause each Restricted
Subsidiary to, comply in all respects with all contracts and agreements
applicable to or relating to its Oil and Gas Interests or the production and
sale of Hydrocarbons and accompanying elements therefrom, except to the extent a
failure to so comply could not reasonably be expected to have a Material Adverse
Effect.

 

61

--------------------------------------------------------------------------------


 

Section 6.14.                          Material Restricted Subsidiaries.  In the
event any Person is or becomes a Material Restricted Subsidiary, Borrower will
(a) promptly take all action necessary to comply with Section 6.15, (b) promptly
take all such action and execute and deliver, or cause to be executed and
delivered, to the Administrative Agent all such opinions, documents,
instruments, agreements, and certificates similar to those described in
Section 5.01(b) and Section 5.01(c) that the Administrative Agent and the Lead
Lender may reasonably request, and (c) promptly cause such Material Restricted
Subsidiary to (i) become a party to this Agreement and Guarantee the Obligations
by executing and delivering to the Administrative Agent a Counterpart Agreement
in the form of Exhibit B, (ii) to the extent required to comply with
Section 6.10, execute and deliver Mortgages and other Security Instruments
creating second priority Liens in favor of the Administrative Agent, subject
only to the Liens permitted pursuant to Section 7.02, in such Material
Restricted Subsidiary’s Oil and Gas Interests and substantially all of such
Material Restricted Subsidiary’s personal property, and (iii) to the extent
required to comply with Section 6.11, all title opinions and other information. 
Upon delivery of any such Counterpart Agreement to the Administrative Agent,
notice of which is hereby waived by each Credit Party, such Material Restricted
Subsidiary shall be a Guarantor and shall be as fully a party hereto as if such
Material Restricted Subsidiary were an original signatory hereto.  Each Credit
Party expressly agrees that its obligations arising hereunder shall not be
affected or diminished by the addition or release of any other Credit Party
hereunder.  This Agreement shall be fully effective as to any Credit Party that
is or becomes a party hereto regardless of whether any other Person becomes or
fails to become or ceases to be a Credit Party hereunder.  With respect to each
such Material Restricted Subsidiary, the Borrower shall promptly send to the
Administrative Agent written notice setting forth with respect to such Person
the date on which such Person became a Material Restricted Subsidiary of the
Borrower, and supplement the data required to be set forth in the Schedules to
this Agreement as a result of the acquisition or creation of such Material
Restricted Subsidiary; provided that such supplemental data must be reasonably
acceptable to the Lead Lender.

 

Section 6.15.                          Pledged Equity Interests.  On the date
hereof and at the time hereafter that any Material Restricted Subsidiary of the
Borrower is created or acquired or any Unrestricted Subsidiary or Non-Material
Restricted Subsidiary becomes a Material Restricted Subsidiary, the Borrower and
the Material Restricted Subsidiaries (as applicable) shall execute and deliver
to the Administrative Agent for the benefit of the Secured Parties, the Security
Agreement (or an amendment or supplement to, or amendment and restatement of,
the Security Agreement), in form and substance reasonably acceptable to the
Administrative Agent and the Lead Lender, from the Borrower and/or the Material
Restricted Subsidiaries (as applicable) covering all Equity Interests owned by
the Borrower or the Material Restricted Subsidiaries in such Material Restricted
Subsidiary, together with, subject to the Intercreditor Agreement, all
certificates (or other evidence acceptable to the Lead Lender) evidencing the
issued and outstanding Equity Interests of each such Material Restricted
Subsidiary of every class owned by such Credit Party (as applicable) which, if
certificated, shall be duly endorsed or accompanied by stock powers executed in
blank to the Revolving Administrative Agent or the Administrative Agent, as
applicable, as the Administrative Agent and the Lead Lender shall deem necessary
or appropriate to grant, evidence and perfect a second priority security
interest in the issued and outstanding Equity Interests owned by Borrower or any
Material Restricted Subsidiary in each Material Restricted Subsidiary.

 

62

--------------------------------------------------------------------------------


 

Section 6.16.                          Designation and Conversion of Restricted
and Unrestricted Subsidiaries.

 

(a)                                 Unless designated as an Unrestricted
Subsidiary on Schedule 4.13 as of the Effective Date or thereafter, assuming
compliance with Section 6.16(b), any Person that becomes a Subsidiary of the
Borrower or any of its Restricted Subsidiaries shall be classified as a
Restricted Subsidiary.

 

(b)                                 The Borrower may designate by prior written
notice thereof to the Administrative Agent, any Restricted Subsidiary, including
a newly formed or newly acquired Subsidiary, as an Unrestricted Subsidiary if
(i) immediately prior, and after giving effect, to such designation, (A) the
representations and warranties of the Borrower and its Restricted Subsidiaries
contained in each of the Loan Documents are true and correct in all material
respects on and as of such date as if made on and as of the date of such
redesignation (or, if stated to have been made expressly as of an earlier date,
were true and correct in all material respects as of such date), and (B) no
Default exists or would result therefrom (and the Borrower shall be in
compliance, on a pro forma basis, with the covenant set forth in Section 7.13);
(ii) such Subsidiary (A) is not the owner or the operator, by contract or
otherwise, of any Oil and Gas Interests and (B) is not a guarantor or the
primary obligor with respect to the Revolving Debt or any other Material
Indebtedness; and (iii) the Investment deemed to be made in such Subsidiary
pursuant to the next sentence would be permitted to be made at the time of such
designation under Section 7.06.  The designation of any Restricted Subsidiary as
an Unrestricted Subsidiary shall constitute an Investment in an Unrestricted
Subsidiary in an amount equal to the aggregate amount of the Borrower’s or any
Restricted Subsidiary’s Investments previously made in or to such Subsidiary. 
Except as provided in this Section 6.16(b), no Restricted Subsidiary may be
redesignated as an Unrestricted Subsidiary.

 

(c)                                  The Borrower may designate by prior written
notice thereof to the Administrative Agent and the Lead Lender any Unrestricted
Subsidiary to be a Restricted Subsidiary if (i) immediately prior, and after
giving effect to such designation, the representations and warranties of the
Borrower and its Restricted Subsidiaries contained in each of the Loan Documents
are true and correct in all material respects on and as of such date as if made
on and as of the date of such redesignation (or, if stated to have been made
expressly as of an earlier date, were true and correct in all material respects
as of such date), (ii) no Default exists or would result therefrom (and the
Borrower shall be in compliance, on a pro forma basis, with the covenant set
forth in Section 7.13) and (iii) the Borrower is in compliance with the
requirements of Section 6.10.  Any such designation shall (x) be treated as a
cash dividend in an amount equal to the lesser of the fair market value of the
Borrower’s direct and indirect ownership interest in such Subsidiary or the
amount of the Borrower’s cash investment previously made for purposes of the
limitation on Investments under Section 7.06(b) or under any other subsection of
Section 7.06, as the case may be, and (y) constitute the incurrence at the time
of such designation of any Investment, Indebtedness or Liens of such Subsidiary
existing at such time.

 

Section 6.17.                          Accounts.  No Credit Party shall
establish or maintain a deposit account, securities account or commodities
account, without executing and delivering to Lead Lender and the Administrative
Agent a control agreement, in form and substance reasonably satisfactory to the
Lead Lender and the Administrative Agent, covering the applicable deposit
account, securities account or commodities account; provided, however, that in
the case of any a deposit

 

63

--------------------------------------------------------------------------------


 

account, securities account or commodities account acquired pursuant to an
acquisition permitted under Section 7.06 (and which was not formed in
contemplation of such acquisition), so long as such acquiring Credit Party
provides the Lead Lender and the Administrative Agent with written notice of the
existence of such deposit account, securities account or commodities account
within five (5) Business Days following the date of such acquisition (or such
later date as the Lead Lender may agree in its sole discretion), such Credit
Party will have thirty (30) days (or such later date as the Lead Lender may
agree in its sole discretion) to subject such deposit account, securities
account or commodities account to a control agreement.  Once a control agreement
has been so executed and delivered, none of the Credit Parties will deposit or
maintain Collateral (including the proceeds thereof) in a deposit account,
securities account or commodities account that is not subject to a control
agreement.

 

Section 6.18.                          Post-Closing Actions.  The Borrower
hereby agrees to deliver or perform, or cause to be delivered or performed, to
the Administrative Agent and the Lead Lender in form and substance reasonably
satisfactory to the Administrative Agent and the Lead Lender, each of the items
described on Schedule 6.18 hereof on or before the dates specified with respect
to such items thereof, or such later dates as may be agreed to by the Lead
Lender in its sole discretion.

 

Article VII

 

Negative Covenants

 

Until the Obligations (other than contingent indemnification obligations for
which no claim has been asserted) shall have been paid in full, the Borrower
covenants and agrees with the Administrative Agent and the Lenders that:

 

Section 7.01.                          Indebtedness.  The Borrower will not, nor
will it permit any of its Restricted Subsidiaries to, create, incur, assume or
permit to exist any Indebtedness, except:

 

(a)                               the Obligations and Guarantees of the
Obligations;

 

(b)                               Indebtedness existing on the date hereof and
set forth in Schedule 7.01 and extensions, renewals and replacements of any such
Indebtedness that do not increase the outstanding principal amount thereof
(except by an amount equal to the reasonable premium paid and fees and expenses
reasonably incurred therewith);

 

(c)                                intercompany Indebtedness between the
Borrower and any Restricted Subsidiary or between Restricted Subsidiaries to the
extent permitted by Section 7.06(b); provided that any such Indebtedness owed by
either the Borrower or a Guarantor shall be subordinated to the Indebtedness on
terms set forth in the Article VIII or on such terms as are reasonably
acceptable to the Lead Lender; provided, further, that upon the request of the
Administrative Agent or the Lead Lender at any time, such Indebtedness shall be
evidenced by promissory notes having terms reasonably satisfactory to the
Administrative Agent and the Lead Lender, and the sole originally executed
counterparts of which shall be pledged and delivered to the Administrative
Agent, for the benefit of the Secured Parties, as security for the Obligations;

 

(d)                               (i) Indebtedness of the Borrower and the
Restricted Subsidiaries incurred to finance the acquisition, construction or
improvement of any fixed or capital assets (including

 

64

--------------------------------------------------------------------------------


 

office equipment, data processing equipment and motor vehicles), including
Capital Lease Obligations and any Indebtedness assumed in connection with the
acquisition of any assets or secured by a Lien on any assets prior to the
acquisition thereof or (ii) any Indebtedness of any Restricted Subsidiary issued
and outstanding on or prior to the date on which such Restricted Subsidiary was
acquired by the Borrower or any Restricted Subsidiary, and not incurred in
contemplation thereof, in a transaction permitted hereunder, and extensions,
renewals and replacements of any such Indebtedness that do not increase the
outstanding principal amount thereof; provided that (A) with respect to the
Indebtedness incurred pursuant to clause (i) of this Section 7.01(d), such
Indebtedness is incurred prior to or within 180 days after such acquisition or
the completion of such construction or improvement and (B) the aggregate
principal amount of Indebtedness permitted by this Section 7.01(d) at any time
outstanding shall not exceed the greater of (1) $7,500,000 and (2) 5% of the
Borrowing Base then in effect under the Revolving Credit Agreement;

 

(e)                                Indebtedness (other than Indebtedness for
borrowed money) incurred or deposits made by the Borrower or any Restricted
Subsidiary (i) under worker’s compensation laws, unemployment insurance laws or
similar legislation, (ii) in connection with bids, tenders, contracts (other
than for the payment of Indebtedness) or leases to which the Borrower or any
Restricted Subsidiary is a party, (iii) to secure public or statutory
obligations of the Borrower or any Restricted Subsidiary, and (iv) of cash or
U.S. Government Securities made to secure the performance of statutory
obligations, surety, stay, customs and appeal bonds to which the Borrower or any
Restricted Subsidiary is party in connection with the operation of the Oil and
Gas Interests, in each case in the ordinary course of business;

 

(f)                                 Indebtedness of the Borrower or any
Restricted Subsidiary under (i) Swap Agreements to the extent permitted under
Section 7.07, (ii) Advance Payment Contracts permitted under Section 7.14 and
(iii) Sale and Leaseback Transactions to the extent permitted under
Section 7.14;

 

(g)                                Indebtedness under the Senior Notes,
including any Indebtedness constituting Guarantees thereof by the Borrower or
any Restricted Subsidiary and any Permitted Refinancing thereof; provided that
at the time of and immediately after giving effect to any Permitted Refinancing
thereof, (i) no Default shall have occurred and be continuing and (ii) the
Borrower shall be in pro forma compliance with Section 7.13; provided, further,
that, with respect to any Indebtedness consisting of Permitted Junior Lien Debt,
at least three (3) Business Days prior to the incurrence of such Indebtedness,
the Borrower shall deliver to the Administrative Agent a certificate of a
Responsible Officer certifying that such Indebtedness is permitted under the
Loan Documents and the Intercreditor Agreement;

 

(h)                               Guarantees in respect of Indebtedness
otherwise permitted pursuant to this Section 7.01;

 

(i)                                   [reserved];

 

(j)                                  Indebtedness in connection with the
endorsement of negotiable instruments and other obligations in respect of cash
management services, netting services, overdraft protection and similar
arrangements, in each case in the ordinary course of business;

 

65

--------------------------------------------------------------------------------


 

(k)                               Indebtedness in respect of insurance premium
financing for insurance being acquired or maintained by the Borrower or any
Restricted Subsidiary under customary terms and conditions;

 

(l)                                   subject to the terms and provisions of the
Intercreditor Agreement, Indebtedness under the Revolving Credit Agreement (and
any Permitted Revolver Refinancing in respect thereof) in an aggregate principal
amount not to exceed (x) on and from the Effective Date and prior to the
Availability Date, the “Borrowing Base” as defined in the Revolving Credit
Agreement as in effect on the date hereof, and (y) on and after the Availability
Date, $100,000,000 at any time outstanding; provided that, on and after the
Availability Date, if the PDP Coverage Ratio, both before and after giving pro
forma effect to the institution of the Borrowing Base under the Revolving Credit
Agreement, any incurrence of Indebtedness under the Revolving Credit Agreement
and any Permitted Revolver Refinancing thereof, would be equal to or greater
than 1.20 to 1.00, then Indebtedness under the Revolving Credit Agreement (and
any Permitted Revolver Refinancing in respect thereof) in an aggregate principal
amount not to exceed $150,000,000 at any time outstanding (the “Revolving
Debt”); and

 

(m)                           other unsecured Indebtedness of the Borrower or
any Restricted Subsidiary; provided that the aggregate principal amount of
Indebtedness permitted by this clause (m) shall not exceed $7,500,000 at any
time outstanding.

 

Section 7.02.                          Liens.  The Borrower will not, nor will
it permit any of its Restricted Subsidiaries to, create, incur, assume or permit
to exist any Lien on any property or asset now owned or hereafter acquired by
it, except:

 

(a)                               any Lien created pursuant to this Agreement or
the Security Instruments;

 

(b)                               Permitted Encumbrances;

 

(c)                                any Lien on any property or asset of the
Borrower or any Restricted Subsidiary existing on the date hereof and set forth
in Schedule 7.02; provided that (i) such Lien shall not apply to any other
property or asset of the Borrower or any other Restricted Subsidiary (other than
proceeds and accessions and additions to such property) and (ii) such Lien shall
secure only those obligations which it secures on the date hereof and
extensions, renewals and replacements thereof that do not increase the
outstanding principal amount thereof;

 

(d)                               any Lien existing on any property or asset
prior to the acquisition thereof by the Borrower or any Restricted Subsidiary or
existing on any property or asset of any Person that becomes a Restricted
Subsidiary after the date hereof prior to the time such Person becomes a
Restricted Subsidiary; provided that (i) such Lien secures Indebtedness
permitted by clause (d) of Section 7.01, (ii) such Lien is not created in
contemplation of or in connection with such acquisition or such Person becoming
a Restricted Subsidiary, as the case may be, (iii) such Lien shall not apply to
any other property or assets of the Borrower or any other Restricted Subsidiary
and (iv) such Lien shall secure only those obligations which it secures on the
date of such acquisition or the date such Person becomes a Restricted
Subsidiary, as the case may be and extensions, renewals and replacements thereof
that do not increase the outstanding principal amount thereof;

 

66

--------------------------------------------------------------------------------


 

(e)                                Liens on fixed or capital assets (including
office equipment, data processing equipment and motor vehicles) acquired,
constructed or improved by the Borrower or any Restricted Subsidiary; provided
that (i) such Liens secure Indebtedness permitted by clause (d) of Section 7.01,
(ii) such Liens and the Indebtedness secured thereby are incurred prior to or
within 180 days after such acquisition or the completion of such construction or
improvement, (iii) the Indebtedness secured thereby does not exceed the cost of
acquiring, constructing or improving such fixed or capital assets and (iv) such
Liens shall not apply to any other property or assets of the Borrower or any
other Restricted Subsidiaries (other than proceeds and accessions and additions
to such property);

 

(f)                                 [reserved];

 

(g)                                Liens securing insurance premium financing
under customary terms and conditions, provided that no such Lien may extend to
or cover any property other than the insurance being acquired with such
financing, the proceeds thereof and any unearned or refunded insurance premiums
related thereto;

 

(h)                               Liens on property not constituting the
Collateral and not otherwise permitted by this Section 7.02 so long as neither
(i) the aggregate outstanding principal amount of the obligations secured
thereby nor (ii) the aggregate fair market value (determined as of the date such
Lien is incurred) of the assets subject thereto exceeds (as to the Borrower and
all Restricted Subsidiaries) $5,000,000 at any one time;

 

(i)                                   Permitted Junior Liens securing the Senior
Notes permitted under Section 7.01(g) and the Intercreditor Agreement; and

 

(j)                                  Liens securing the Revolving Debt to the
extent permitted under Section 7.01(l) and the Intercreditor Agreement.

 

Section 7.03.                          Fundamental Changes.  The Borrower will
not, nor will it permit any of its Restricted Subsidiaries to, merge into or
consolidate with any other Person, or permit any other Person to merge into or
consolidate with it, or Dispose of (in one transaction or in a series of
transactions) all or substantially all of its assets, or liquidate or dissolve,
except that, if at the time thereof and immediately after giving effect thereto
no Default shall have occurred and be continuing:

 

(a)                                 any Restricted Subsidiary may merge into the
Borrower in a transaction in which the Borrower is the surviving entity;

 

(b)                                 any Restricted Subsidiary may merge into any
other Restricted Subsidiary in a transaction in which the surviving entity is a
Restricted Subsidiary;

 

(c)                                  any Restricted Subsidiary may Dispose of
its assets to the Borrower or to another Restricted Subsidiary;

 

(d)                                 Dispositions permitted by Section 7.04 may
be made; and

 

67

--------------------------------------------------------------------------------


 

(e)                                  any Restricted Subsidiary may liquidate or
dissolve if the Borrower determines in good faith that such liquidation or
dissolution is in the best interests of the Borrower and is not materially
disadvantageous to the Lenders.

 

Section 7.04.                          Dispositions.  The Borrower will not, and
will not permit any Restricted Subsidiary to, Dispose of any property except:

 

(a)                                 the sale of Hydrocarbons in the ordinary
course of business;

 

(b)                                 farmouts (and assignments in connection
therewith) of undeveloped acreage involving Non-Core Assets so long as the
aggregate amount of Investments made pursuant to Section 7.06 in connection with
all such farmouts plus the Fair Market Value of all Non-Core Assets Disposed of
in connection with all such farmouts does not exceed $10,000,000;

 

(c)                                  the Disposition of equipment and other
property in the ordinary course of business, that is obsolete or no longer
necessary in the business of the Borrower or any of its Restricted Subsidiaries
or that is being replaced by equipment of comparable value and utility;

 

(d)                                 the Disposition of Equity Interests in
Unrestricted Subsidiaries;

 

(e)                                  Liens permitted by
Section 7.02, Investments permitted by Section 7.06 and Restricted Payments
permitted by Section 7.08;

 

(f)                                   Dispositions of Permitted Investments in
the ordinary course of business;

 

(g)                                  any Credit Party may dispose of its
property to another Credit Party;

 

(h)                                 sales or discounts of overdue accounts
receivable in the ordinary course of business, in connection with the compromise
or collection thereof, and not in connection with any financing transaction;

 

(i)                                     provided no Default exists or would
result therefrom, the Disposition of Oil and Gas Interests to the Incentive
Partnerships and to various employees of the Borrower and its Restricted
Subsidiaries as incentive compensation to such employees, in each case, to the
extent set forth on Schedule 7.04 and as in effect on the Effective Date;

 

(j)                                    Dispositions of Non-Core Assets and Core
Assets; provided that:

 

(i)                                     with respect to Non-Core Assets, the
Fair Market Value of all Dispositions of Non-Core Assets does not exceed
$75,000,000;

 

(ii)                                  with respect to Core Assets, the Fair
Market Value of all Dispositions of Core Assets does not exceed $25,000,000;

 

(iii)                               the Borrower shall deliver to the
Administrative Agent a certificate of a Responsible Officer certifying that such
Disposition was for Fair Market Value and was otherwise in compliance with this
Section 7.04(j) and shall describe the consideration to be received in
connection with such Disposition; and

 

68

--------------------------------------------------------------------------------


 

(iv)                              either (A) at least 90% of the consideration
received by the Borrower or any Restricted Subsidiary in respect of such
Disposition is cash or cash equivalents or (B) such consideration consists of
Oil and Gas Interests.

 

(k)                                 other Dispositions of Oil and Gas Interests
(other than Hedge Modifications), provided that:

 

(i)                                     the consideration received shall be at
least equal to the Fair Market Value of the Oil and Gas Interests subject to
such Disposition;

 

(ii)                                  100% of the consideration received by the
Borrower or any Restricted Subsidiary in respect of such Disposition is cash or
cash equivalents;

 

(iii)                               the Borrower shall deliver to the
Administrative Agent a certificate of a Responsible Officer certifying that such
Disposition was for Fair Market Value and was otherwise in compliance with this
Section 7.04(k); provided that no certificate shall be required for any
Disposition to the extent the Net Cash Proceeds for such Disposition are not in
excess of $1,000,000 individually and $10,000,000 in the aggregate for all
Dispositions pursuant to this Section 7.04; and

 

(iv)                              the Net Cash Proceeds of such Disposition are
used to prepay the Loans pursuant to Section 2.06(a).

 

(l)                                     Hedge Modifications; provided that the
consideration received for such Hedge Modification is at least equal to Fair
Market Value.

 

Section 7.05.                          Nature of Business.  The Borrower will
not, nor will it permit any of its Restricted Subsidiaries to, engage to any
material extent in any business other than businesses of the type conducted by
the Borrower and its Restricted Subsidiaries on the date of execution of this
Agreement and businesses reasonably related thereto.

 

Section 7.06.                          Investments, Loans, Advances, Guarantees
and Acquisitions.  The Borrower will not, nor will it permit any of its
Restricted Subsidiaries to, purchase, hold or acquire (including pursuant to any
merger with any Person that was not a wholly owned Restricted Subsidiary prior
to such merger) any capital stock, evidences of Indebtedness or other securities
(including any option, warrant or other right to acquire any of the foregoing)
of, make or permit to exist any loans or advances to, Guarantee any Indebtedness
of, or make or permit to exist any investment or any other interest in, any
other Person, or purchase or otherwise acquire (in one transaction or a series
of transactions) any assets of any other Person constituting a business unit
(all of the foregoing, “Investments”), except:

 

(a)                               Permitted Investments;

 

(b)                               Investments (i) made by any Credit Party in or
to any Credit Party, (ii) made by any Restricted Subsidiary in or to any Credit
Party, (iii) made by the Borrower or any Restricted Subsidiary in or to any
Unrestricted Subsidiary in an aggregate amount for all such Investments at any
one time outstanding not to exceed $5,000,000, and (iv) made by the Borrower or
any

 

69

--------------------------------------------------------------------------------


 

Restricted Subsidiary in or to any Non-Material Restricted Subsidiary in an
aggregate amount for all such Investments at any one time outstanding not to
exceed $1,000,000;

 

(c)                                Investments made by the Borrower or any
Restricted Subsidiary pursuant to the commitments set forth on Schedule 7.06(c);
provided, that the Borrower’s or any Restricted Subsidiary’s commitments set
forth on Schedule 7.06(c) shall not be increased or otherwise altered in any
manner adverse to the interests of the Borrower or any of its Restricted
Subsidiaries, on the one hand, and the Lenders, on the other hand, unless
otherwise consented to by the Lead Lender.

 

(d)                               Guarantees constituting Indebtedness permitted
by Section 7.01 (other than guarantees in respect of Capital Lease Obligations)
and performance guarantees, in each case, incurred in the ordinary course of
business;

 

(e)                                Investments by the Borrower and its
Restricted Subsidiaries that are (i) customary in the oil and gas business,
(ii) made in the ordinary course of the Borrower’s or such Restricted
Subsidiary’s business, and (iii) made in the form of, or pursuant to, oil, gas
and mineral leases, operating agreements, farm-in agreements, farm-out
agreements, development agreements, unitization agreements, joint bidding
agreements, services contracts and other similar agreements that a reasonable
and prudent oil and gas industry owner or operator would find acceptable;
provided that Investments made in the form of, or pursuant to, farm-out
agreements or development agreements (including any drillco agreements) or other
similar agreements shall not exceed, together with all Dispositions made
pursuant to Section 7.04(b), $10,000,000 in the aggregate;

 

(f)                                 Investments consisting of Swap Agreements to
the extent permitted under Section 7.07;

 

(g)                                Investments existing as of the date hereof
and set forth on Schedule 7.06(g);

 

(h)                               Investments consisting of (i) loans and
advances to employees for moving, entertainment, travel and other similar
expenses in the ordinary course of business and (ii) other short term loans to
employees not to exceed, with respect to the foregoing clauses (i) and
(ii) together, $250,000 in the aggregate at any time outstanding;

 

(i)                                   Investments representing the non-cash
portion of the consideration received for any Disposition of assets permitted
under Section 7.04(j) not to exceed 10% of the total consideration received from
such Disposition;

 

(j)                                  demand deposits with financial
institutions, prepaid expenses and extensions of trade credit in the ordinary
course of business (and any Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors to the extent
reasonably necessary in order to prevent or limit loss);

 

(k)                               other Investments by the Borrower and the
Restricted Subsidiaries; provided that, on the date any such Investment is made,
the amount of such Investment, together with all other Investments made pursuant
to this clause (k) of Section 7.06 (in each case determined based on the cost of
such Investment) since the Effective Date, does not exceed in the aggregate

 

70

--------------------------------------------------------------------------------


 

$5,000,000 plus the amount of dividends, distributions and returns of capital,
in each case, consisting of cash and cash equivalents, received by the Borrower
or the applicable Restricted Subsidiary from Investments made under this
Section 7.06(k); and

 

(l)                                   Investments by the Borrower or any
Restricted Subsidiary consisting of the payment of each Incentive Partnership’s
share of the costs and expenses incurred to drill, complete and operate oil and
gas wells located on the properties covered by the Oil and Gas Interests owned
by such Incentive Partnership to the extent set forth on Schedule 7.06(l) and as
in effect on the Effective Date.

 

Section 7.07.                          Swap Agreements.  The Borrower will not,
nor will the Borrower permit any of its Restricted Subsidiaries to, enter into
any Swap Agreement, except Swap Agreements permitted under the Revolving Credit
Agreement and Swap Agreements entered into in the ordinary course of business
and not for speculative purposes to:

 

(a)                               hedge or mitigate Crude Oil and Natural Gas
price risks to which the Borrower or any Restricted Subsidiary has actual
exposure (whether or not treated as a hedge for accounting purposes under GAAP);
provided that at the time the Borrower or any Restricted Subsidiary enters into
any such Swap Agreement, such Swap Agreement (x) does not have a term greater
than sixty (60) months from the date such Swap Agreement is entered into, and
(y) when aggregated with all other Swap Agreements then in effect would not
cause the aggregate notional volume per month for each of Crude Oil and Natural
Gas, calculated separately, under all Swap Agreements then in effect (other than
Excluded Hedges) to exceed, as of the date such Swap Agreement is executed,
(A) for any month during the first three years of the forthcoming five year
period, eighty percent (80%) of the “forecasted production from total proved
reserves” (as defined below) of the Borrower and the Restricted Subsidiaries,
taken as a whole, and (B) for any month during the last two years of the
forthcoming five year period, eighty percent (80%) of the “forecasted production
from proved producing reserves” of the Borrower and the Restricted Subsidiaries,
taken as a whole; and

 

(b)                               effectively cap, collar or exchange interest
rates (from fixed to floating rates, from one floating rate to another floating
rate or otherwise) with respect to any interest-bearing liability or investment
of the Borrower or any Restricted Subsidiary.

 

As used in this Section 7.07, “forecasted production from proved producing
reserves” and “forecasted production from total proved reserves” means the
forecasted production from proved producing reserves or total proved reserves,
as the case may be, of each of Crude Oil and Natural Gas as reflected in the
most recent Reserve Report delivered to the Administrative Agent, after giving
effect to any pro forma adjustments for the consummation of any Acquisitions or
Dispositions since the effective date of such Reserve Report.

 

Section 7.08.                          Restricted Payments and Restricted
Contributions.  The Borrower will not, nor will it permit any of its Restricted
Subsidiaries to, declare or make, or agree to pay or make, directly or
indirectly, any (a) Restricted Payment, except that (i) the Borrower may declare
and pay dividends with respect to its Equity Interests payable solely in
additional shares of its common stock, (ii) any Restricted Subsidiary may make
Restricted Payments to the Borrower or

 

71

--------------------------------------------------------------------------------


 

any Guarantor and (iii) Restricted Subsidiaries may declare and pay dividends
ratably with respect to their Equity Interests or (b) Restricted Contribution.

 

Section 7.09.                          Transactions with Affiliates.  The
Borrower will not, nor will it permit any of its Restricted Subsidiaries to,
sell, lease or otherwise transfer any property or assets to, or purchase, lease
or otherwise acquire any property or assets from, or otherwise engage in any
other transactions with, any of its Affiliates, except (a) in the ordinary
course of business at prices and on terms and conditions not less favorable to
the Borrower or such Restricted Subsidiary than could be obtained on an
arm’s-length basis from unrelated third parties, (b) transactions between or
among the Borrower and its Restricted Subsidiaries or between or among
Restricted Subsidiaries not involving any other Affiliate, (c) transactions
described on Schedule 7.09, (d) any Restricted Payment permitted by Section 7.08
and (e) Investments permitted by Section 7.06.

 

Section 7.10.                          Restrictive Agreements.  The Borrower
will not, nor will it permit any of its Restricted Subsidiaries to, directly or
indirectly, enter into, incur or permit to exist any agreement or other
arrangement that prohibits, restricts or imposes any condition upon (a) the
ability of the Borrower or any Restricted Subsidiary to create, incur or permit
to exist any Lien upon any of its property or assets to secure the Obligations,
or (b) the ability of any Restricted Subsidiary to pay dividends or other
distributions with respect to any of its Equity Interests or to make or repay
loans or advances to the Borrower or any Restricted Subsidiary or to Guarantee
Indebtedness of the Borrower or any Restricted Subsidiary; provided that (i) the
foregoing shall not apply to restrictions and conditions imposed by law or by
this Agreement, the Revolving Loan Documents or the Indenture (or any documents
evidencing or relating to the issuance of any permitted Senior Notes, any
Permitted Refinancing or any Revolving Debt), and (ii) clause (a) of the
foregoing shall not apply to (A) restrictions or conditions imposed by any
agreement relating to secured Indebtedness permitted by this Agreement if such
restrictions or conditions apply only to the property or assets securing such
Indebtedness, (B) customary provisions in leases and other contracts restricting
the assignment thereof and (C) restrictions with respect to Oil and Gas
Interests that are not included in the most recent Reserve Report delivered to
the Administrative Agent.

 

Section 7.11.                          Disqualified Stock.  The Borrower will
not, nor will it permit any of its Restricted Subsidiaries to, issue any
Disqualified Stock.

 

Section 7.12.                          Amendments to Organizational Documents. 
The Borrower will not, nor will it permit any of its Restricted Subsidiaries to,
enter into or permit any modification or amendment of, or waive any material
right or obligation of any Person under its Organizational Documents if the
effect thereof would be materially adverse to the Administrative Agent or any
Lender or violate Section 7.10.

 

Section 7.13.                          Asset Coverage Ratio.  Beginning with the
testing period ending on December 31, 2018, the Borrower shall not permit the
Asset Coverage Ratio, as of June 30 and December 31 of each fiscal year, to be
less than 1.20 to 1.00; provided that, commencing with the testing period ending
December 31, 2018, the Lead Lender may request that the Asset Coverage Ratio be
tested as of one additional determination date each fiscal year.

 

72

--------------------------------------------------------------------------------


 

Section 7.14.                          Sale and Leaseback Transactions and other
Off-Balance Sheet Liabilities.  The Borrower will not, nor will it permit any
Restricted Subsidiary to, enter into or suffer to exist any (i) Sale and
Leaseback Transaction, except Sale and Leaseback Transactions in which the
aggregate amount of liability incurred by the Borrower or any Restricted
Subsidiary does not exceed $5,000,000 for all such Sale and Leaseback
Transactions, taken as a whole, or (ii) any other transaction pursuant to which
it incurs or has incurred Off-Balance Sheet Liabilities, except for (x) Swap
Agreements permitted under the terms of Section 7.07 and (y) Advance Payment
Contracts; provided that the aggregate amount of all Advance Payments received
by the Borrower or any Restricted Subsidiary that have not been satisfied by
delivery of production at any time does not exceed, in the aggregate $5,000,000.

 

Section 7.15.                          Senior Notes Restrictions.  The Borrower
will not, nor will it permit any Restricted Subsidiary to, directly or
indirectly, retire, redeem, defease, repurchase, pay or prepay any part of the
principal of, or interest on, the Senior Notes other than (a) retirements,
redemptions, defeasances, repurchases, payments or prepayments on the Senior
Notes in an aggregate amount not to exceed $50,000,000, (b) a Permitted
Refinancing of the Senior Notes and (c) regularly scheduled payments of interest
in an aggregate amount not to exceed $50,000,000 in any fiscal year.  The
Borrower will not, nor will it permit any of its Restricted Subsidiaries to,
enter into or permit any modification or amendment of the Senior Notes Documents
the effect of which is to (i) increase the maximum principal amount of the
Senior Notes or the rate of interest on any of the Senior Notes (other than as a
result of the imposition of a default rate of interest in accordance with the
terms of the Senior Notes Documents), (ii) change or add any event of default or
any covenant with respect to the Senior Notes Documents if the effect of such
change or addition is to cause any one or more of the Senior Notes Documents to
be more restrictive on the Borrower or any of its Subsidiaries than such Senior
Notes Documents were prior to such change or addition, (iii) shorten the dates
upon which scheduled payments of principal or interest on the Senior Notes are
due, (iv) change any redemption or prepayment provisions of the Senior Notes,
(v) alter the subordination provisions, if any, with respect to any of the
Senior Notes Documents, (vi) grant any Liens in any assets of the Borrower or
any of its Subsidiaries, except for Permitted Junior Liens, or (vii) permit any
Subsidiary to Guarantee the Senior Notes unless such Subsidiary is (or
concurrently with any such Guarantee becomes) a Guarantor hereunder.

 

Section 7.16.                          Revolving Debt Restrictions.  The
Borrower will not, and will not permit any Restricted Subsidiary to, enter into
or permit any modification or amendment of the Priority Lien Documents (as
defined in the Intercreditor Agreement), the effect of which is to:

 

(a)                                 increase principal Priority Lien Debt (as
defined in the Intercreditor Agreement) above the Priority Lien Cap (as defined
in the Intercreditor Agreement);

 

(b)                                 increase the overall effective interest
costs (including the interest rates, any payment-in-kind interest rates, any
interest rate floors (it being understood and agreed that any interest rate
floor on the Permitted Revolver Refinancing shall not exceed 1.0%) and the
overall weighted average yield), make-whole amounts, premiums and/or commitment,
scheduled or similar fees with respect to the Priority Lien Debt by more than 3%
on a cumulative basis, other than any increase resulting from fluctuations in
underlying rate indices or application of the rate of interest pursuant to
Section 2.13 of the Priority Credit Agreement (as defined in the

 

73

--------------------------------------------------------------------------------


 

Intercreditor Agreement) (so long as such default rate is not in excess of the
applicable non-default rate by more than 2%);

 

(c)                                  shorten the scheduled maturity of the
Priority Lien Debt (as defined in the Intercreditor Agreement), other than
resulting from acceleration of any of the Priority Lien Obligations (as defined
in the Intercreditor Agreement);

 

(d)                                 require additional mandatory prepayments or
scheduled repayments, other than prepayments resulting from any asset sale
consented to, or any condition waived or modified by, the Priority Lien Secured
Parties (as defined in the Intercreditor Agreement);

 

(e)                                  prohibit mandatory prepayments or scheduled
payments to the Secured Parties that had otherwise been permitted by the
Priority Lien Documents (as defined in the Intercreditor Agreement) and required
under the Loan Documents as of the date hereof;

 

(f)                                   contravene the provisions of the
Intercreditor Agreement;

 

(g)                                  impose any make-whole premium, non-call
protection or other call premium;

 

(h)                                 amend or otherwise modify, or have the
effect of modifying, the definition of “Permitted Second Lien Refinancing” (or
other like term, as defined in the Priority Credit Agreement (as defined in the
Intercreditor Agreement) as in effect on the date hereof) or Section 7.16 of the
Revolving Credit Agreement as in effect on the Effective Date; or

 

(i)                                     add additional or more restrictive
covenants or provisions than in existence on the date hereof, unless
substantially similar covenants and provisions are proposed to be added to the
Loan Documents.

 

Section 7.17.                          Lease Restrictions.  The Borrower and its
Restricted Subsidiaries shall not, without the consent of the Lead Lender, allow
more than ten percent (10%) of the net acreage consisting of Core Assets of the
Borrower and its Restricted Subsidiaries, measured as of the Effective Date, to
lapse, expire or otherwise terminate in any manner; provided that such
percentage shall be adjusted following the Effective Date to take into account
any disposition of Core Assets as reasonably determined between the Borrower and
the Lead Lender (it being understood and agreed that such adjustment referred to
in this proviso shall not in and of itself result in a Default or an Event of
Default).

 

Section 7.18.                          Anti-layering Covenant.

 

(a)                                 No Credit Party will incur any Lien that is
junior to the Liens created pursuant to the Revolving Loan Documents (other than
the Liens securing the Obligations) unless such Lien is also junior to the Liens
securing the Obligations.

 

(b)                                 No Credit Party will incur any Indebtedness
that is subordinate in right of payment (including via any “first-out”
collateral proceeds waterfall or similar structure) to the Revolving Debt unless
such Indebtedness is also subordinated in right of payment to the Obligations.

 

74

--------------------------------------------------------------------------------


 

Article VIII

 

Guarantee of Obligations

 

Section 8.01.                          Guarantee of Payment.  Each Guarantor
unconditionally and irrevocably guarantees to the Administrative Agent for the
benefit of the Secured Parties, the punctual payment of all Obligations now or
which may in the future be owing by any Credit Party (the “Guaranteed
Liabilities”).  This Guarantee is a guaranty of payment and not of collection
only.  The Administrative Agent shall not be required to exhaust any right or
remedy or take any action against the Borrower or any other Person or any
collateral.  The Guaranteed Liabilities include interest accruing after the
commencement of a proceeding under bankruptcy, insolvency or similar laws of any
jurisdiction at the rate or rates provided in the Loan Documents.  Each
Guarantor agrees that, as between the Guarantor and the Administrative Agent,
the Guaranteed Liabilities may be declared to be due and payable for the
purposes of this Guarantee notwithstanding any stay, injunction or other
prohibition which may prevent, delay or vitiate any declaration as regards the
Borrower or any other Guarantor and that in the event of a declaration or
attempted declaration, the Guaranteed Liabilities shall immediately become due
and payable by each Guarantor for the purposes of this Guarantee.

 

Section 8.02.                          Guarantee Absolute.  Each Guarantor
guarantees that the Guaranteed Liabilities shall be paid strictly in accordance
with the terms of this Agreement.  The liability of each Guarantor hereunder is
absolute and unconditional irrespective of:  (a) any change in the time, manner
or place of payment of, or in any other term of, all or any of the Loan
Documents or the Guaranteed Liabilities, or any other amendment or waiver of or
any consent to departure from any of the terms of any Loan Document or
Guaranteed Liability, including any increase or decrease in the rate of interest
thereon; (b) any release or amendment or waiver of, or consent to departure
from, any other guaranty or support document, or any exchange, release or
non-perfection of any collateral, for all or any of the Loan Documents or
Guaranteed Liabilities; (c) any present or future law, regulation or order of
any jurisdiction (whether of right or in fact) or of any agency thereof
purporting to reduce, amend, restructure or otherwise affect any term of any
Loan Document or Guaranteed Liability; (d) without being limited by the
foregoing, any lack of validity or enforceability of any Loan Document or
Guaranteed Liability; and (e) any other setoff, defense or counterclaim
whatsoever (in any case, whether based on contract, tort or any other theory)
with respect to the Loan Documents or the transactions contemplated thereby
which might constitute a legal or equitable defense available to, or discharge
of, the Borrower or a Guarantor (other than the defense of payment or
performance).

 

Section 8.03.                          Guarantee Irrevocable.  This Guarantee is
a continuing guaranty of the payment of all Guaranteed Liabilities now or
hereafter existing under this Agreement, and shall remain in full force and
effect until payment in full of all Guaranteed Liabilities and other amounts
payable hereunder or, if earlier, when the Guarantor has been designated an
Unrestricted Subsidiary in accordance with Section 6.16(b).

 

Section 8.04.                          Reinstatement.  This Guarantee shall
continue to be effective or be reinstated, as the case may be, if at any time
any payment of any of the Guaranteed Liabilities is rescinded or must otherwise
be returned by the Administrative Agent or any Lender on the

 

75

--------------------------------------------------------------------------------


 

insolvency, bankruptcy or reorganization of the Borrower, or any other Credit
Party, or otherwise, all as though the payment had not been made.

 

Section 8.05.                          Subrogation.  No Guarantor shall exercise
any rights which it may acquire by way of subrogation, by any payment made under
this Guarantee or otherwise, until all the Guaranteed Liabilities have been paid
in full and this Agreement.  If any amount is paid to the Guarantor on account
of subrogation rights under this Guarantee at any time when all the Guaranteed
Liabilities have not been paid in full, the amount shall be held in trust for
the benefit of the Secured Parties and shall be promptly paid to the
Administrative Agent to be credited and applied to the Guaranteed Liabilities,
whether matured or unmatured or absolute or contingent, in accordance with the
terms of this Agreement and the Swap Agreements.  If any Guarantor makes payment
to any Secured Party of all or any part of the Guaranteed Liabilities and all
the Guaranteed Liabilities are paid in full and this Agreement, the
Administrative Agent and the Lenders shall, at such Guarantor’s request, execute
and deliver to such Guarantor appropriate documents, without recourse and
without representation or warranty, necessary to evidence the transfer by
subrogation to such Guarantor of an interest in the Guaranteed Liabilities
resulting from the payment.

 

Section 8.06.                          Subordination.  Without limiting the
rights of the Administrative Agent and the Lenders under any other agreement,
any liabilities owed by the Borrower to any Guarantor in connection with any
extension of credit or financial accommodation by any Guarantor to or for the
account of the Borrower, including but not limited to interest accruing at the
agreed contract rate after the commencement of a bankruptcy or similar
proceeding, are hereby subordinated to the Guaranteed Liabilities, and such
liabilities of the Borrower to such Guarantor, if the Administrative Agent so
requests after the occurrence and during the continuation of a Default, shall be
collected, enforced and received by any Guarantor as trustee for the
Administrative Agent and shall be paid over to the Administrative Agent on
account of the Guaranteed Liabilities but without reducing or affecting in any
manner the liability of the Guarantor under the other provisions of this
Guarantee.

 

Section 8.07.                          Payments Generally.  All payments by the
Guarantors shall be made in the manner, at the place and in the currency (the
“Payment Currency”) required by the Loan Documents; provided, however, that if
the Payment Currency is other than Dollars any Guarantor may, at its option (or,
if for any reason whatsoever any Guarantor is unable to effect payments in the
foregoing manner, such Guarantor shall be obligated to) pay to the
Administrative Agent at its principal office the equivalent amount in Dollars
computed at the selling rate of the Administrative Agent or a selling rate
chosen by the Administrative Agent, most recently in effect on or prior to the
date the Guaranteed Liability becomes due, for cable transfers of the Payment
Currency to the place where the Guaranteed Liability is payable.  In any case in
which any Guarantor makes or is obligated to make payment in Dollars, the
Guarantor shall hold the Administrative Agent and the Lenders harmless from any
loss incurred by the Administrative Agent and any Lender arising from any change
in the value of Dollars in relation to the Payment Currency between the date the
Guaranteed Liability becomes due and the date the Administrative Agent or such
Lender is actually able, following the conversion of the Dollars paid by such
Guarantor into the Payment Currency and remittance of such Payment Currency to
the place where such Guaranteed Liability is payable, to apply such Payment
Currency to such Guaranteed Liability.

 

76

--------------------------------------------------------------------------------


 

Section 8.08.                          Setoff.  Each Guarantor agrees that, in
addition to (and without limitation of) any right of setoff, banker’s lien or
counterclaim the Administrative Agent or any Lender may otherwise have, the
Administrative Agent or such Lender shall be entitled, at its option, to offset
balances (general or special, time or demand, provisional or final) held by it
for the account of any Guarantor at any office of the Administrative Agent or
such Lender, in Dollars or in any other currency, against any amount payable by
such Guarantor under this Guarantee which is not paid when due (regardless of
whether such balances are then due to such Guarantor), in which case it shall
promptly notify such Guarantor thereof; provided that the failure of the
Administrative Agent or such Lender to give such notice shall not affect the
validity thereof.

 

Section 8.09.                          Formalities.  Each Guarantor waives
presentment, notice of dishonor, protest, notice of acceptance of this Guarantee
or incurrence of any Guaranteed Liability and any other formality with respect
to any of the Guaranteed Liabilities or this Guarantee.

 

Section 8.10.                          Limitations on Guarantee.  The provisions
of the Guarantee under this Article VIII are severable, and in any action or
proceeding involving any state corporate law, or any state, federal or foreign
bankruptcy, insolvency, reorganization or other law affecting the rights of
creditors generally, if the obligations of any Guarantor under this Guarantee
would otherwise be held or determined to be avoidable, invalid or unenforceable
on account of the amount of such Guarantor’s liability under this Guarantee,
then, notwithstanding any other provision of this Guarantee to the contrary, the
amount of such liability shall, without any further action by the Guarantors,
the Administrative Agent or any Lender, be automatically limited and reduced to
the highest amount that is valid and enforceable as determined in such action or
proceeding (such highest amount determined hereunder being the relevant
Guarantor’s “Maximum Liability”). This Section 8.10 with respect to the Maximum
Liability of the Guarantors is intended solely to preserve the rights of the
Administrative Agent and the Lenders hereunder to the maximum extent not subject
to avoidance under applicable law, and no Guarantor nor any other Person shall
have any right or claim under this Section 8.10 with respect to the Maximum
Liability, except to the extent necessary so that none of the obligations of any
Guarantor hereunder shall not be rendered voidable under applicable law.

 

Article IX

 

Events of Default

 

If any of the following events (“Events of Default”) shall occur:

 

(a)                                 the Borrower shall fail to pay any principal
of, or premium on, any Loan when and as the same shall become due and payable,
whether at the due date thereof or at a date fixed for prepayment thereof or
otherwise;

 

(b)                                 the Borrower shall fail to pay any interest
on any Loan or any fee or any other amount (other than an amount referred to in
clause (a) of this Article) payable under this Agreement, when and as the same
shall become due and payable, and such failure shall continue unremedied for a
period of three (3) Business Days;

 

77

--------------------------------------------------------------------------------


 

(c)                                  any representation or warranty made or
deemed made by or on behalf of the Borrower or any Restricted Subsidiary in or
in connection with this Agreement or any amendment or modification hereof or
waiver hereunder, or in any report, certificate, financial statement or other
document furnished pursuant to or in connection with this Agreement or any
amendment or modification hereof or waiver hereunder or in any Loan Document
furnished pursuant to or in connection with this Agreement or any amendment or
modification thereof or waiver hereunder, shall prove to have been incorrect in
any material respect when made or deemed made and such materiality is
continuing;

 

(d)                                 the Borrower or any Restricted Subsidiary
shall fail to observe or perform any covenant, condition or agreement contained
in Section 6.02, Section 6.03 (with respect to the Borrower’s or any Restricted
Subsidiary’s existence), Section 6.05 (with respect to insurance), Section 6.09,
Section 6.10, Section 6.18, or in Article VII;

 

(e)                                  the Borrower or any Restricted Subsidiary
shall fail to observe or perform any covenant, condition or agreement contained
in this Agreement (other than those specified in clause (a), (b) or (d) of this
Article) or any Loan Document, and such failure shall continue unremedied for a
period of 30 days after receipt of written notice thereof from the
Administrative Agent to the Borrower (which notice will be given at the request
of any Lender);

 

(f)                                   the Borrower or any Restricted Subsidiary
shall fail to make any payment (whether of principal or interest and regardless
of amount) in respect of any Material Indebtedness (other than the Revolving
Debt), when and as the same shall become due and payable and such failure shall
continue beyond the applicable grace period, if any.

 

(g)                                  any event or condition occurs that results
in any Material Indebtedness (other than the Revolving Debt) becoming due prior
to its scheduled maturity or that enables or permits (with or without the giving
of notice, the lapse of time or both) the holder or holders of any Material
Indebtedness or any trustee or agent on its or their behalf to cause any
Material Indebtedness to become due, or to require the prepayment, repurchase,
redemption or defeasance thereof, prior to its scheduled maturity; provided that
this clause (g) shall not apply to (i) secured Indebtedness that becomes due as
a result of the voluntary sale or transfer of the property or assets securing
such Indebtedness and (ii) Indebtedness that becomes due as a result of a change
in law, tax regulation or accounting treatment so long as such Indebtedness is
paid when due;

 

(h)                                 an involuntary proceeding shall be commenced
or an involuntary petition shall be filed seeking (i) liquidation,
reorganization or other relief in respect of the Borrower or any Restricted
Subsidiary or its debts, or of a substantial part of its assets, under any
Federal, state or foreign bankruptcy, insolvency, receivership or similar law
now or hereafter in effect or (ii) the appointment of a receiver, trustee,
custodian, sequestrator, conservator or similar official for the Borrower or any
Restricted Subsidiary or for a substantial part of its assets, and, in any such
case, such proceeding or petition shall continue undismissed for 60 days or an
order or decree approving or ordering any of the foregoing shall be entered;

 

(i)                                     the Borrower or any Restricted
Subsidiary shall (i) voluntarily commence any proceeding or file any petition
seeking liquidation, reorganization or other relief under any Federal, state or
foreign bankruptcy, insolvency, receivership or similar law now or hereafter in

 

78

--------------------------------------------------------------------------------


 

effect, (ii) consent to the institution of, or fail to contest in a timely and
appropriate manner, any proceeding or petition described in clause (h) of this
Article, (iii) apply for or consent to the appointment of a receiver, trustee,
custodian, sequestrator, conservator or similar official for the Borrower or any
Restricted Subsidiary or for a substantial part of its assets, (iv) file an
answer admitting the material allegations of a petition filed against it in any
such proceeding, (v) make a general assignment for the benefit of creditors or
(vi) take any action for the purpose of effecting any of the foregoing;

 

(j)                                    the Borrower or any Restricted Subsidiary
shall become unable, admit in writing its inability or fail generally to pay its
debts as they become due;

 

(k)                                 one or more judgments for the payment of
money in an aggregate amount in excess of $15,000,000 shall be rendered against
the Borrower or any Restricted Subsidiary or any combination thereof and either
the same shall remain undischarged or unsatisfied for a period of 30 consecutive
days during which execution shall not be effectively stayed, or any action shall
be legally taken by a judgment creditor to attach or levy upon any assets of the
Borrower or any Restricted Subsidiary to enforce any such judgment;

 

(l)                                     an ERISA Event shall have occurred that,
in the opinion of the Majority Lenders, when taken together with all other ERISA
Events that have occurred, could reasonably be expected to result in a Material
Adverse Effect;

 

(m)                             the delivery by any Guarantor to the
Administrative Agent of written notice that a Guarantee under Article VIII has
been revoked;

 

(n)                                 any provision of any Loan Document, at any
time after its execution and delivery and for any reason other than as expressly
permitted hereunder or thereunder or satisfaction in full of all the
Obligations, ceases to be in full force and effect; or any Credit Party or any
other Person contests in any manner the validity or enforceability of any
provision of any Loan Document; or any Credit Party denies that it has any or
further liability or obligation under any provision of any Loan Document, or
purports to revoke, terminate or rescind any provision of any Loan Document;

 

(o)                                 any Security Instrument after delivery
thereof shall for any reason (other than pursuant to the terms thereof) cease to
create a valid and perfected second priority Lien (subject to Liens permitted
pursuant to Section 7.02) on the Collateral purported to be covered thereby; or

 

(p)                                 an “Event of Default” under the Revolving
Credit Agreement shall have occurred (other than an “Event of Default” arising
from (i) the failure to maintain financial covenants set forth in Section 7.13
of the Revolving Credit Agreement or (ii) a “Change of Control” as defined in
the Revolving Credit Agreement, in each case, so long as the maturity of the
Revolving Debt is not accelerated while such “Event of Default” exists or is
continuing);

 

then, and in every such event (other than an event with respect to the Borrower
or any Restricted Subsidiary described in clause (h) or (i) of this Article),
and at any time thereafter during the continuance of such event, subject to the
terms and conditions of the Intercreditor Agreement, the Administrative Agent
may, and at the request of the Majority Lenders shall, by notice to the
Borrower, take either or both of the following actions, at the same or different

 

79

--------------------------------------------------------------------------------


 

times: (i) terminate the Aggregate Commitment, and thereupon the Aggregate
Commitment shall terminate immediately, and (ii) declare the Loans then
outstanding to be due and payable in whole (or in part, in which case any
principal not so declared to be due and payable may thereafter be declared to be
due and payable), and thereupon the principal of the Loans so declared to be due
and payable, together with accrued interest thereon and all fees, premiums and
other obligations of the Borrower accrued or payable hereunder, shall become due
and payable immediately, without presentment, demand, protest or other notice of
any kind, all of which are hereby waived by the Borrower; and in case of any
event with respect to the Borrower described in clause (h) or (i) of this
Article, the Aggregate Commitment shall automatically terminate and the
principal of the Loans then outstanding, together with accrued interest thereon
and all fees, premiums and other obligations of the Borrower accrued or payable
hereunder, shall automatically become due and payable, without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
the Borrower.  Without limiting the foregoing, subject to the Intercreditor
Agreement, upon the occurrence and during the continuance of an Event of
Default, the Administrative Agent and each Lender may protect and enforce its
rights under this Agreement and the other Loan Documents by any appropriate
proceedings, including proceedings for specific performance of any covenant or
agreement contained in this Agreement or any other Loan Document, and the
Administrative Agent and each Lender may enforce payment of any Obligations due
and payable hereunder or enforce any other legal or equitable right and remedies
which it may have under this Agreement, any other Loan Document, or under
applicable law or in equity.  If the maturity of the Loans shall be accelerated
(under any provision of this Article IX or otherwise) a premium equal to the
Make-Whole Amount or Prepayment Premium (in each case, determined as if the
Loans were repaid at the time of such acceleration at the option of the Borrower
pursuant to Section 2.07) shall become immediately due and payable, and Borrower
will pay such premium, as compensation to the Lenders for the loss of their
investment opportunity and not as a penalty, whether or not a Bankruptcy Event
has commenced, and (if a Bankruptcy Event has commenced) without regard to
whether such Bankruptcy Event is voluntary or involuntary, or whether payment
occurs pursuant to a motion, plan of reorganization, or otherwise, and without
regard to whether the Loans and other Obligations are satisfied or released by
foreclosure (whether or not by power of judicial proceeding), deed in lieu of
foreclosure or by any other means.  Without limiting the foregoing, any
redemption, prepayment, repayment, or payment of the Obligations in or in
connection with a Bankruptcy Event shall constitute an optional prepayment
thereof under the terms of Section 2.5 and require the immediate payment of the
Make-Whole Amount and Prepayment Premium.  Any premium payable pursuant to this
Article IX shall be presumed to be the liquidated damages sustained by each
Lender as a result of the early redemption and the Credit parties agreed that it
is reasonable under the circumstances currently existing.

 

Notwithstanding anything to the contrary contained in this Agreement, upon the
occurrence and during the continuance of an Event of Default, the Borrower
irrevocably waives the right to direct the application of any and all payments
at any time or times thereafter received by Administrative Agent from or on
behalf of Borrower or any Guarantor of all or any part of the Obligations, and,
as between Borrower on the one hand and Administrative Agent and Lenders on the
other, Administrative Agent shall have the continuing and exclusive right to
apply and to reapply any and all payments received against the Obligations in
such manner as Administrative Agent may deem advisable notwithstanding any
previous application by Administrative Agent.

 

80

--------------------------------------------------------------------------------


 

Following the occurrence and continuance of an Event of Default, Administrative
Agent shall apply any and all payments received by Administrative Agent in
respect of the Obligations, and any and all proceeds of Collateral received by
Administrative Agent, in the following order: first, to all fees, costs,
indemnities, liabilities, obligations and expenses incurred by or owing to
Administrative Agent with respect to this Agreement, the other Loan Documents or
the Collateral, second, to all fees, costs, indemnities and expenses incurred by
or owing to any Lender with respect to this Agreement, the other Loan Documents
or the Collateral, third, to accrued and unpaid interest on the Obligations,
fourth, to the principal amount of the Obligations outstanding, and fifth, to
any other indebtedness or obligations of Borrower owing to Administrative Agent
or any Lender under the Loan Documents.  Any balance remaining after giving
effect to the applications set forth above shall be delivered to the Borrower or
to whoever may be lawfully entitled to receive such balance or as a court of
competent jurisdiction may direct.  In carrying out any of the applications set
forth herein, amounts received shall be applied in the numerical order provided
until exhausted prior to the application to the next succeeding category.

 

Article X

 

The Administrative Agent and the Arranger

 

Each of the Lenders hereby irrevocably appoints the Administrative Agent as its
agent and authorizes the Administrative Agent to take such actions on its behalf
and to exercise such powers as are delegated to the Administrative Agent by the
terms hereof, together with such actions and powers as are reasonably incidental
thereto.

 

The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such
Person and its Affiliates may accept deposits from, lend money to and generally
engage in any kind of business with any Credit Party or other Affiliate thereof
as if it were not the Administrative Agent hereunder.

 

The duties of Administrative Agent shall be mechanical and administrative in
nature.  The Administrative Agent shall not have any duties or obligations
except those expressly set forth herein.  Without limiting the generality of the
foregoing, (a) the Administrative Agent shall not be subject to any fiduciary or
other implied duties, regardless of whether a Default has occurred and is
continuing, (b) the Administrative Agent shall not have any duty to take any
discretionary action or exercise any discretionary powers, except discretionary
rights and powers expressly contemplated hereby that the Administrative Agent is
required to exercise in writing as directed by the Majority Lenders (or such
other number or percentage of the Lenders as shall be necessary under the
circumstances as provided in Section 11.02); provided that Administrative Agent
shall not be required to take any action that, in its judgment or the judgment
of its counsel, may expose Administrative Agent to liability or that is contrary
to any Loan Document or applicable Requirements of Law, and (c) except as
expressly set forth herein, the Administrative Agent shall not have any duty to
disclose, and shall not be liable for the failure to disclose, any information
relating to any Credit Party that is communicated to or obtained by the bank
serving as Administrative Agent or any of its Affiliates in any capacity.  The
Administrative Agent shall not be liable for any action taken or not taken by it
with the consent or at the request of the

 

81

--------------------------------------------------------------------------------


 

Majority Lenders (or such other number or percentage of the Lenders as shall be
necessary under the circumstances as provided in Section 11.02) or in the
absence of its own gross negligence or willful misconduct as determined by a
final non-appealable judgment of a court of competent jurisdiction.  The
Administrative Agent shall be deemed not to have knowledge of any Default unless
and until written notice thereof is given to the Administrative Agent by the
Borrower or a Lender, and the Administrative Agent shall not be responsible for
or have any duty to ascertain or inquire into (i) any statement, warranty or
representation made in or in connection with this Agreement, (ii) the contents
of any certificate, report or other document delivered hereunder or in
connection herewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein, (iv) the
validity, enforceability, effectiveness or genuineness of this Agreement or any
other agreement, instrument or document, or (v) the satisfaction of any
condition set forth in Article V or elsewhere herein, other than to confirm
receipt of items expressly required to be delivered to the Administrative
Agent.  To the extent applicable, no Person identified as a sole lead arranger,
sole bookrunner or syndication agent, in each case in its respective capacity as
such hereunder, shall have any responsibilities or duties, or incur any
liability, under this Agreement or the other Loan Documents.

 

Without limiting the generality of the foregoing, the use of the term “agent” in
this Agreement with reference to the Administrative Agent is not intended to
connote any fiduciary or other implied (or express) obligations arising under
agency doctrine of any applicable law.  Instead, such term us used merely as a
matter of market custom and is intended to create or reflect only an
administrative relationship between independent contracting parties.  Each party
to this Agreement acknowledges and agrees that the Administrative Agent and the
Lead Lender or the Majority Lenders may use an outside service provider for the
tracking of all UCC financing statements or similar statements under the laws of
any other jurisdiction required to be filed pursuant to the Loan Documents and
notification to the Administrative Agent, the Lead Lender or the Majority
Lenders, as the case may be, of, among other things, the upcoming lapse or
expiration thereof.

 

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person.  The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon.  The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.  In
determining compliance with any condition hereunder to the making of a Loan that
by its terms must be fulfilled to the satisfaction of a Lender, the
Administrative Agent may presume that such condition is satisfactory to such
Lender unless the Administrative Agent shall have received written notice to the
contrary from such Lender prior to the making of such Loan.

 

The Administrative Agent may at any time request instructions from Lenders with
respect to any actions or approvals which by the terms of this Agreement or of
any of the Loan Documents the Administrative Agent is permitted or desires to
take or to grant, and if such instructions are promptly requested, the
Administrative Agent shall be absolutely entitled to

 

82

--------------------------------------------------------------------------------


 

refrain from taking any action or to withhold any approval and shall not be
under any liability whatsoever to any Person for refraining from any action or
withholding any approval under any of the Loan Documents until it shall have
received such instructions from Lead Lender or all or such other portion of
Lenders as shall be prescribed by this Agreement.  Without limiting the
foregoing, no Lender shall have any right of action whatsoever against the
Administrative Agent as a result of Administrative Agent acting or refraining
from acting under this Agreement or any of the other Loan Documents in
accordance with the instructions of the Majority Lenders (or all or such other
portion of Lenders as shall be prescribed by this Agreement) and,
notwithstanding the instructions of the Majority Lenders (or such other
applicable portion of Lenders), the Administrative Agent shall have no
obligation to take any action if it believes, in good faith, that such action
would violate applicable law or exposes the Administrative Agent to any
liability for which it has not received satisfactory indemnification in
accordance with the provisions of Section 11.3 of this Agreement.

 

The Administrative Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent.  The Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties.  The exculpatory provisions of the preceding
paragraphs, including those indemnification and expense reimbursement provisions
in Section 11.03 of this Agreement, shall apply to any such sub-agent and to the
Related Parties of the Administrative Agent and any such sub-agent, and shall
apply to their respective activities in connection with the syndication of the
credit facilities provided for herein as well as activities as Administrative
Agent.  Administrative Agent shall not incur any liability for any action or
inaction taken by a sub-agent so long as such sub-agent is appointed with due
care.

 

Each Lender hereby authorizes the Administrative Agent to release any Collateral
that it is permitted to be sold or released pursuant to the terms of the Loan
Documents (it being understood and agreed that the Administrative Agent may
conclusively rely without further inquiry on a certificate of a Responsible
Officer as to the sale or other disposition of property being made in full
compliance with the provisions of the Loan Documents).  Each Lender hereby
authorizes the Administrative Agent to execute and deliver to the Borrower, at
the Borrower’s sole cost and expense, any and all releases of Liens, termination
statements, assignments or other documents reasonably requested by the Borrower
in connection with any Disposition of Collateral to the extent such Disposition
is permitted by the terms of this Agreement or is otherwise authorized by the
terms of the Loan Documents.  Upon request by the Administrative Agent at any
time, the Lenders will confirm the Administrative Agent’s authority to release
and/or subordinate particular types or items of Collateral pursuant to this
Article X.

 

The Administrative Agent shall have no obligation whatsoever to any Lender or
any other person to investigate, confirm or assure that the Collateral exists or
is owned by any Credit Party or is cared for, protected or insured or has been
encumbered, or that any particular items of Collateral meet the eligibility
criteria applicable in respect of the Loans hereunder, or that the liens and
security interests granted to the Administrative Agent pursuant hereto or any of
the Loan Documents or otherwise have been properly or sufficiently or lawfully
created, perfected, protected or enforced or are entitled to any particular
priority, or to exercise at all or in any particular manner or under any duty of
care, disclosure or fidelity, or to continue exercising, any of the rights,
authorities and powers granted or available to the Administrative Agent in this

 

83

--------------------------------------------------------------------------------


 

Agreement or in any of the other Loan Documents, it being understood and agreed
that in respect of the Collateral, or any act, omission or event related
thereto, subject to the other terms and conditions contained herein, the
Administrative Agent shall have no duty or liability whatsoever to any other
Lender.

 

The Administrative Agent and each Lender hereby appoint each other as agent for
the purpose of perfecting the Administrative Agent’s security interest in assets
which, in accordance with the Uniform Commercial Code in any applicable
jurisdiction, can be perfected by possession or control.  Should any Lender
(other than the Administrative Agent) obtain possession or control of any such
assets, such Lender shall notify the Administrative Agent thereof, and, promptly
upon the Administrative Agent’s request therefor, shall deliver such assets to
the Administrative Agent or in accordance with the Administrative Agent’s
instructions or transfer control to the Administrative Agent in accordance with
the Administrative Agent’s instructions.  Each Lender agrees that it will not
have any right individually to enforce or seek to enforce any Security
Instrument or to realize upon any Collateral for the Loans unless instructed to
do so by the Administrative Agent (or consented to by Administrative Agent, as
provided in Section 8.08), it being understood and agreed that such rights and
remedies may be exercised only by Administrative Agent.

 

The Administrative Agent may resign at any time by notifying the Lenders and the
Borrower.  Upon any such resignation, the Majority Lenders shall have the right,
with the consent of the Borrower (which consent shall not be unreasonably
withheld or delayed), to appoint a successor; provided that no consent of the
Borrower shall be required if any Event of Default has occurred and is
continuing.  If no successor shall have been so appointed by the Majority
Lenders and shall have accepted such appointment within thirty (30) days after
the retiring Administrative Agent gives notice of its resignation (or such
earlier date as shall be agreed by the Majority Lenders) (the “Resignation
Effective Date”), then the retiring Administrative Agent may, on behalf of the
Lenders, appoint a successor Administrative Agent which shall be a bank with an
office in Chicago, Illinois or New York, New York, or an Affiliate of any such
bank that is a financial institution.  Upon the acceptance of its appointment as
Administrative Agent hereunder by a successor, such successor shall succeed to
and become vested with all the rights, powers, privileges and duties of the
retiring Administrative Agent.  If no successor administrative agent has
accepted appointment as Administrative Agent by the date which is thirty (30)
days following a retiring Administrative Agents notice of resignation, the
retiring Administrative Agent’s resignation shall nevertheless thereupon become
effective.

 

The Majority Lenders may by notice to the Borrower remove the Administrative
Agent and, in consultation with the Borrower, appoint a successor.  If no
successor administrative agent shall have been appointed by the Majority Lenders
and shall have accepted such appointment within twenty (20) days (or such
earlier date as shall be agreed by the Majority Lenders (the “Removal Effective
Date”)), then such removal shall nonetheless become effective in accordance with
such notice on the Removal Effective Date.

 

With the effect of the Resignation Effective Date or the Removal Effective Date,
the Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents, all payments, communications and
determinations provided to be made by, to or through the Administrative Agent
shall instead be made by or to each Lender directly

 

84

--------------------------------------------------------------------------------


 

and the Majority Lenders shall perform all of the duties of the Administrative
Agent hereunder until such time, if any, as the Majority Lenders appoint a
successor as provided for above.  After the Administrative Agent’s resignation
or removal hereunder, the provisions of this Article and Section 11.03 shall
continue in effect for the benefit of such retiring Administrative Agent, its
sub-agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them while it was acting as Administrative
Agent.

 

Each Lender acknowledges and agrees that the extensions of credit made hereunder
are commercial loans and letters of credit and not investments in a business
enterprise or securities.  Each Lender further represents that it is engaged in
making, acquiring or holding commercial loans in the ordinary course of its
business and has, independently and without reliance upon the Administrative
Agent or any other Lender and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement as a Lender, and to make, acquire or hold Loans hereunder.  Each
Lender shall, independently and without reliance upon the Administrative Agent
or any other Lender and based on such documents and information (which may
contain material, non-public information within the meaning of the United States
securities laws concerning the Borrower and its Affiliates) as it shall from
time to time deem appropriate, continue to make its own decisions in taking or
not taking action under or based upon this Agreement, any related agreement or
any document furnished hereunder or thereunder and in deciding whether or to the
extent to which it will continue as a lender or assign or otherwise transfer its
rights, interests and obligations hereunder.

 

In case of the pendency of any receivership, insolvency, liquidation,
bankruptcy, reorganization, arrangement, adjustment, composition or other
judicial proceeding relative to the Borrower or any Restricted Subsidiary, the
Administrative Agent (irrespective of whether the principal of any Loan shall
then be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the Borrower) shall be entitled and empowered, by intervention in such
proceeding or otherwise to: (a) file and prove a claim for the whole amount of
the principal and interest owing and unpaid in respect of the Loans and all
other Indebtedness that are owing and unpaid and to file such other documents as
may be necessary or advisable in order to have the claims of the Lenders and the
Administrative Agent (including any claim for the reasonable compensation,
expenses, disbursements and advances of the Lenders and the Administrative Agent
and their respective agents and counsel and all other amounts due the Lenders
and the Administrative Agent under Section 11.03 of this Agreement allowed in
such judicial proceeding); and (b) to collect and receive any monies or other
property payable or deliverable on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and their agents and counsel, and any other amounts due the
Administrative Agent under Section 11.03.

 

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Indebtedness or the rights of any Lender or

 

85

--------------------------------------------------------------------------------


 

to authorize the Administrative Agent to vote in respect of the claim of any
Lender in any such proceeding.

 

Notwithstanding anything to the contrary contained in this Agreement, the
Arranger listed on the cover page hereof shall not have any rights, powers,
duties or responsibilities under this Agreement or any of the other Loan
Documents.

 

Article XI

 

Miscellaneous

 

Section 11.01.                   Notices.

 

(a)                               Except in the case of notices and other
communications expressly permitted to be given by telephone (and subject to
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopy, as follows:

 

(i)                                 if to the Borrower, to Clayton Williams
Energy, Inc., Six Desta Drive, Suite 6500, Midland, Texas 79705, Attention: Mel
G. Riggs, Facsimile No. (432) 688-3247;

 

(ii)                              if to the Administrative Agent, to Wilmington
Trust, N.A., 50 South Sixth Street, Suite 1290, Minneapolis, MN 55402,
Attention:  Meghan McCauley, Telephone:  (612) 217-5647, Facsimile:  (612)
217-5651, Email:  MMcCauley@WilmingtonTrust.com; with a copy to Lindquist &
Vennum LLP 4200 IDS Center, 80 South Eighth Street Minneapolis, MN 55402
Attention:  Mark C. Dietzen, Esq. Telephone:  (612) 371-2452, Facsimile:  (612)
371-3207, Email:  MDietzen@Lindquist.com;

 

(iii)                           if to the Lead Lender, to Ares Management LLC,
2000 Avenue of the Stars, 12th Floor, Los Angeles, CA 90067, Attention: General
Counsel; with a copy to Kirkland & Ellis LLP, 600 Travis Street, Suite 3300,
Attention: Lucas E. Spivey, Telephone (713) 835-3640, Facsimile (713) 835-3601,
Email: lucas.spivey@kirkland.com;

 

(iv)                          if to any other Lender, to its address (or
telecopy number) set forth in its Administrative Questionnaire.

 

(b)                               Notices and other communications to the
Lenders hereunder may be delivered or furnished by electronic communications
pursuant to procedures approved by the Administrative Agent; provided that the
foregoing shall not apply to notices pursuant to Article II unless otherwise
agreed by the Administrative Agent and the applicable Lender.  The
Administrative Agent or the Borrower may, in their discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it; provided that approval of such procedures
may be limited to particular notices or communications.

 

86

--------------------------------------------------------------------------------


 

(c)                                Any party hereto may change its address or
telecopy number for notices and other communications hereunder by notice to the
other parties hereto.  All notices and other communications given to any party
hereto in accordance with the provisions of this Agreement shall be deemed to
have been given on the date of receipt if received during the recipient’s normal
business hours.

 

(d)                                 Borrower hereby acknowledges that (i) the
Administrative Agent may make available to the Lenders materials and/or
information provided by or on behalf of Borrower hereunder (collectively, the
“Borrower Materials”) by posting the Borrower Materials on Intralinks or another
similar electronic system (the “Platform”), (ii) the Administrative Agent may,
in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it;
provided that approval of such procedures may be limited to particular notices
or communications, and (iii) certain of the Lenders may be “public-side” Lenders
(i.e., Lenders, or representatives thereof, that do not wish to receive material
nonpublic information with respect to Borrower or its securities) (each, a
“Public Lender”).  Borrower hereby agrees that (w) all Borrower Materials that
are to be made available to Public Lenders shall be clearly and conspicuously
marked “PUBLIC” which, at a minimum, shall mean that the word “PUBLIC” shall
appear prominently on the first page thereof; (x) by marking Borrower Materials
“PUBLIC”, Borrower shall be deemed to have authorized the Administrative Agent
and the Lenders to treat such Borrower Materials as not containing any material
non-public information with respect to Borrower or its securities for purposes
of United States Federal and state securities laws (provided, however, that to
the extent such Borrower Materials constitute Information, they shall be treated
as set forth in Section 10.12); (y) all Borrower Materials marked “PUBLIC” are
permitted to be made available through a portion of the Platform designated as
“Public Investor”; and (z) the Administrative Agent shall be entitled to treat
any Borrower Materials that are not marked “PUBLIC” as being suitable only for
posting on a portion of the Platform not marked as “Public Investor”.
 Notwithstanding the foregoing, the following Borrower Materials shall be marked
“PUBLIC”, unless Borrower notifies the Administrative Agent promptly (after
being given a reasonable opportunity to review such Borrower Materials) that any
such document contains material non-public information: (1) the Loan Documents
and (2) notification of changes in the terms of the Loan Documents.

 

(e)                                THE PLATFORM IS PROVIDED “AS IS” AND “AS
AVAILABLE”. NEITHER THE ADMINISTRATIVE AGENT NOR ANY OF ITS RELATED PARTIES
WARRANTS THE ACCURACY OR COMPLETENESS OF THE COMMUNICATIONS OR THE ADEQUACY OF
THE PLATFORM AND EACH EXPRESSLY DISCLAIMS LIABILITY FOR ERRORS OR OMISSIONS IN
THE COMMUNICATIONS. NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR
STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR
PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER
CODE DEFECTS IS MADE BY THE ADMINISTRATIVE AGENT OR ANY OF ITS RELATED PARTIES
IN CONNECTION WITH THE COMMUNICATIONS OR THE PLATFORM.  IN NO EVENT SHALL THE
ADMINISTRATIVE AGENT OR ANY OF ITS RELATED PARTIES HAVE ANY LIABILITY TO ANY
CREDIT PARTY, ANY LENDER OR ANY OTHER PERSON FOR DAMAGES OF ANY KIND, WHETHER OR
NOT BASED ON STRICT LIABILITY AND INCLUDING DIRECT OR INDIRECT,
SPECIAL, INCIDENTAL OR CONSEQUENTIAL DAMAGES, LOSSES OR EXPENSES (WHETHER

 

87

--------------------------------------------------------------------------------


 

IN TORT, CONTRACT OR OTHERWISE) ARISING OUT OF ANY CREDIT PARTY’S OR THE
ADMINISTRATIVE AGENT’S TRANSMISSION OF COMMUNICATIONS THROUGH THE INTERNET,
EXCEPT TO THE EXTENT THE LIABILITY OF ANY SUCH PERSON IS FOUND IN A FINAL RULING
BY A COURT OF COMPETENT JURISDICTION TO HAVE RESULTED FROM SUCH PERSON’S GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT.

 

Section 11.02.                   Waivers; Amendments.

 

(a)                               No failure or delay by the Administrative
Agent or any Lender in exercising any right or power hereunder shall operate as
a waiver thereof, nor shall any single or partial exercise of any such right or
power, or any abandonment or discontinuance of steps to enforce such a right or
power, preclude any other or further exercise thereof or the exercise of any
other right or power.  The rights and remedies of the Administrative Agent and
the Lenders hereunder are cumulative and are not exclusive of any rights or
remedies that they would otherwise have.  No waiver of any provision of this
Agreement or consent to any departure by the Borrower therefrom shall in any
event be effective unless the same shall be permitted by paragraph (b) of this
Section, and then such waiver or consent shall be effective only in the specific
instance and for the purpose for which given. Without limiting the generality of
the foregoing, the making of the Loans shall not be construed as a waiver of any
Default, regardless of whether the Administrative Agent or any Lender may have
had notice or knowledge of such Default at the time.

 

(b)                               Neither this Agreement nor any provision
hereof may be waived, amended or modified except pursuant to an agreement or
agreements in writing entered into by the Credit Parties and the Majority
Lenders or by the Credit Parties and the Administrative Agent with the consent
of the Majority Lenders; provided that no such agreement shall:

 

(i)                                     increase the Commitment of any Lender;

 

(ii)                                  reduce the principal amount of any Loan or
reduce the rate of interest thereon, or reduce any fees or premium payable
hereunder, without the written consent of each Lender affected thereby;

 

(iii)                               postpone the scheduled date of payment of
the principal amount of any Loan, or any interest thereon, or any fees or
premium payable hereunder, or reduce the amount of, waive or excuse any such
payment, or postpone the scheduled date of expiration of any of the Aggregate
Commitment, without the written consent of each Lender affected thereby (it
being understood that any waiver of a mandatory prepayment of the Loans shall
not constitute a postponement or waiver of a scheduled payment or date of
expiration);

 

(iv)                              change Section 2.12(b) or Section 2.12(c) in a
manner that would alter the pro rata sharing of payments required thereby,
without the written consent of each Lender;

 

88

--------------------------------------------------------------------------------


 

(v)                                 except in connection with any Dispositions
permitted in Section 7.04, release any Guarantor from its obligations under
Article VIII or release any of the Collateral without the written consent of
each Lender; or

 

(vi)                              change any of the provisions of this
Section or the definition of “Majority Lenders” or any other provision hereof
specifying the number or percentage of Lenders required to waive, amend or
modify any rights hereunder or make any determination or grant any consent
hereunder, without the written consent of each Lender;

 

provided further that no such agreement shall amend, modify or otherwise affect
the rights or duties of the Administrative Agent hereunder without the prior
written consent of the Administrative Agent.

 

(c)                                  Notwithstanding anything to the contrary
contained in this Section 11.02, the Administrative Agent may, with the consent
of the Borrower only, amend, modify or supplement this Agreement or any of the
other Loan Documents to correct any clerical errors or cure any ambiguity,
omission, mistake, defect or inconsistency.

 

Section 11.03.                   Expenses; Indemnity; Damage Waiver.

 

(a)                               The Borrower shall pay (i) all reasonable and
documented out-of-pocket expenses incurred by the Administrative Agent, the Lead
Lender and each of their Affiliates, including the reasonable fees, charges and
disbursements of counsel for the Administrative Agent and the Lead Lender, in
connection with the preparation and administration of this Agreement and the
other Loan Documents or any amendments, modifications or waivers of the
provisions hereof (whether or not the transactions contemplated hereby or
thereby shall be consummated), and (ii) all reasonable and documented
out-of-pocket expenses incurred by the Administrative Agent, the Lead Lender or
any other Lender, including the reasonable fees, charges and disbursements of
any counsel for the Administrative Agent, the Lead Lender or any other Lender,
in connection with the enforcement or protection of its rights in connection
with this Agreement, including its rights under this Section, or in connection
with the Loans made hereunder, including all such out-of-pocket expenses
incurred during any workout, restructuring or negotiations in respect of such
Loans.

 

(b)                               THE CREDIT PARTIES SHALL INDEMNIFY THE
ADMINISTRATIVE AGENT, THE LEAD LENDER AND EACH OTHER LENDER, AND EACH RELATED
PARTY OF ANY OF THE FOREGOING PERSONS (EACH SUCH PERSON BEING CALLED AN
“INDEMNITEE”) AGAINST, AND HOLD EACH INDEMNITEE HARMLESS FROM, ANY AND ALL
LOSSES, CLAIMS, DAMAGES, LIABILITIES AND RELATED EXPENSES, INCLUDING THE FEES,
CHARGES AND DISBURSEMENTS OF ANY COUNSEL FOR ANY INDEMNITEE, INCURRED BY OR
ASSERTED AGAINST ANY INDEMNITEE ARISING OUT OF, IN CONNECTION WITH, OR AS A
RESULT OF (I) THE EXECUTION OR DELIVERY OF THIS AGREEMENT OR ANY AGREEMENT OR
INSTRUMENT CONTEMPLATED HEREBY, THE PERFORMANCE BY THE PARTIES HERETO OF THEIR
RESPECTIVE OBLIGATIONS HEREUNDER OR THE CONSUMMATION OF THE TRANSACTIONS OR ANY
OTHER TRANSACTIONS CONTEMPLATED HEREBY,

 

89

--------------------------------------------------------------------------------


 

(II) ANY LOAN OR THE USE OF THE PROCEEDS THEREFROM, (III) ANY ACTUAL OR ALLEGED
PRESENCE OR RELEASE OF HAZARDOUS MATERIALS ON OR FROM ANY PROPERTY OWNED OR
OPERATED BY THE BORROWER OR ANY RESTRICTED SUBSIDIARY, OR ANY OTHER
ENVIRONMENTAL LIABILITY RELATED IN ANY WAY TO THE BORROWER OR ANY RESTRICTED
SUBSIDIARY, OR (IV) ANY ACTUAL OR PROSPECTIVE CLAIM, LITIGATION, INVESTIGATION
OR PROCEEDING RELATING TO ANY OF THE FOREGOING, WHETHER OR NOT SUCH CLAIM,
LITIGATION, INVESTIGATION OR PROCEEDING IS BROUGHT BY YOU, YOUR EQUITY HOLDERS,
AFFILIATES, CREDITORS OR ANY OTHER THIRD PERSON AND WHETHER BASED ON CONTRACT,
TORT OR ANY OTHER THEORY AND REGARDLESS OF WHETHER ANY INDEMNITEE IS A PARTY
THERETO; PROVIDED THAT SUCH INDEMNITY SHALL NOT, AS TO ANY INDEMNITEE, BE
AVAILABLE TO THE EXTENT THAT SUCH LOSSES, CLAIMS, DAMAGES, LIABILITIES OR
RELATED EXPENSES ARE DETERMINED BY A COURT OF COMPETENT JURISDICTION BY FINAL
AND NONAPPEALABLE JUDGMENT TO HAVE RESULTED FROM THE GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT OF SUCH INDEMNITEE OR FROM A CLAIM BROUGHT BY A CREDIT PARTY AGAINST
SUCH INDEMNITEE FOR MATERIAL BREACH IN BAD FAITH OF SUCH INDEMNITEE’S
OBLIGATIONS UNDER THIS AGREEMENT OR ANY OTHER LOAN DOCUMENTS.  FOR THE AVOIDANCE
OF DOUBT, WITH RESPECT TO THE FOREGOING PROVISO “ANY INDEMNITEE” MEANS ONLY THE
INDEMNITEE OR INDEMNITEES, AS THE CASE MAY BE, THAT ARE DETERMINED BY SUCH COURT
TO HAVE BEEN GROSSLY NEGLIGENT OR TO HAVE ENGAGED IN WILLFUL MISCONDUCT OR
MATERIALLY BREACHED THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN BAD FAITH AND
NOT ANY OTHER INDEMNITEE. THIS SECTION 9.03(b) SHALL NOT APPLY WITH RESPECT TO
TAXES (WHICH ARE SUBJECT TO SECTION 2.11 HEREOF) OTHER THAN ANY TAXES THAT
REPRESENT LOSSES, CLAIMS OR DAMAGES ARISING FROM ANY NON-TAX CLAIM.

 

(c)                                To the extent that any Credit Party fails to
pay any amount required to be paid by it to the Administrative Agent under
paragraph (a) or (b) of this Section, each Lender severally agrees to pay to the
Administrative Agent, such Lender’s Applicable Percentage of such unpaid amount
to be paid to the Administrative Agent.  If any indemnity furnished to
Administrative Agent for any purpose shall, in the opinion of the Administrative
Agent, be insufficient or become impaired, the Administrative Agent may call for
additional indemnity and cease, or not commence, to do the acts indemnified
against even if so directed by Lead Lender or the Majority Lenders, until such
additional indemnity is furnished.

 

(d)                               To the extent permitted by applicable law, no
party hereto shall assert, and each such party hereby waives, any claim against
any other party hereto on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement or any
agreement or instrument contemplated hereby, the Transactions, the Loans or the
use of the proceeds thereof; provided that, nothing in this clause (d) shall
relieve the Borrower of any obligation it may have to indemnify an Indemnitee
against special, indirect, consequential or punitive damages asserted against
such Indemnitee by a third party.

 

90

--------------------------------------------------------------------------------


 

(e)                                All amounts due under this Section shall be
payable not later than 10 days after written demand therefor.

 

Section 11.04.                   Successors and Assigns.

 

(a)                               The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that (i) no Credit Party may
assign or otherwise transfer any of its rights or obligations hereunder without
the prior written consent of each Lender (and any attempted assignment or
transfer by such Credit Party without such consent shall be null and void) and
(ii) no Lender may assign or otherwise transfer its rights or obligations
hereunder except in accordance with this Section.  Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby,
Participants (to the extent provided in paragraph (c) of this Section) and, to
the extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent and the Lenders) any legal or equitable right, remedy or
claim under or by reason of this Agreement.

 

(b)

 

(i)                                 Subject to the conditions set forth in
paragraph (b)(ii) below, any Lender may assign to one or more Persons (other
than an Ineligible Institution) all or a portion of its rights and obligations
under this Agreement (including all or a portion of its Commitment and the Loans
at the time owing to it) with the prior written consent (such consent not to be
unreasonably withheld) of:

 

(A)                         the Borrower, provided that, the Borrower shall be
deemed to have consented to an assignment unless it shall have objected thereto
by written notice to the Administrative Agent within five (5) Business Days
after having received notice thereof, provided that no consent of the Borrower
shall be required for an assignment to a Lender, an Affiliate of a Lender, a
Federal Reserve Bank, an Approved Fund or, if an Event of Default has occurred
and is continuing, any other assignee; and

 

(B)                         the Administrative Agent.

 

(ii)                              Assignments shall be subject to the following
additional conditions:

 

(A)                                      except in the case of an assignment to
a Lender, an Affiliate of a Lender, an Approved Fund or an assignment of the
entire remaining amount of the assigning Lender’s Commitment or Loans, the
amount of the Commitment or Loans of the assigning Lender subject to each such
assignment (determined as of the date the Assignment and Assumption with respect
to such assignment is delivered to the Administrative Agent) shall not be less
than $5,000,000 unless each of the Borrower and the Administrative Agent
otherwise consent, provided that no such consent of the Borrower shall be
required if an Event of Default has occurred and is continuing;

 

91

--------------------------------------------------------------------------------


 

(B)                                      each partial assignment shall be made
as an assignment of a proportionate part of all the assigning Lender’s rights
and obligations in respect of such Lender’s Commitment and such Lender’s Loans
under this Agreement;

 

(C)                                      the parties to each assignment shall
execute and deliver to the Administrative Agent an Assignment and Assumption,
together with a processing and recordation fee of $3,500; and

 

(D)                                      the assignee, if it shall not be a
Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.

 

For the purposes of this Section 11.04(b), the term “Approved Fund” and
“Ineligible Institution” have the following meanings:

 

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.

 

“Ineligible Institution” means a (a) natural person, (b) company, investment
vehicle or trust for, or owned and operated for the primary benefit of, a
natural person or relative(s) thereof or (c) or the Borrower or any of its
Affiliates.

 

(iii)                           Subject to acceptance and recording thereof
pursuant to paragraph (b)(iv) of this Section, from and after the effective date
specified in each Assignment and Assumption the assignee thereunder shall be a
party hereto and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto but shall continue to be entitled to the
benefits of Section 2.10, Section 2.11 and Section 11.03).  Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this Section 11.04 shall be treated for purposes of this Agreement
as a sale by such Lender of a participation in such rights and obligations in
accordance with paragraph (c) of this Section except that any attempted
assignment or transfer by any Lender that does not comply with clause (C) of
Section 11.04(b)(ii) shall be null and void.

 

(iv)                          The Administrative Agent, acting for this purpose
as a non-fiduciary agent of the Borrower, shall maintain at one of its offices a
copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitment and
the Applicable Percentage of, and principal amount (and stated interest) of the
Loans owing to, each Lender pursuant to the terms hereof from time to time (the
“Register”).  The entries in the Register shall be conclusive, and the Credit
Parties, the Administrative Agent and the Lenders may treat each Person

 

92

--------------------------------------------------------------------------------


 

whose name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary.  The Register shall be available for inspection by the Credit Parties
and any Lender, at any reasonable time and from time to time upon reasonable
prior notice.

 

(v)                             Upon its receipt of a duly completed Assignment
and Assumption executed by an assigning Lender and an assignee, the assignee’s
completed Administrative Questionnaire (unless the assignee shall already be a
Lender hereunder), the processing and recordation fee referred to in
paragraph (b) of this Section any written consent to such assignment required by
paragraph (b) of this Section, the Administrative Agent shall accept such
Assignment and Assumption and record the information contained therein in the
Register; provided that if either the assigning Lender or the assignee shall
have failed to make any payment required to be made by it pursuant to
Section 2.03, Section 2.12(d) or Section 11.03(c), the Administrative Agent
shall have no obligation to accept such Assignment and Assumption and record the
information therein in the Register unless and until such payment shall have
been made in full, together with all accrued interest thereon.  No assignment
shall be effective for purposes of this Agreement unless it has been recorded in
the Register as provided in this paragraph.

 

(c)

 

(i)                                 Any Lender may, without the consent of the
Borrower or the Administrative Agent, sell participations to one or more banks
or other entities (a “Participant”), other than an Ineligible Institution, in
all or a portion of such Lender’s rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans owing to it);
provided that (A) such Lender’s obligations under this Agreement shall remain
unchanged, (B) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (C) the Borrower, the
Administrative Agent, and the other Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement.  Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, modification or waiver
described in the first proviso to Section 11.02(b) that affects such
Participant.  Subject to paragraph (c)(ii) of this Section, the Borrower agrees
that each Participant shall be entitled to the benefits of Section 2.10 and
Section 2.11 (subject to the requirements and limitations therein, including the
requirements under Section 2.11(f) (it being understood, however, that the
documentation required under Section 2.11(f) shall be delivered to the
participating Lender)) to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to paragraph (b) of this Section;
provided that such Participant (A) agrees to be subject to the provisions of
Section 2.13 as if it were an assignee under paragraph (b) of this Section; and
(B) shall not be entitled to receive any greater payment under Section 2.10 or
Section 2.11, with respect to any participation, than its participating Lender
would have been entitled to receive, except to the extent such entitlement to
receive a greater payment results from a

 

93

--------------------------------------------------------------------------------


 

Change in Law that occurs after the Participant acquired the applicable
participation. Each Lender that sells a participation agrees, at the Borrower’s
request and expense, to use reasonable efforts to cooperate with the Borrower to
effectuate the provisions of Section 2.13(b) with respect to any Participant. 
To the extent permitted by law, each Participant also shall be entitled to the
benefits of Section 11.08 as though it were a Lender, provided that such
Participant agrees to be subject to Section 2.12(c) as though it were a Lender.
Each Lender that sells a participation shall, acting solely for this purpose as
a non-fiduciary agent of the Borrower, maintain a register on which it enters
the name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the Loans or other obligations under
the Loan Documents (the “Participant Register”); provided that no Lender shall
have any obligation to disclose all or any portion of the Participant Register
(including the identity of any Participant or any information relating to a
Participant’s interest in any Commitments, Loans or its other obligations under
any Loan Document) to any Person except to the extent that such disclosure is
necessary to establish that such Commitment, Loan or other obligation is in
registered form under Section 5f.103-1(c) of the United States Treasury
Regulations.  The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary.  For the avoidance
of doubt, the Administrative Agent (in its capacity as Administrative Agent)
shall have no responsibility for maintaining a Participant Register.

 

(d)                               Any Lender may at any time pledge or assign a
security interest in all or any portion of its rights under this Agreement to
secure obligations of such Lender, including without limitation any pledge or
assignment to secure obligations to a Federal Reserve Bank or other central
banking authority, and this Section shall not apply to any such pledge or
assignment of a security interest; provided that no such pledge or assignment of
a security interest shall release a Lender from any of its obligations hereunder
or substitute any such pledgee or assignee for such Lender as a party hereto.

 

(e)                                The Administrative Agent shall not be
responsible or have any liability for, or have any duty to ascertain, inquire
into, monitor or enforce, compliance with the provisions hereof relating to
Ineligible Institutions.  Without limiting the generality of the foregoing, the
Administrative Agent shall not (x) be obligated to ascertain, monitor or inquire
as to whether any Lender or Participant or prospective Lender or Participant is
an Ineligible Institution or (y) have any liability with respect to or arising
out of any assignment or participation of Loans, or disclosure of confidential
information, to any Ineligible Institution.

 

Section 11.05.                   Survival.  All covenants, agreements,
representations and warranties made by the Credit Parties herein and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement shall be considered to have been relied upon by the other parties
hereto and shall survive the execution and delivery of this Agreement and the
making of any Loans, regardless of any investigation made by any such other
party or on its behalf and notwithstanding that the Administrative Agent or any
Lender may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect as long as the principal of or any
accrued

 

94

--------------------------------------------------------------------------------


 

interest on any Loan or any fee, premium or any other amount payable under this
Agreement is outstanding and so long as the Aggregate Commitment has not expired
or terminated.  The provisions of Section 2.10, Section 2.11 and Section 11.03
and Article X shall survive and remain in full force and effect regardless of
the consummation of the transactions contemplated hereby, the repayment of the
Loans, the expiration or termination of the Aggregate Commitment or the
termination of this Agreement or any provision hereof.

 

Section 11.06.                   Counterparts; Integration; Effectiveness;
Electronic Execution.

 

(a)                                 This Agreement may be executed in
counterparts (and by different parties hereto on different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract.  This Agreement and any separate letter
agreements with respect to fees payable to the Administrative Agent constitute
the entire contract among the parties relating to the subject matter hereof and
supersede any and all previous agreements and understandings, oral or written,
relating to the subject matter hereof.  THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES.  THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE
PARTIES.  Except as provided in Section 5.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof which, when
taken together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns.  Delivery of an executed
counterpart of a signature page of this Agreement by telecopy shall be effective
as delivery of a manually executed counterpart of this Agreement.

 

(b)                                 Delivery of an executed counterpart of a
signature page of this Agreement by telecopy, emailed pdf. or any other
electronic means that reproduces an image of the actual executed signature
page shall be effective as delivery of a manually executed counterpart of this
Agreement.  The words “execution,” “signed,” “signature,” “delivery,” and words
of like import in or relating to any document to be signed in connection with
this Agreement and the transactions contemplated hereby shall be deemed to
include Electronic Signatures, deliveries or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature, physical delivery thereof or
the use of a paper-based recordkeeping system, as the case may be, to the extent
and as provided for in any applicable law, including the Federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act, or any other similar state laws based on the Uniform
Electronic Transactions Act.

 

Section 11.07.                   Severability.  Any provision of this Agreement
held to be invalid, illegal or unenforceable in any jurisdiction shall, as to
such jurisdiction, be ineffective to the extent of such invalidity, illegality
or unenforceability without affecting the validity, legality and

 

95

--------------------------------------------------------------------------------


 

enforceability of the remaining provisions hereof; and the invalidity of a
particular provision in a particular jurisdiction shall not invalidate such
provision in any other jurisdiction.

 

Section 11.08.                   Right of Setoff.  If an Event of Default shall
have occurred and be continuing, each Lender and each of its Affiliates is
hereby authorized at any time and from time to time, to the fullest extent
permitted by law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final) at any time held and other obligations at
any time owing by such Lender or Affiliate to or for the credit or the account
of the Borrower against any of and all the obligations of any Credit Party now
or hereafter existing under this Agreement held by such Lender, irrespective of
whether or not such Lender shall have made any demand under this Agreement and
although such obligations may be unmatured.  The rights of each Lender under
this Section and Section 8.08 are in addition to other rights and remedies
(including other rights of setoff) which such Lender may have.

 

Section 11.09.                   GOVERNING LAW; JURISDICTION; CONSENT TO SERVICE
OF PROCESS.

 

(a)                               THIS AGREEMENT SHALL BE CONSTRUED IN
ACCORDANCE WITH AND GOVERNED BY THE LAW OF THE STATE OF NEW YORK.

 

(b)                                 EACH CREDIT PARTY HEREBY IRREVOCABLY AND
UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE EXCLUSIVE
JURISDICTION OF THE SUPREME COURT OF THE STATE OF NEW YORK SITTING IN NEW YORK
COUNTY, BOROUGH OF MANHATTAN, AND OF THE UNITED STATES DISTRICT COURT FOR THE
SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY
ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT, OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO
HEREBY IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY
SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE OR,
TO THE EXTENT PERMITTED BY LAW, IN SUCH FEDERAL COURT.  EACH OF THE PARTIES
HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE
CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR
IN ANY OTHER MANNER PROVIDED BY LAW.  NOTHING IN THIS AGREEMENT SHALL AFFECT ANY
RIGHT THAT THE ADMINISTRATIVE AGENT OR ANY LENDER MAY OTHERWISE HAVE TO BRING
ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT AGAINST ANY CREDIT PARTY OR
ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.

 

(c)                                  EACH CREDIT PARTY HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT IT MAY LEGALLY AND EFFECTIVELY DO
SO, ANY OBJECTION WHICH IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF
ANY SUIT, ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT IN
ANY COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION.  EACH OF THE PARTIES
HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, THE

 

96

--------------------------------------------------------------------------------


 

DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING
IN ANY SUCH COURT.

 

(d)                                 EACH PARTY TO THIS AGREEMENT IRREVOCABLY
CONSENTS TO SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN
SECTION 11.01.  NOTHING IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY TO
THIS AGREEMENT TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW.

 

Section 11.10.                   WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER
BASED ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES
THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT
AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

Section 11.11.                   Headings.  Article and Section headings and the
Table of Contents used herein are for convenience of reference only, are not
part of this Agreement and shall not affect the construction of, or be taken
into consideration in interpreting, this Agreement.

 

Section 11.12.                   Confidentiality.  Each of the Administrative
Agent and the Lenders agrees to maintain the confidentiality of the Information
(as defined below), except that Information may be disclosed (a) to its and its
Affiliates’ directors, officers, employees and agents, including accountants,
legal counsel and other advisors (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory authority (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by Requirements of Law or by any subpoena or similar legal
process, (d) to any other party to this Agreement, (e) in connection with the
exercise of any remedies hereunder or any suit, action or proceeding relating to
this Agreement or the enforcement of rights hereunder, (f) subject to an
agreement containing provisions substantially the same as those of this Section,
to (i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement or
(ii) any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to the Credit Parties and their obligations,
(g) with the consent of the Borrower, (h) to the extent such Information
(i) becomes publicly available other than as a result of a breach of this
Section or (ii) becomes available to the Administrative Agent or any Lender on a
nonconfidential basis from a source other than a Credit Party or (i) in
connection with any proposed amendments to the Loan Documents, to the secured
parties under the Revolving Loan Documents to the extent required to comply with
Section 4.05(b) of the Intercreditor Agreement.  For the purposes of this
Section, “Information” means all information received from any Credit Party
relating to any Credit Party or its business, other than any such information
that is available to the

 

97

--------------------------------------------------------------------------------


 

Administrative Agent or any Lender on a nonconfidential basis prior to
disclosure by any Credit Party; provided that, in the case of information
received from any Credit Party after the date hereof, such information is
clearly identified at the time of delivery as confidential.  Any Person required
to maintain the confidentiality of Information as provided in this Section shall
be considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

 

Section 11.13.                   Material Non-Public Information.

 

(a)                                 EACH LENDER ACKNOWLEDGES THAT INFORMATION AS
DEFINED IN SECTION 11.12(a) FURNISHED TO IT PURSUANT TO THIS AGREEMENT
MAY INCLUDE MATERIAL NON-PUBLIC INFORMATION CONCERNING THE BORROWER AND ITS
RELATED PARTIES OR THEIR RESPECTIVE SECURITIES, AND CONFIRMS THAT IT HAS
DEVELOPED COMPLIANCE PROCEDURES REGARDING THE USE OF MATERIAL NON-PUBLIC
INFORMATION AND THAT IT WILL HANDLE SUCH MATERIAL NON-PUBLIC INFORMATION IN
ACCORDANCE WITH THOSE PROCEDURES AND APPLICABLE LAW, INCLUDING FEDERAL AND STATE
SECURITIES LAWS.

 

(b)                                 ALL INFORMATION, INCLUDING REQUESTS FOR
WAIVERS AND AMENDMENTS, FURNISHED BY THE BORROWER OR THE ADMINISTRATIVE AGENT
PURSUANT TO, OR IN THE COURSE OF ADMINISTERING, THIS AGREEMENT WILL BE
SYNDICATE-LEVEL INFORMATION, WHICH MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION
ABOUT THE BORROWER, THE CREDIT PARTIES AND THEIR RELATED PARTIES OR THEIR
RESPECTIVE SECURITIES.  ACCORDINGLY, EACH LENDER REPRESENTS TO THE BORROWER AND
THE ADMINISTRATIVE AGENT THAT IT HAS IDENTIFIED IN ITS ADMINISTRATIVE
QUESTIONNAIRE A CREDIT CONTACT WHO MAY RECEIVE INFORMATION THAT MAY CONTAIN
MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH ITS COMPLIANCE PROCEDURES AND
APPLICABLE LAW.

 

Section 11.14.                   Authorization to Distribute Certain Materials
to Public-Siders.

 

(a)                                 If the Borrower does not file this Agreement
with the SEC, then the Borrower hereby authorizes the Administrative Agent to
distribute the execution version of this Agreement and the Loan Documents to all
Lenders, including their Public-Siders. The Borrower acknowledges its
understanding that Public-Siders and their firms may be trading in any of the
Parties’ respective securities while in possession of the Loan Documents.

 

(b)                                 The Borrower represents and warrants that
none of the information in the Loan Documents constitutes or contains material
non-public information within the meaning of the federal and state securities
laws. To the extent that any of the executed

 

98

--------------------------------------------------------------------------------


 

Loan Documents constitutes at any time a material non-public information within
the meaning of the federal and state securities laws after the date hereof, the
Company agrees that it will promptly make such information publicly available by
press release or public filing with the SEC.

 

Section 11.15.                   Interest Rate Limitation.  Notwithstanding
anything herein to the contrary, if at any time the interest rate applicable to
any Loan, together with all fees, charges and other amounts which are treated as
interest on such Loan under applicable law (collectively the “Charges”), shall
exceed the maximum lawful rate (the “Maximum Rate”) which may be contracted for,
charged, taken, received or reserved by the Lender holding such Loan in
accordance with applicable law, the rate of interest payable in respect of such
Loan hereunder, together with all Charges payable in respect thereof, shall be
limited to the Maximum Rate and, to the extent lawful, the interest and Charges
that would have been payable in respect of such Loan but were not payable as a
result of the operation of this Section shall be cumulated and the interest and
Charges payable to such Lender in respect of other Loans or periods shall be
increased (but not above the Maximum Rate therefor) until such cumulated amount,
together with interest thereon at the Federal Funds Effective Rate to the date
of repayment, shall have been received by such Lender.  In the event that,
notwithstanding Section 11.09, applicable law is the law of the State of Texas
and such applicable law provides for an interest ceiling under Chapter 303 of
the Texas Finance Code (the “Texas Finance Code”) as amended, for each day, the
ceiling shall be the “weekly ceiling” as defined in the Texas Finance Code and
shall be used in this Note and the other Loan Documents for calculating the
Maximum Rate and for all other purposes.  Chapter 346 of the Texas Finance Code
(which regulates certain revolving credit accounts (formerly Tex. Rev. Civ.
Stat. Ann. Art. 5069, Ch. 15)) shall not apply to this Agreement or to any Loan,
nor shall this Agreement or any Loan be governed by or be subject to the
provisions of such Chapter 346 in any manner whatsoever.

 

Section 11.16.                   USA PATRIOT Act.  Each Lender that is subject
to the requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)) (the “Act”) hereby notifies each Credit Party that
pursuant to the requirements of the Act, it is required to obtain, verify and
record information that identifies each Credit Party, which information includes
the name and address of each Credit Party and other information that will allow
such Lender to identify each Credit Party in accordance with the Act.

 

Section 11.17.                   Release of Guarantees and Liens.

 

(a)                                 At such time as the Loans and the other
obligations under the Loan Documents (other than contingent indemnification
obligations) shall have been paid in full and the Aggregate Commitment has been
terminated, the Collateral shall be released from the Liens created by the
Security Instruments, and the Security Instruments and all obligations (other
than those expressly stated to survive such termination) of each Credit Party
under the Security Instruments shall terminate, all without delivery of any
instrument or performance of any act by any Person; and

 

(b)                                 If any of the Collateral shall be sold,
transferred or otherwise disposed of by the Borrower or any Restricted
Subsidiary in a transaction permitted by this Agreement, then the Administrative
Agent, at the request and sole expense of the Borrower or any Restricted

 

99

--------------------------------------------------------------------------------


 

Subsidiary, shall execute and deliver to the Borrower or any Restricted
Subsidiary all releases or other documents reasonably necessary or desirable for
the release of the Liens created by the Security Instruments on such
Collateral.  At the request and sole expense of the Borrower, a Guarantor shall
be released from its obligations hereunder and under the other Security
Instruments in the event that all the Equity Interests of such Guarantor shall
be Disposed of in a transaction permitted by this Agreement; provided that the
Borrower shall have delivered to the Administrative Agent, at least five
(5) Business Days prior to the date of the proposed release, a written request
for release identifying the relevant Guarantor and the terms of the Disposition
in reasonable detail, including the price thereof and any anticipated expenses
in connection therewith, together with a certification by the Borrower stating
that such transaction is in compliance with this Agreement and the other Loan
Documents.

 

Section 11.18.                   Flood Insurance Regulation.  Notwithstanding
any provision in any Mortgage to the contrary, in no event is any Building (as
defined in the applicable Flood Insurance Regulation) or Manufactured (Mobile)
Home (as defined in the applicable Flood Insurance Regulation) located on the
Mortgaged Properties within an area having special flood hazards and in which
flood insurance is available under the National Flood Insurance Act of 1968
included in the definition of “Mortgaged Properties” and no such Building or
Manufactured (Mobile) Home shall be encumbered by any Mortgage.  The
Administrative Agent reminds each Lender and participant that, pursuant to Flood
Insurance Regulations, each federally regulated lender (whether acting as a
Lender or participant) is responsible for assuring its own compliance with the
flood insurance requirements.  As used herein, “Flood Insurance Regulations”
shall mean (i) the National Flood Insurance Act of 1968 as now or hereafter in
effect or any successor statute thereto, (ii) the Flood Disaster Protection Act
of 1973 as now or hereafter in effect or any successor statue thereto, (iii) the
National Flood Insurance Reform Act of 1994 (amending 42 USC 4001, et seq.), as
the same may be amended or recodified from time to time, and (iv) the Flood
Insurance Reform Act of 2004 and any regulations promulgated thereunder.

 

Section 11.19.                   Acknowledgement and Consent to Bail-In of EEA
Financial Institutions.  Notwithstanding anything to the contrary in any Loan
Document or in any other agreement, arrangement or understanding among any such
parties, each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:

 

(a)                               the application of any Write-Down and
Conversion Powers by an EEA Resolution Authority to any such liabilities arising
hereunder which may be payable to it by any party hereto that is an EEA
Financial Institution; and

 

(b)                               the effects of any Bail-in Action on any such
liability, including, if applicable:

 

(i)                                     a reduction in full or in part or
cancellation of any such liability;

 

(ii)                                  a conversion of all, or a portion of, such
liability into shares or other instruments of ownership in such EEA Financial
Institution, its parent entity, or a bridge institution that may be issued to it
or otherwise conferred on it, and that such shares or

 

100

--------------------------------------------------------------------------------


 

other instruments of ownership will be accepted by it in lieu of any rights with
respect to any such liability under this Agreement or any other Loan Document;
or

 

(iii)                               the variation of the terms of such liability
in connection with the exercise of the write-down and conversion powers of any
EEA Resolution Authority.

 

Section 11.20.                   Intercreditor Agreement.

 

(a)                                 Reference is hereby made to the
Intercreditor Agreement.  Each Lender hereunder (a) acknowledges that it has
received a copy of the Intercreditor Agreement, (b) agrees that it will be bound
by and will take no actions contrary to the provisions of the Intercreditor
Agreement and (c) authorizes and instructs the Administrative Agent to enter
into the Intercreditor Agreement as Administrative Agent and on behalf of such
Lender. The foregoing provisions are intended as an inducement to the Revolving
Lenders to permit the incurrence of the Obligations under this Agreement and to
extend credit to the Borrower and such Revolving Lenders are intended third
party beneficiaries of such provisions.

 

(b)                                 Notwithstanding anything herein to the
contrary, the Liens and security interests granted to the Administrative Agent
pursuant to this Agreement and the other Loan Documents and the exercise of any
right or remedy by the Administrative Agent hereunder or under any other Loan
Document are subject to the provisions of the of the Intercreditor Agreement. In
the event of a conflict or inconsistency between the provisions of the
Intercreditor Agreement and any Loan Document, the provisions of the
Intercreditor Agreement shall control.

 

Section 11.21.                   Prior Agreements.  Each of the parties hereto
hereby agrees that all obligations and agreements between the Borrower and its
subsidiaries and Ares pursuant to that certain Confidentiality Agreement, dated
as of October 6, 2015, shall be terminated as of the Effective Date and all
confidentiality obligations between such parties shall be superseded by
Section 11.12.

 

[Signature Page Follows]

 

101

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

 

BORROWER:

 

 

 

CLAYTON WILLIAMS ENERGY, INC.

 

 

 

 

 

 

By:

/s/ Michael L. Pollard

 

 

Michael L. Pollard, Senior Vice President

 

 

 

 

 

GUARANTORS:

 

 

 

 

 

SOUTHWEST ROYALTIES, INC.

 

WARRIOR GAS CO.

 

CWEI ACQUISITIONS, INC.

 

ROMERE PASS ACQUISITION L.L.C.

 

CWEI ROMERE PASS ACQUISITION CORP.

 

BLUE HEEL COMPANY

 

TEX-HAL PARTNERS, INC.

 

DESTA DRILLING GP, LLC

 

WEST COAST ENERGY PROPERTIES GP, LLC

 

CLAJON INDUSTRIAL GAS, INC.

 

CLAYTON WILLIAMS PIPELINE CORPORATION

 

 

 

 

 

 

By:

/s/ Michael L. Pollard

 

 

Michael L. Pollard, Senior Vice President

 

 

of each of the Guarantors listed above

 

Signature Page to
Clayton Williams Energy, Inc. Credit Agreement

 

--------------------------------------------------------------------------------


 

 

DESTA DRILLING, L.P.

 

a Texas limited partnership

 

 

 

By: Desta Drilling GP, LLC, its general partner

 

 

 

 

 

By:

/s/ Michael L. Pollard

 

 

Michael L. Pollard, Senior Vice President

 

Signature Page to
Clayton Williams Energy, Inc. Credit Agreement

 

--------------------------------------------------------------------------------


 

 

WILMINGTON TRUST, NATIONAL ASSOCIATION, as Administrative Agent

 

 

 

 

 

 

 

By:

/s/ Meghan H. McCauley

 

 

Name:

Meghan H. McCauley

 

 

Title:

Assistant Vice President

 

Signature Page to
Clayton Williams Energy, Inc. Credit Agreement

 

--------------------------------------------------------------------------------


 

 

AF IV ENERGY LLC

 

 

 

 

 

 

 

 

 

By:

/s/ Nathan Walton

 

 

Name:

Nathan Walton

 

 

Title:

Authorized Signatory

 

Signature Page to
Clayton Williams Energy, Inc. Credit Agreement

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

ASSIGNMENT AND ASSUMPTION

 

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”).  Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended,
restated, amended and restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), receipt of a copy of which is hereby acknowledged
by the Assignee.  The Standard Terms and Conditions set forth in Annex 1
attached hereto are hereby agreed to and incorporated herein by reference and
made a part of this Assignment and Assumption as if set forth herein in full.

 

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the Credit Agreement (including any
guarantees included in the Credit Agreement) and (ii) to the extent permitted to
be assigned under applicable law, all claims, suits, causes of action and any
other right of the Assignor (in its capacity as a Lender) against any Person,
whether known or unknown, arising under or in connection with the Credit
Agreement, any other documents or instruments delivered pursuant thereto or the
loan transactions governed thereby or in any way based on or related to any of
the foregoing, including contract claims, tort claims, malpractice claims,
statutory claims and all other claims at law or in equity related to the rights
and obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned pursuant to clauses (i) and (ii) above being
referred to herein collectively as the “Assigned Interest”).  Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Assumption, without representation or warranty by the
Assignor.

 

1.

Assignor:

 

 

 

 

 

 

2.

Assignee:

 

 

 

 

[and is an Affiliate/Approved Fund of [identify Lender]]

 

 

 

3.

Borrower:

Clayton Williams Energy, Inc.

 

 

 

4.

Administrative Agent:

Wilmington Trust, National Association, as the administrative agent under the
Credit Agreement

 

 

 

5.

Credit Agreement:

Credit Agreement, dated as of March 8, 2016 among Clayton Williams Energy, Inc.,
as Borrower, certain Subsidiaries of

 

1

--------------------------------------------------------------------------------


 

 

 

Borrower, as Guarantors, the Lenders party thereto, and Wilmington Trust,
National Association, as Administrative Agent

 

 

 

6.

Assigned Interest:

 

 

Aggregate Commitment/Loans
for all Lenders

 

Amount of
Commitment/Loans Assigned

 

Applicable Percentage of
Commitment/Loans

 

$

 

 

$

 

 

 

%

$

 

 

$

 

 

 

%

$

 

 

$

 

 

 

%

 

Effective Date:                    , 20

 

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

 

ASSIGNOR

 

 

 

[NAME OF ASSIGNOR]

 

 

 

 

By:

 

 

 

Title:

 

 

 

 

 

ASSIGNEE

 

 

 

[NAME OF ASSIGNEE]

 

 

 

 

By:

 

 

 

Title:

 

2

--------------------------------------------------------------------------------


 

[Consented to and] Accepted:

 

Wilmington Trust, National Association,

as Administrative Agent

 

 

 

 

By:

 

 

 

Title:

 

 

 

[Consented to:]

 

CLAYTON WILLIAMS ENERGY, INC.

 

 

 

 

By:

 

 

 

Title:

 

 

3

--------------------------------------------------------------------------------


 

ANNEX 1

 

Credit Agreement dated as of March 8, 2016 among Clayton Williams Energy, Inc.,
as Borrower, certain Subsidiaries of Borrower, as Guarantors, the Lenders party
thereto and Wilmington Trust, National Association, as Administrative Agent.

 

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

 

1.  Representations and Warranties.

 

1.1   Assignor.  The Assignor (a) represents and warrants that (i) it is the
legal and beneficial owner of the Assigned Interest, (ii) the Assigned Interest
is free and clear of any lien, encumbrance or other adverse claim and (iii) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any Collateral thereunder, (iii) the financial condition of the
Borrower, any Subsidiary or Affiliates or any other Person obligated in respect
of any Loan Document or (iv) the performance or observance by the Borrower, any
Subsidiary or Affiliates or any other Person of any of their respective
obligations under any Loan Document.

 

1.2.  Assignee.  The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it is not an
Ineligible Institution and satisfies all other requirements, if any, specified
in the Credit Agreement that are required to be satisfied by it in order to
acquire the Assigned Interest and become a Lender, (iii) from and after the
Effective Date, it shall be bound by the provisions of the Credit Agreement as a
Lender thereunder and, to the extent of the Assigned Interest, shall have the
obligations of a Lender thereunder, (iv) it has received a copy of the Credit
Agreement, together with copies of the most recent financial statements
delivered pursuant to Section 6.01 thereof, as applicable, and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase the Assigned Interest on the basis of which it has made such analysis
and decision independently and without reliance on the Administrative Agent or
any other Lender, and (v) if it is a Foreign Lender, attached to the Assignment
and Assumption is any documentation required to be delivered by it pursuant to
the terms of the Credit Agreement, duly completed and executed by the Assignee;
and (b) agrees that (i) it will, independently and without reliance on the
Administrative Agent, the Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Loan
Documents, and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.

 

1

--------------------------------------------------------------------------------


 

2.   Payments.  From and after the Effective Date, the Administrative Agent
shall make all payments in respect of the Assigned Interest (including payments
of principal, interest, fees and other amounts) to the Assignor for amounts
which have accrued to but excluding the Effective Date and to the Assignee for
amounts which have accrued from and after the Effective Date.

 

3.  General Provisions. This Assignment and Assumption shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and assigns.  This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument.  Acceptance and
adoption of the terms of this Assignment and Assumption by the Assignee and the
Assignor by Electronic Signature or delivery of an executed counterpart of a
signature page of this Assignment and Assumption by any Electronic System shall
be effective as delivery of a manually executed counterpart of this Assignment
and Assumption.  This Assignment and Assumption shall be governed by, and
construed in accordance with, the law of the State of New York.

 

2

--------------------------------------------------------------------------------


 

EXHIBIT B

 

COUNTERPART AGREEMENT

 

This COUNTERPART AGREEMENT, dated [             ] (this “Counterpart Agreement”)
is delivered pursuant to that certain Credit Agreement, dated as of March 8,
2016 (as it may be amended, supplemented, restated or otherwise modified from
time to time, the “Credit Agreement”; the terms defined therein and not
otherwise defined herein being used herein as therein defined), by and among
Clayton Williams Energy, Inc., as Borrower, certain Subsidiaries of Borrower, as
Guarantors, the Lenders party thereto, and Wilmington Trust, National
Association, as Administrative Agent (the “Administrative Agent”).

 

Section 1.  Pursuant to Section 6.14 of the Credit Agreement, the undersigned
hereby:

 

(a)                               agrees that this Counterpart Agreement may be
attached to the Credit Agreement and that by the execution and delivery hereof,
the undersigned becomes a Guarantor under the Credit Agreement and agrees to be
bound by all of the terms thereof;

 

(b)                               represents and warrants that each of the
representations and warranties set forth in the Credit Agreement and each other
Loan Document and applicable to the undersigned is true and correct in all
material respects both before and after giving effect to this Counterpart
Agreement (other than those representations and warranties that are subject to a
materiality qualifier, in which case such representations and warranties shall
be true and correct in all respects), except to the extent that any such
representation and warranty relates solely to any earlier date, in which case
such representation and warranty is true and correct in all material respect as
of such earlier date (other than those representations and warranties that are
subject to a materiality qualifier, in which case such representations and
warranties shall be true and correct in all respects as of such earlier date),
if applicable to the undersigned;

 

(c)                                certifies that no Default has occurred or is
continuing as of the date hereof, or will result from the transactions
contemplated hereby on the date hereof;

 

(d)                               agrees to irrevocably and unconditionally
guaranty the due and punctual payment in full of all Obligations when the same
shall become due, whether at stated maturity, by required prepayment,
declaration, acceleration, demand or otherwise (including amounts that would
become due but for the operation of the automatic stay under Section 362(a) of
the Bankruptcy Code, 11 U.S.C. § 362(a)) and in accordance with Article VIII of
the Credit Agreement; and

 

(e)                                (i) agrees that this counterpart may also be
attached to the Security Agreement, (ii) agrees that the undersigned will comply
with all the terms and conditions of the Security Agreement as if it were an
original signatory thereto, (iii) grants to the Administrative Agent a security
interest in all of the undersigned’s right, title and interest in and to all
“Collateral” (as such term is defined in the Security Agreement) of the
undersigned, in each case whether now or hereafter existing or in which the
undersigned now has or hereafter acquires an interest and wherever the same may
be located and (iv) delivers to the Administrative Agent supplements to

 

1

--------------------------------------------------------------------------------


 

all schedules attached to the Security Agreement.  All such Collateral shall be
deemed to be part of the “Collateral” and hereafter subject to each of the terms
and conditions of the Security Agreement.

 

Section 2.  The undersigned agrees from time to time, upon request of the
Administrative Agent, to take such additional actions and to execute and deliver
such additional documents and instruments as the Administrative Agent may
reasonably request to effect the transactions contemplated by, and to carry out
the intent of, this Counterpart Agreement.  Neither this Counterpart Agreement
nor any term hereof may be changed, waived, discharged or terminated, except by
an instrument in writing signed by the party (including, if applicable, any
party required to evidence its consent to or acceptance of this Counterpart
Agreement) against whom enforcement of such change, waiver, discharge or
termination is sought.  Any notice or other communication herein required or
permitted to be given shall be given pursuant to Section 11.01 of the Credit
Agreement, and for all purposes thereof, the notice address of the undersigned
shall be the address as set forth on the signature page hereof.  In case any
provision in or obligation under this Agreement shall be invalid, illegal or
unenforceable in any jurisdiction, the validity, legality and enforceability of
the remaining provisions or obligations, or of such provision or obligation in
any other jurisdiction, shall not in any way be affected or impaired thereby.

 

THIS AGREEMENT SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO
CONFLICT OF LAWS PRINCIPLES THEREOF.

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has caused this Counterpart Agreement to be
duly executed and delivered by its duly authorized officer as of the date above
first written.

 

 

[NAME OF SUBSIDIARY]

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

Address for Notices:

 

 

 

 

 

 

 

 

 

 

 

 

 

Attention:

 

 

Telecopier:

 

 

 

 

 

with a copy to:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Attention:

 

 

 

Telecopier:

 

 

 

 

 

 

 

ACKNOWLEDGED AND ACCEPTED,

as of the date above first written:

 

Wilmington Trust, National Association,

as Administrative Agent

 

By:

 

 

 

Name:

 

 

Title:

 

 

3

--------------------------------------------------------------------------------


 

EXHIBIT C

 

[RESERVED]

 

1

--------------------------------------------------------------------------------


 

EXHIBIT D

 

NOTE

 

FOR U.S. TAX PURPOSES ONLY, THIS NOTE WAS ISSUED WITH ORIGINAL ISSUE DISCOUNT
UNDER SECTIONS 1272, 1273, AND 1275 OF THE INTERNAL REVENUE CODE OF 1986, AS
AMENDED.  YOU MAY CONTACT [NAME AND TITLE OF OFFICER] OF CLAYTON WILLIAMS
ENERGY, INC., [ADDRESS], [TELEPHONE], WHO WILL PROVIDE YOU WITH ANY REQUIRED
INFORMATION REGARDING THE ORIGINAL ISSUE DISCOUNT.

 

NOTE

 

New York, New York

                    ,                

 

FOR VALUE RECEIVED, the undersigned CLAYTON WILLIAMS ENERGY, INC., a Delaware
corporation (“Borrower”) hereby unconditionally promises to pay to
                      (the “Lender”) or its registered assigns the principal sum
equal to its Commitment as set forth in the Credit Agreement (as hereinafter
defined), or, if greater or less, the aggregate unpaid principal amount of the
Loans advanced by Lender to Borrower pursuant to the terms of the Credit
Agreement, together with interest on the unpaid principal balance thereof as set
forth in the Credit Agreement, both principal and interest payable as therein
provided in lawful money of the United States of America at the offices of
Administrative Agent provided in Section 11.01 of the Credit Agreement, or at
such other place, as from time to time may be designated by Administrative Agent
in accordance with the Credit Agreement.

 

The principal and all accrued interest on this Note shall be due and payable in
accordance with the terms and provisions of the Credit Agreement.  This Note is
executed pursuant to that certain Credit Agreement dated as of March 8, 2016,
among Borrower, certain Subsidiaries of Borrower, as Guarantors, the
Administrative Agent and the Lenders party thereto (as amended, modified,
supplemented or restated from time to time, the “Credit Agreement”; the terms
defined therein and not otherwise defined herein being used herein as therein
defined), is one of the promissory notes referred to in Section 2.04(e) therein
and is secured by the Security Instruments.  Reference is made to the Credit
Agreement and the Loan Documents for a statement of prepayment rights and
obligations of Borrower, for a statement of the terms and conditions under which
the due date of this Note may be accelerated and for statements regarding other
matters affecting this Note (including without limitation principal and interest
payment due dates, voluntary and mandatory prepayments, exercise of rights and
remedies, payment of attorneys’ fees, court costs and other costs of collection
and certain waivers by Borrower and others now or hereafter obligated for
payment of any sums due hereunder).  Upon the occurrence of an Event of Default,
the Administrative Agent may declare forthwith to be entirely and immediately
due and payable the principal balance hereof and the interest accrued hereon,
and the Lender shall have all rights and remedies of the Lender under the Credit
Agreement and the other Loan Documents.  This Note may be prepaid in accordance
with the terms and provisions of the Credit Agreement.

 

1

--------------------------------------------------------------------------------


 

Regardless of any provision contained in this Note, the holder hereof shall
never be entitled to receive, collect or apply, as interest on this Note, any
amount in excess of the Maximum Rate, and, if the holder hereof ever receives,
collects, or applies as interest, any such amount which would be excessive
interest, it shall be deemed a partial prepayment of principal and treated
hereunder as such; and, if the indebtedness evidenced hereby is paid in full,
any remaining excess shall forthwith be paid to Borrower.  In determining
whether or not the interest paid or payable, under any specific contingency,
exceeds the Maximum Rate, Borrower and the holder hereof shall, to the maximum
extent permitted under applicable law (i) characterize any non-principal payment
as an expense, fee or premium rather than as interest, (ii) exclude voluntary
prepayments and the effects thereof, and (iii) spread the total amount of
interest throughout the entire contemplated term of the obligations evidenced by
this Note and/or referred to in the Credit Agreement so that the interest rate
is uniform throughout the entire term of this Note; provided that, if this Note
is paid and performed in full prior to the end of the full contemplated term
thereof; and if the interest received for the actual period of existence thereof
exceeds the Maximum Rate, the holder hereof shall refund to Borrower the amount
of such excess or credit the amount of such excess against the indebtedness
evidenced hereby, and, in such event, the holder hereof shall not be subject to
any penalties provided by any laws for contracting for, charging, taking,
reserving or receiving interest in excess of the Maximum Rate.

 

If any payment of principal or interest on this Note shall become due on a day
other than a Business Day, such payment shall be made on the next succeeding
Business Day and such extension of time shall in such case be included in
computing interest in connection with such payment.

 

If this Note is placed in the hands of an attorney for collection, or if it is
collected through any legal proceeding at law or in equity or in bankruptcy,
receivership or other court proceedings, Borrower agrees to pay all costs of
collection, including, but not limited to, court costs and reasonable attorneys’
fees.

 

Borrower and each surety, endorser, guarantor and other party ever liable for
payment of any sums of money payable on this Note, jointly and severally waive
presentment and demand for payment, notice of intention to accelerate the
maturity, protest, notice of protest and nonpayment, as to this Note and as to
each and all installments hereof, and agree that their liability under this Note
shall not be affected by any renewal or extension in the time of payment hereof,
or in any indulgences, or by any release or change in any security for the
payment of this Note, and hereby consent to any and all such renewals,
extensions, indulgences, releases or changes.

 

This Note shall be governed by and construed in accordance with the applicable
laws of the United States of America and the laws of the State of New York.

 

THIS NOTE, THE CREDIT AGREEMENT AND THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL
AGREEMENTS AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.  THERE ARE NO
UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.

 

2

--------------------------------------------------------------------------------


 

EXECUTED as of the date and year first above written.

 

 

 

BORROWER:

 

 

 

CLAYTON WILLIAMS ENERGY, INC.

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

3

--------------------------------------------------------------------------------


 

EXHIBIT E

 

[RESERVED]

 

2

--------------------------------------------------------------------------------


 

EXHIBIT F-1

 

U.S. TAX COMPLIANCE CERTIFICATE

 

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is made to the Credit Agreement, dated as of March 8, 2016 (as it may
be amended, supplemented, restated or otherwise modified from time to time, the
“Credit Agreement”), by and among Clayton Williams Energy, Inc., as Borrower,
certain Subsidiaries of Borrower, as Guarantors, the Lenders party thereto, and
Wilmington Trust, National Association, as Administrative Agent.

 

Pursuant to the provisions of Section 2.11 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any promissory note(s) evidencing such Loan(s)) in
respect of which it is providing this certificate, (ii) it is not a bank within
the meaning of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent
shareholder of the Borrower within the meaning of Section 871(h)(3)(B) of the
Code and (iv) it is not a controlled foreign corporation related to the Borrower
as described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN (or applicable
successor form).  By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform the Borrower and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement

 

[NAME OF LENDER]

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

Date:            , 20[  ]

 

 

1

--------------------------------------------------------------------------------


 

EXHIBIT F-2

 

U.S. TAX COMPLIANCE CERTIFICATE

 

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is made to the Credit Agreement, dated as of March 8, 2016 (as it may
be amended, supplemented, restated or otherwise modified from time to time, the
“Credit Agreement”), by and among Clayton Williams Energy, Inc., as Borrower,
certain Subsidiaries of Borrower, as Guarantors, the Lenders party thereto, and
Wilmington Trust, National Association, as Administrative Agent.

 

Pursuant to the provisions of Section 2.11 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code.

 

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN (or applicable successor form).  By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender in writing, and (2) the undersigned shall have at all times
furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT]

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

Date:            , 20[  ]

 

 

1

--------------------------------------------------------------------------------


 

EXHIBIT F-3

 

U.S. TAX COMPLIANCE CERTIFICATE

 

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is made to the Credit Agreement, dated as of March 8, 2016 (as it may
be amended, supplemented, restated or otherwise modified from time to time, the
“Credit Agreement”), by and among Clayton Williams Energy, Inc., as Borrower,
certain Subsidiaries of Borrower, as Guarantors, the Lenders party thereto, and
Wilmington Trust, National Association, as Administrative Agent.

 

Pursuant to the provisions of Section 2.11 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished its participating Lender with IRS Form W-8IMY (or
applicable successor form) accompanied by one of the following forms from each
of its partners/members that is claiming the portfolio interest exemption:
(i) an IRS Form W-8BEN (or applicable successor form) or (ii) an IRS Form W-8IMY
(or applicable successor form) accompanied by an IRS Form W-8BEN (or applicable
successor form) from each of such partner’s/member’s beneficial owners that is
claiming the portfolio interest exemption.  By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender and (2) the
undersigned shall have at all times furnished such Lender with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments. Unless otherwise defined herein, terms
defined in the Credit Agreement and used herein shall have the meanings given to
them in the Credit Agreement.

 

[NAME OF LENDER]

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

Date:            , 20[  ]

 

 

1

--------------------------------------------------------------------------------


 

EXHIBIT F-4

 

U.S. TAX COMPLIANCE CERTIFICATE

 

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

 

Reference is made to the Credit Agreement, dated as of March 8, 2016 (as it may
be amended, supplemented, restated or otherwise modified from time to time, the
“Credit Agreement”), by and among Clayton Williams Energy, Inc., as Borrower,
certain Subsidiaries of Borrower, as Guarantors, the Lenders party thereto, and
Wilmington Trust, National Association, as Administrative Agent.

 

Pursuant to the provisions of Section 2.11 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
Loan(s) (as well as any promissory note(s) evidencing such Loan(s)) in respect
of which it is providing this certificate, (ii) its direct or indirect
partners/members are the sole beneficial owners of such Loan(s) (as well as any
promissory note(s) evidencing such Loan(s)), (iii) with respect to the extension
of credit pursuant to this Credit Agreement or any other Loan Document, neither
the undersigned nor any of its direct or indirect partners/members is a bank
extending credit pursuant to a loan agreement entered into in the ordinary
course of its trade or business within the meaning of Section 881(c)(3)(A) of
the Code, (iv) none of its direct or indirect partners/members is a ten percent
shareholder of the Borrower within the meaning of Section 871(h)(3)(B) of the
Code and (v) none of its direct or indirect partners/members is a controlled
foreign corporation related to the Borrower as described in
Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY (or applicable successor form) accompanied by one of the following
forms from each of its partners/members that is claiming the portfolio interest
exemption: (i) an IRS Form W-8BEN (or applicable successor form) or (ii) an IRS
Form W-8IMY (or applicable successor form) accompanied by an IRS Form W-8BEN (or
applicable successor form) from each of such partner’s/member’s beneficial
owners that is claiming the portfolio interest exemption.  By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform the Borrower and
the Administrative Agent, and (2) the undersigned shall have at all times
furnished the Borrower and the Administrative Agent with a properly completed
and currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.  Unless otherwise defined herein, terms defined in the
Credit Agreement and used herein shall have the meanings given to them in the
Credit Agreement.

 

 

[NAME OF LENDER]

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

Date:            , 20[  ]

 

 

1

--------------------------------------------------------------------------------


 

EXHIBIT G

 

FORM OF WARRANT AGREEMENT

 

[Attached]

 

1

--------------------------------------------------------------------------------


 

NEITHER THIS WARRANT, NOR THE SECURITIES ISSUABLE UPON EXERCISE OF THIS WARRANT
(COLLECTIVELY, THE “SECURITIES”), HAVE BEEN REGISTERED UNDER THE SECURITIES ACT
OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR UNDER ANY STATE SECURITIES OR
BLUE SKY LAWS. THE SECURITIES ARE SUBJECT TO RESTRICTIONS ON TRANSFERABILITY AND
RESALE AND MAY NOT BE OFFERED, SOLD, PLEDGED, HYPOTHECATED OR OTHERWISE
TRANSFERRED EXCEPT AS PERMITTED UNDER THE SECURITIES ACT AND APPLICABLE STATE
SECURITIES OR BLUE SKY LAWS, PURSUANT TO REGISTRATION OR EXEMPTION THEREFROM.
THE COMPANY MAY REQUIRE AN OPINION OF COUNSEL IN FORM AND SUBSTANCE REASONABLY
SATISFACTORY TO THE COMPANY TO THE EFFECT THAT ANY PROPOSED TRANSFER IS IN
COMPLIANCE WITH THE SECURITIES ACT AND ANY APPLICABLE STATE SECURITIES OR BLUE
SKY LAWS. THIS WARRANT IS SUBJECT TO THE TRANSFER RESTRICTIONS SET FORTH HEREIN.

 

CLAYTON WILLIAMS ENERGY, INC.

 

WARRANT TO PURCHASE COMMON STOCK

 

Warrant No.: 2016-[·]

 

Number of Shares of Common Stock: [·] ([·])

 

Date of Issuance: [·], 2016 (“Issuance Date”)

 

Clayton Williams Energy, Inc., a Delaware corporation (the “Company”), certifies
that, for good and valuable consideration, the receipt and sufficiency of which
are acknowledged, [·], a [·][·], the registered holder hereof, or its permitted
assigns (the “Holder”), is entitled, subject to the terms and conditions hereof,
to purchase from the Company, at the Exercise Price (as defined below) then in
effect, upon surrender of this Warrant to Purchase Common Stock (including any
Warrants to Purchase Common Stock issued in exchange, transfer or replacement
hereof, the “Warrant”), at any time or times on or after the Issuance Date, but
not after 5:30 p.m., New York City time, on the Expiration Date (as defined
below), up to [·] ([·]) fully paid and nonassessable shares of Common Stock (as
defined below) (the “Warrant Shares”).

 

1.                                      EXERCISE OF WARRANT.

 

(a)                                 Mechanics of Exercise.  Subject to the terms
and conditions hereof, this Warrant may be exercised by the Holder on any day on
or after the Issuance Date and on or before the Expiration Date, in whole or in
part (but not as to fractional shares), by (i) delivery of a written notice, in
the form attached hereto as Exhibit A (the “Exercise Notice”), of the Holder’s
election to exercise this Warrant, (ii) (A) payment to the Company of an amount
equal to the applicable Exercise Price multiplied by the number of Warrant
Shares as to which this Warrant is being exercised (the “Aggregate Exercise
Price”) in cash or wire transfer of immediately available funds (a “Cash
Exercise”) or (B) if the conditions for Cashless Exercise (as defined in
Section 1(c)) set forth in Section 1(c) are satisfied, by notifying the Company
in

 

1

--------------------------------------------------------------------------------


 

the Exercise Notice that this Warrant is being exercised pursuant to a Cashless
Exercise, and (iii) delivery of the applicable Tax Documentation, as described
below (the items under (i), (ii) and (iii) above, the “Exercise Delivery
Documents”).  The Holder shall not be required to deliver the original Warrant
in order to effect an exercise hereunder.  On or before the first Trading Day
following the date on which the Company has received the Exercise Delivery
Documents (the date upon which the Company has received all of the Exercise
Delivery Documents, the “Exercise Date”), the Company shall transmit by
facsimile or e-mail transmission an acknowledgment of confirmation of receipt of
the Exercise Delivery Documents to the Holder and the Company’s transfer agent
for the Common Stock (the “Transfer Agent”).  The Company shall deliver any
objection to the Exercise Delivery Documents on or before the second Trading Day
following the date on which the Company has received all of the Exercise
Delivery Documents and any dispute with respect to such objection shall be
resolved in accordance with Sections 1(d) and 13.  On or before the third
Trading Day following the date on which the Company has received all of the
Exercise Delivery Documents (the “Share Delivery Date”), the Company shall cause
the Transfer Agent to register by book entry, as described in
Section 1(g) below, the transfer and delivery of the Warrant Shares issuable to
the Holder upon such exercise and deliver to the Holder an Ownership Notice (as
defined in Section 1(g)) relating to such Warrant Shares.  Notwithstanding the
preceding sentence, in the event the Holder exercises the Warrant in connection
with a pending sale transaction of the Warrant Shares issuable to the Holder
upon such exercise, the Company shall use commercially reasonable efforts to
cause the Transfer Agent to register such transfer and delivery of the Warrant
Shares no later than the Trading Day on which the Company has received all of
the Exercise Delivery Documents. Upon delivery of the Exercise Delivery
Documents to the Company, the Holder shall be deemed for all corporate purposes
to have become the holder of record of the Warrant Shares with respect to which
this Warrant has been exercised, irrespective of the date registration of such
Warrant Shares in the Holder’s name or delivery of the Ownership Notice in
respect thereof to Holder occurs.  If this Warrant is submitted in connection
with any exercise pursuant to this Section 1(a) and the number of Warrant Shares
represented by this Warrant submitted for exercise is greater than the number of
Warrant Shares being acquired upon an exercise, then the Company shall as soon
as practicable and in no event later than three Trading Days after any such
submission and at its own expense, issue a new Warrant (in accordance with
Section 7(f)) representing the right to purchase the number of Warrant Shares
purchasable immediately prior to such exercise under this Warrant, less the
number of Warrant Shares with respect to which this Warrant has been and/or is
exercised.  The Company shall pay any and all transfer taxes and other expenses
of the Company and the Holder(s) that may be payable with respect to the
issuance and delivery of Warrant Shares upon exercise of this Warrant; provided,
however, that the Company shall not be required to pay any tax which may be
payable in respect of any transfer involved in the registration of any
certificates for Warrants in a name other than that of the Holder.  The Holder
shall be responsible for all other tax liabilities that may arise as a result of
holding or transferring this Warrant or receiving Warrant Shares upon exercise
hereof.  All Warrant Shares issued upon the exercise of this Warrant pursuant to
the terms hereof shall be validly issued, fully paid and non-assessable, issued
without violation of any preemptive or similar rights of any stockholders of the
Company and free and clear of all liens.  At the time the Holder delivers an
Exercise Notice to the Company, the Holder also shall deliver to the Company, in
a form reasonably acceptable to the Company, whichever of the following is
applicable: (i) a certification of non-foreign status which meets the
requirements of Treasury

 

2

--------------------------------------------------------------------------------


 

Regulation section 1.1445-2(b)(2) and a properly completed Internal Revenue
Service (“IRS”) Form W-9, (ii) a certification from an authorized person for the
Holder that on each date on which the Holder (or any person whose ownership of
Warrants would be attributable to such Holder pursuant to the last sentence of
Temporary Treasury regulation section 1.897-9T(b) (a “Related Owner”)) acquired
a Warrant, the aggregate fair market value on such date of all Warrants
beneficially owned by such Holder (plus any Warrants owned by any Related
Owners), did not exceed 5% of the product of (a) the average price of Common
Stock on such date, and (b) the number of shares of Common Stock outstanding on
such date, and a properly completed applicable IRS Form W-8 (including IRS Forms
W-8BEN, W-8BEN-E and W-8IMY and any required attachments), (iii) a notice of
nonrecognition transaction that meets the requirements of Treasury Regulation
section 1.1445-2(d)(2) and a properly completed applicable IRS Form W-8
(including IRS Forms W-8BEN, W-8BEN-E and W-8IMY and any required attachments)
or (iv) such other documentation as may be required at the time of exercise to
establish a complete exemption from withholding of tax (the items described in
subparagraphs (i) through (iv) are referred to as “Tax Documentation”).  If the
Company does not receive Tax Documentation from the Holder establishing a
complete exemption from withholding tax, the Holder shall nonetheless be
entitled to exercise the Warrant and the Company shall be entitled to withhold
such portion of the Warrant Shares as are required to satisfy the applicable
withholding tax.

 

(b)                                 Exercise Price.  For purposes of this
Warrant, “Exercise Price” means $22.00 per share of Common Stock, subject to
adjustment as provided herein.

 

(c)                                  Cashless Exercise. Notwithstanding anything
contained herein to the contrary, the Holder may, in its sole discretion,
exercise this Warrant in whole or in part and, in lieu of making the cash
payment otherwise contemplated to be made to the Company upon such exercise in
payment of the Aggregate Exercise Price, elect instead to receive upon such
exercise the “Net Number” of shares of Common Stock determined according to the
following formula (a “Cashless Exercise”):

 

Net Number = (A x B) - (A x C)

B

 

For purposes of the foregoing formula:

 

A =                 the total number of shares with respect to which this
Warrant is then being exercised.

 

B =                 the arithmetic average of the Weighted Average Price of the
shares of Common Stock (as reported by Bloomberg) on the 10 Trading Days ending
on the date immediately preceding the date of the Exercise Notice.

 

C =                 the Exercise Price then in effect for the applicable Warrant
Shares at the time of such exercise.

 

For purposes of Rule 144(d) promulgated under the Securities Act of 1933, as
amended (the “Securities Act”), as in effect on the date hereof, assuming the
Holder is not an affiliate of the Company, it is intended that the Warrant
Shares issued in a Cashless Exercise shall be deemed to have been acquired by
the Holder, and the holding period for the Warrant Shares shall

 

3

--------------------------------------------------------------------------------


 

be deemed to have commenced, on the Issuance Date. The parties hereto intend
that for all applicable income tax purposes, a Cashless Exercise of this Warrant
shall be treated by the parties as a tax-free recapitalization of the Company
under Section 368(a)(1)(E) of the Internal Revenue Code of 1986, as amended (the
“Code”).  Unless otherwise required by applicable tax law at the time this
Warrant is exercised or by a “determination” as defined in Section 1313 of the
Code, the Company and the Holder shall not take any actions or positions that
are inconsistent with the preceding sentence.

 

(d)                                 Disputes. In the case of a dispute as to the
determination of the Exercise Price or the arithmetic calculation of the number
of Warrant Shares to be issued pursuant to the terms hereof, the Company shall
promptly issue to the Holder the number of Warrant Shares that are not disputed
pending resolution of such dispute.

 

(e)                                  No Fractional Shares or Scrip.  No
fractional shares or scrip representing fractional shares shall be issued upon
the exercise of this Warrant.  As to any fraction of a share that the Holder
would otherwise be entitled to purchase upon such exercise, the Company shall
pay a cash adjustment in respect of such final fraction in an amount equal to
such fraction multiplied by the Exercise Price.

 

(f)                                   Exchange Act Filings. The Holder agrees
and acknowledges that it shall have sole responsibility for making any
applicable filings with the U.S. Securities and Exchange Commission pursuant to
Sections 13 and 16 of the Exchange Act as a result of its acquisition of any
Warrant and the Warrant Shares and any future retention or transfer thereof.

 

(g)                                  Book Entry; Ownership Notice.  Any Warrant
Shares issued hereunder shall be in uncertificated, book-entry form, as
permitted by the Company’s Bylaws and the Delaware General Corporation Law.  The
Transfer Agent shall maintain the register for the Common Stock and such
book-entry system.  Upon any exercise of this Warrant, the Company shall deliver
(or cause the Transfer Agent to deliver) to the Holder a screen shot of the
Transfer Agent’s records or such other instrument as the Transfer Agent shall
typically issue in such circumstance indicating the registration of transfer to
the Holder by book entry of the number of shares of Common Stock issuable to the
Holder upon such exercise of the Warrant (an “Ownership Notice”).  The Transfer
Agent’s records and any Ownership Notices shall contain the legend set forth in
Section 19(d) (or an equivalent notation reflecting the transfer restrictions
described in such legend) until such time as the legend may be removed in
accordance with Section 19(d).

 

(h)                                 Limitations on Exercises Subject to
Stockholder Approval. In the event that any exercise pursuant to this Section 1
prior to the date of the Stockholder Approval (as defined below) would result in
the issuance of Warrant Shares that (i) have, or will have upon issuance, voting
power in excess of 19.99% of the voting power of the Common Stock outstanding
before the Issuance Date or (ii) represent, or will represent upon issuance, in
excess of 19.99% of the number of shares of Common Stock outstanding before the
Issuance Date (each of (i) and (ii), the “Warrant Exercise Cap”),
notwithstanding anything to the contrary in this Warrant, the Company shall have
no obligation to issue and deliver Warrant Shares in excess of the Warrant
Exercise Cap unless and until the approval of the requisite holders of the
issued and outstanding voting capital stock of the Company required by the
listing requirements of the

 

4

--------------------------------------------------------------------------------


 

Principal Market shall have been obtained (the “Stockholder Approval”).  The
Company shall have a continuing obligation to use commercially reasonable
efforts to seek the Stockholder Approval, with such obligation commencing
promptly following the Issuance Date and ending at such time as the Stockholder
Approval has been obtained.  Upon each such adjustment of the Exercise Price
hereunder, the number of shares of Common Stock issuable upon exercise of this
Warrant shall be reduced to the Maximum Amount.

 

2.                                      ADJUSTMENT OF EXERCISE PRICE AND NUMBER
OF WARRANT SHARES.  The Exercise Price and the number of Warrant Shares shall be
adjusted from time to time as follows:

 

(a)                                 Adjustment upon Subdivision or Combination
of Shares of Common Stock.  If the Company at any time on or after the Issuance
Date subdivides (by any stock split, stock dividend, recapitalization or
otherwise) its outstanding shares of Common Stock into a greater number of
shares, the Exercise Price in effect immediately prior to such subdivision will
be proportionately reduced and the number of Warrant Shares will be
proportionately increased.  If the Company at any time on or after the Issuance
Date combines (by combination, reverse stock split or otherwise) its outstanding
shares of Common Stock into a smaller number of shares, the Exercise Price in
effect immediately prior to such combination will be proportionately increased
and the number of Warrant Shares will be proportionately decreased.  Any
adjustment under this Section 2(a) shall become effective at the close of
business on the date the subdivision or combination becomes effective.

 

(b)                                 Adjustment upon Issuance of Common Stock.
Except as otherwise provided herein, if the Company at any time on or after the
Issuance Date issues or sells, or in accordance with Sections 2(c) and 2(d) is
deemed to have issued or sold, any shares of Common Stock (other than Excluded
Securities) for a consideration per share less than the Exercise Price in effect
immediately prior to such time, then immediately upon such issuance or sale, the
Exercise Price shall be reduced to the Exercise Price determined according to
the following formula:

 

Exercise Price = (A x B) + C

D

 

For purposes of the foregoing formula:

 

A =                 the Exercise Price in effect immediately prior to such
issuance or sale.

 

B =                 the number of shares of Common Stock Deemed Outstanding
immediately prior to such issuance or sale.

 

C =                 the consideration, if any, received by the Company upon such
issuance or sale (or, with respect to a Convertible Security, the Fair Market
Value of the Convertible Security as of the date of such issuance or sale).

 

D =                 the number of shares of Common Stock Deemed Outstanding
immediately after such issuance or sale.

 

5

--------------------------------------------------------------------------------


 

Upon each such adjustment of the Exercise Price hereunder, the number of shares
of Common Stock issuable upon exercise of this Warrant shall be adjusted to the
number of shares determined by multiplying the Exercise Price in effect
immediately prior to such adjustment by the number of shares of Common Stock
issuable upon exercise of this Warrant immediately prior to such adjustment and
dividing the product thereof by the Exercise Price resulting from such
adjustment.

 

(c)                                  Adjustment upon Issuance of Rights or
Options.  If the Company in any manner grants or sells any Options (other than
Excluded Securities) and the price per share for which Common Stock is issuable
upon the exercise of such Options, or upon conversion or exchange of any
Convertible Securities issuable upon exercise of such Options (other than
Excluded Securities) is less than the Exercise Price in effect immediately prior
to the time of the granting or sale of such Options, then the total maximum
number of shares of Common Stock issuable upon the exercise of such Options, or
upon conversion or exchange of the total maximum amount of such Convertible
Securities issuable upon the exercise of such Options, shall be deemed to be
outstanding and to have been issued and sold by the Company at the time of the
granting or sale of such Options for such price per share.  For purposes of this
paragraph, the “price per share for which Common Stock is issuable upon exercise
of such Options or upon conversion or exchange of such Convertible Securities”
shall be determined by dividing (i) the total amount, if any, received or
receivable by the Company as consideration for the granting or sale of such
Options, plus the minimum aggregate amount of additional consideration payable
to the Company upon the exercise of all such Options, plus in the case of such
Options which relate to Convertible Securities, the minimum aggregate amount of
additional consideration, if any, payable to the Company upon the issuance or
sale of such Convertible Securities and the conversion or exchange thereof, by
(ii) the total maximum number of shares of Common Stock issuable upon exercise
of such Options or upon the conversion or exchange of all such Convertible
Securities issuable upon the exercise of such Options.  No further adjustment of
the Exercise Price shall be made upon the actual issuance of such Common Stock
or of such Convertible Securities upon the exercise of such Options or upon the
actual issuance of such Common Stock upon conversion or exchange of such
Convertible Securities.

 

(d)                                 Adjustment upon Issuance of Convertible
Securities.  If the Company in any manner issues or sells any Convertible
Securities and the price per share for which Common Stock is issuable upon
conversion or exchange thereof is less than the Exercise Price in effect
immediately prior to the time of such issue or sale, then the maximum number of
shares of Common Stock issuable upon conversion or exchange of such Convertible
Securities shall be deemed to be outstanding and to have been issued and sold by
the Company at the time of the issuance or sale of such Convertible Securities
for such price per share.  For the purposes of this paragraph, the “price per
share for which Common Stock is issuable upon conversion or exchange thereof”
shall be determined by dividing (i) the total amount received or receivable by
the Company as consideration for the issue or sale of such Convertible
Securities, plus the minimum aggregate amount of additional consideration, if
any, payable to the Company upon the conversion or exchange thereof, by (ii) the
total maximum number of shares of Common Stock issuable upon the conversion or
exchange of all such Convertible Securities.  No further adjustment of the
Exercise Price shall be made upon the actual issue of such Common Stock upon
conversion or exchange of such Convertible Securities, and if any such issue or
sale of such Convertible Securities is made upon exercise of any Options for
which adjustments of the

 

6

--------------------------------------------------------------------------------


 

Exercise Price had been or are to be made pursuant to other provisions of this
Section 2, no further adjustment of the Exercise Price shall be made by reason
of such issue or sale.

 

(e)                                  Treatment of Expired Options and
Unexercised Convertible Securities.  Upon the expiration of any Option or the
termination of any right to convert or exchange any Convertible Securities
without the exercise of such Option or right, the Exercise Price then in effect
and the number of Warrant Shares issuable hereunder shall be adjusted
immediately to the Exercise Price and the number of shares which would have been
in effect at the time of such expiration or termination had such Option or
Convertible Securities, to the extent outstanding immediately prior to such
expiration or termination, never been issued.  For purposes of this
Section 2(e), the expiration or termination of any Option or Convertible
Security which was outstanding as of the date of issuance of this Warrant shall
not cause the Exercise Price hereunder to be adjusted unless, and only to the
extent that, a change in the terms of such Option or Convertible Security caused
it to be deemed to have been issued after the date of issuance of this Warrant.

 

(f)                                   Calculation of Consideration Received. If
any Common Stock, Options or Convertible Securities are issued or sold or deemed
to have been issued or sold for cash, the consideration received therefor shall
be deemed to be the net amount received by the Company therefor.  In case any
Common Stock, Options or Convertible Securities are issued or sold for a
consideration other than cash, the amount of the consideration other than cash
received by the Company shall be the Fair Market Value of such consideration.

 

(g)                                  Integrated Transactions. In case any Option
is issued in connection with the issuance or sale of other securities of the
Company, together comprising one integrated transaction in which no specific
consideration is allocated to such Options by the parties thereto, the Options
shall be deemed to have been issued without consideration.

 

(h)                                 Treasury Shares; Record Date. The number of
shares of Common Stock outstanding at any given time does not include shares
owned or held by or for the account of the Company or any subsidiary of the
Company, and the disposition of any shares so owned or held shall be considered
an issuance or sale of Common Stock.  If the Company takes a record of the
holders of Common Stock for the purpose of entitling them (A) to receive a
dividend or other distribution payable in Common Stock, Options or in
Convertible Securities or (B) to subscribe for or purchase Common Stock, Options
or Convertible Securities, then such record date shall be deemed to be the date
of the issue or sale of the shares of Common Stock deemed to have been issued or
sold upon the declaration of such dividend or the making of such other
distribution or the date of the granting of such right of subscription or
purchase, as the case may be.

 

(i)                                     Certain Events.  If any event occurs of
the type contemplated by the provisions of this Section 2 but not expressly
provided for by such provisions (including, without limitation, the granting of
stock appreciation rights, phantom stock rights or other rights with equity
features), then the Company’s board of directors shall make an appropriate
adjustment in the Exercise Price and the number of shares of Common Stock
issuable upon exercise of this Warrant so as to protect the rights of the
Holder; provided that no such adjustment shall increase the Exercise Price or
decrease the number of shares of Common Stock issuable as otherwise determined
pursuant to this Section 2.

 

7

--------------------------------------------------------------------------------


 

(j)                                    Par Value.  Notwithstanding anything to
the contrary in this Warrant, in no event shall the Exercise Price be reduced
below the par value of the Company’s Common Stock.

 

(k)                                 Special Distributions.  In case the Company
shall declare a dividend or make any other distribution (excluding dividends
payable in shares of its Common Stock and other dividends or distributions
referred to in Section 2(a)), including, without limitation, in property or
assets, to holders of Common Stock (a “Non-Cash Distribution”), then the board
of directors of the Company shall make provision so that upon the exercise of
the Warrant, the Holder or the Holder’s subsequent permitted transferee(s) shall
be entitled to receive such dividend or distribution that the Holder would have
received had the Warrant been exercised immediately prior to the record date for
such dividend or distribution.  In case the Company shall declare a dividend or
make any other distribution in cash or cash equivalents to holders of Common
Stock (a “Cash Distribution” and together with a Non-Cash Distribution, a
“Special Distribution”), then the Exercise Price in effect immediately prior to
such Cash Distribution will be reduced by the per share amount of any such Cash
Distribution. When a Special Distribution is made, the Company shall promptly
notify the Holder of such event in writing and the dividend or other
distribution that the Holder is entitled to receive.

 

(l)                                     Limitations on Adjustments Subject to
Stockholder Approval. In the event that any adjustment to the shares of Common
Stock issuable pursuant to this Section 2 prior to the date of the Stockholder
Approval would result in the issuance of Warrant Shares in excess of the Warrant
Exercise Cap, notwithstanding anything to the contrary in this Warrant, the
Company shall have no obligation to make an adjustment to the shares of Common
Stock issuable in accordance with the terms hereof unless and until the
Stockholder Approval has been obtained.

 

3.                                      FUNDAMENTAL TRANSACTIONS.

 

(a)                                 Prior to the occurrence of any Fundamental
Transaction, the Company shall make appropriate provision to ensure that the
Successor Entity shall deliver upon exercise of this Warrant, in lieu of the
shares of the Common Stock (or other securities, cash, assets or other property
purchasable upon the exercise of the Warrant prior to such Fundamental
Transaction), such shares of stock, securities, cash, assets or any other
property whatsoever (including warrants or other purchase or subscription
rights), if any, that the Holder would have been entitled to receive upon the
happening of such Fundamental Transaction had this Warrant been exercised
immediately prior to the record date for such Fundamental Transaction, as
adjusted in accordance with the provisions of this Warrant.  Upon the occurrence
of any Fundamental Transaction, the Successor Entity shall succeed to, and be
substituted for (so that from and after the date of such Fundamental
Transaction, the provisions of this Warrant referring to the “Company” shall
refer instead to the Successor Entity), and may exercise every right and power
of the Company and shall assume all of the obligations of the Company under this
Warrant with the same effect as if such Successor Entity had been named as the
Company herein.  Upon consummation of the Fundamental Transaction, the Successor
Entity shall deliver to the Holder confirmation that there shall be issued upon
exercise of this Warrant at any time after the consummation of the Fundamental
Transaction, in lieu of the shares of the Common Stock (or other securities,
cash, assets or other property purchasable upon the exercise of the Warrant
prior to such Fundamental Transaction), such shares of stock, securities, cash,
assets or

 

8

--------------------------------------------------------------------------------


 

any other property whatsoever (including warrants or other purchase or
subscription rights), if any, that the Holder would have been entitled to
receive upon the happening of such Fundamental Transaction had this Warrant been
exercised immediately prior to the record date for such Fundamental Transaction,
as adjusted in accordance with the provisions of this Warrant.  In addition to
and not in substitution for any other rights hereunder, prior to the
consummation of any Fundamental Transaction pursuant to which holders of shares
of Common Stock are entitled to receive securities or other assets with respect
to or in exchange for shares of Common Stock (a “Corporate Event”), the Company
shall make appropriate provision to ensure that the Holder will thereafter have
the right to receive upon an exercise of this Warrant within 90 days after the
consummation of the Fundamental Transaction but, in any event, prior to the
Expiration Date, in lieu of the shares of the Common Stock (or other securities,
cash, assets or other property) purchasable upon the exercise of the Warrant
prior to such Fundamental Transaction, such shares of stock, securities, cash,
assets or any other property whatsoever (including warrants or other purchase or
subscription rights) which the Holder would have been entitled to receive upon
the happening of such Fundamental Transaction had the Warrant been exercised
immediately prior to the record date for such Fundamental Transaction. 
Provision made pursuant to the preceding sentence shall be in a form and
substance reasonably satisfactory to the Required Holders. The provisions of
this Section shall apply similarly and equally to successive Fundamental
Transactions and Corporate Events and any adjustment under this Section 3 shall
be without duplication for any adjustment or distribution made under Section 2.

 

(b)                                 In the event that the Company at any time
grants, issues or sells any Options, Convertible Securities or rights to
purchase stock, warrants, securities or other property pro rata to the record
holders of any class of shares of Common Stock (the “Purchase Rights”) the then
Holder will be entitled to acquire, upon the terms applicable to such Purchase
Rights, the aggregate Purchase Rights which the Holder could have acquired if
the Holder had held the number of shares of Common Stock acquirable upon
complete exercise of this Warrant (without regard to any limitations on the
exercise of this Warrant), immediately before the record date for the grant,
issuance or sale of such Purchase Rights, or, if no such record date is
established, the date as of which the record holders of shares of Common Stock
are determined for the grant, issue or sale of such Purchase Rights.

 

4.                                      NO DUPLICATIVE ADJUSTMENT; LIMIT ON
ADJUSTMENTS.  Any adjustments or distribution rights under any provision of
Sections 2 or 3 shall be made without duplication for any other adjustment or
participation right under any other provision of Section 2 or 3.  In addition,
if the Holder or the Company reasonably believes, based on the written opinion
of legal counsel, that any regulatory or stockholder approval, including under
applicable anti-trust laws or applicable rules and regulations of any national
securities exchange or over-the-counter market on which the Common Stock is
listed for trading, is required prior to the Holder acquiring any Purchase
Rights it has elected, or is otherwise entitled, to acquire pursuant to
Section 3(b), the Holder shall not be required to make such acquisition, and the
Company shall delay such issuance of the Purchase Rights to the Holder until
such approval has been obtained (or, in the case of applicable anti-trust laws,
the required filings have been completed and any applicable waiting period has
expired).  The Company shall use commercially reasonable efforts to comply
promptly with all applicable regulatory requirements related to obtaining such
approvals.  If the preceding sentence of this Section 4 applies, nothing in
Section 3(b) shall prevent the Company from proceeding with the issuance of the
Purchase Rights to the other

 

9

--------------------------------------------------------------------------------


 

holders of Common Stock who have elected, or are otherwise entitled, to acquire
such Purchase Rights other than the portion of the Purchase Rights that the
Holder is entitled to acquire pursuant to Section 3(b).

 

5.                                      RESERVATION OF WARRANT SHARES.  The
Company covenants that it will at all times reserve and keep available out of
the aggregate of its authorized but unissued and otherwise unreserved Common
Stock, solely for the purpose of enabling it to issue Warrant Shares upon
exercise of this Warrant as herein provided, the number of shares of Common
Stock which are then issuable and deliverable upon the exercise of this entire
Warrant.  The Company covenants that all shares of Common Stock so issuable and
deliverable shall, upon issuance and the payment of the applicable Exercise
Price in accordance with the terms hereof, be duly and validly authorized,
issued and fully paid and nonassessable.  If, notwithstanding the foregoing, and
not in limitation thereof, at any time while this Warrant remains outstanding
the Company does not have a sufficient number of authorized and unreserved
shares of Common Stock to satisfy its obligation to reserve for issuance upon
exercise of this Warrant at least a number of shares of Common Stock (the
“Required Reserve Amount”) equal to the maximum number of shares of Common Stock
as shall from time to time be necessary to effect the exercise of all this
Warrant (without regard to any limitations on exercise contained herein) (an
“Authorized Share Failure”), then the Company shall promptly take all action
necessary to increase the Company’s authorized shares of Common Stock to an
amount sufficient to allow the Company to reserve the Required Reserve Amount
for this entire Warrant.  Without limiting the generality of the foregoing
sentence, as soon as practicable after the date of the occurrence of an
Authorized Share Failure, but in no event later than 90 days after the
occurrence of such Authorized Share Failure, the Company shall hold a meeting of
its stockholders for the approval of an increase in the number of authorized
shares of Common Stock.  In connection with such meeting, the Company shall
provide each stockholder with a proxy statement and shall solicit its
stockholders’ approval of such increase in authorized shares of Common Stock and
use commercially reasonable efforts to cause its board of directors to recommend
to the stockholders that they approve such proposal. The Company shall not
(i) effect any subdivision (by way of stock split, stock dividend,
recapitalization or otherwise) of its outstanding Common Stock into a greater
number of shares of Common Stock which would result, pursuant to
Section 2(a) (without giving effect to Section 2(b)), or (ii) take any action
which would require an adjustment of the Exercise Price under Section 2(b) which
would result, in each case, in a reduction of the Exercise Price below the par
value of the shares of Common Stock then in effect unless on or prior to such
subdivision or action the par value of such shares of Common Stock is reduced to
the extent necessary (or another adjustment reasonably acceptable to the
Required Holders and the Company is made) to permit the adjustments under
Section 2(a) or Section 2(b), as applicable, which would otherwise be made in
connection therewith, but for the restriction of Section 2(j), and to permit the
Warrants to be exercised into Warrant Shares that are fully paid after giving
effect to such adjustments.

 

6.                                      WARRANT HOLDER NOT DEEMED A
STOCKHOLDER.  Except as otherwise specifically provided herein, the Holder,
solely in such Person’s capacity as a holder of this Warrant, shall not be
entitled to vote or receive dividends or be deemed the holder of shares of
capital stock of the Company for any purpose, nor shall anything contained in
this Warrant be construed to confer upon the Holder, solely in such Person’s
capacity as the Holder of this Warrant, any of the rights of a stockholder of
the Company or any right to vote, give or withhold

 

10

--------------------------------------------------------------------------------


 

consent to any corporate action (whether any reorganization, issue of stock,
reclassification of stock, consolidation, merger, conveyance or otherwise),
receive notice of meetings, receive dividends or subscription rights, or
otherwise, prior to the issuance to the Holder of the Warrant Shares which such
Person is then entitled to receive upon the due exercise of this Warrant.  In
addition, nothing contained in this Warrant shall be construed as imposing any
liabilities on the Holder to purchase any securities (upon exercise of this
Warrant or otherwise) or as a stockholder of the Company, whether such
liabilities are asserted by the Company or by creditors of the Company.

 

7.                                      REGISTRATION AND REISSUANCE OF WARRANTS.

 

(a)                                 Registration of Warrant.  The Company shall
register this Warrant, upon the records to be maintained by the Company for that
purpose (the “Warrant Register”), in the name of the record Holder hereof from
time to time.  The Company may deem and treat the registered Holder of this
Warrant as the absolute owner hereof for the purpose of any exercise hereof or
any distribution to the Holder, and for all other purposes, absent actual notice
to the contrary.  The Company shall also register any transfer, exchange,
reissuance or cancellation of any portion of this Warrant in the Warrant
Register.

 

(b)                                 Transfer of Warrant.  Subject to the terms
and conditions hereof, including the restrictions on transfer set forth in
Section 7(c), this Warrant and all rights hereunder are transferable, in whole
or in part, without charge to the Holder, upon surrender of this Warrant with a
properly executed assignment (in the form attached hereto as Exhibit B) at the
principal office of the Company.   Any transfer or assignment of this Warrant
(and the Warrant Shares issuable upon exercise of this Warrant) shall be made
only in compliance with all applicable securities laws and, if requested by the
Company, following delivery to the Company of a legal opinion reasonably
satisfactory to the Company confirming such compliance.  If this Warrant is to
be transferred in accordance with the terms hereof, the Holder shall (i) 
surrender this Warrant to the Company together with all applicable transfer
taxes, whereupon the Company will promptly issue and deliver upon the order of
the Holder a new Warrant (in accordance with Section 7(f)), registered as the
Holder may request, representing the right to purchase the number of Warrant
Shares being transferred by the Holder and, if less than the total number of
Warrant Shares then underlying this Warrant is being transferred, a new Warrant
(in accordance with Section 7(e)) to the Holder representing the right to
purchase the number of Warrant Shares not being transferred and (ii) provide
advance written notice to the Company of the Warrant being transferred, the name
and notice details of the transferee and an instrument duly executed by the
transferee whereby such transferee makes the representations set forth in
Section 19 of this Warrant and agrees to be bound by all obligations of the
Holder under this Warrant.   Any transfer of the Warrant or Warrant Shares which
is not made in accordance with the terms of this Section 7 shall be void.

 

(c)                                  Restrictions on Transfer.  The Warrant and
the Warrant Shares issuable and deliverable upon exercise of this Warrant may be
transferred or assigned to any Person without the consent of the Company;
provided that (i) any such transferee shall agree in writing to be bound by all
obligations of the Holder under this Warrant, and (ii) to the extent that such
transferee, after giving effect to such transfer, would own (beneficially or of
record) 5% percent or more of the issued and outstanding shares of Common Stock
or other equity securities of the

 

11

--------------------------------------------------------------------------------


 

Company (assuming exercise by such transferee of the Warrant and the issuance
and delivery of Warrant Shares to such transferee) then such transferee, as a
condition to such transfer, shall execute and deliver to the Company a
standstill agreement, substantially in the form attached hereto as Exhibit C;
provided further that the Company’s prior written consent shall be required with
respect to any transfer or assignment of this Warrant or the Warrant Shares to a
Competitor (which consent may be withheld in the sole and absolute discretion of
the Company).

 

(d)                                 Lost, Stolen or Mutilated Warrant.  Upon
receipt by the Company of evidence reasonably satisfactory to the Company of the
loss, theft, destruction or mutilation of this Warrant, and, in the case of
loss, theft or destruction, of any indemnification undertaking by the Holder to
the Company in customary form or the provision of reasonable security by the
Holder to the Company and, in the case of mutilation, upon surrender and
cancellation of this Warrant, the Company shall execute and deliver to the
Holder a new Warrant (in accordance with Section 7(f)) representing the right to
purchase the Warrant Shares then underlying this Warrant.

 

(e)                                  Exchangeable for Multiple Warrants.  This
Warrant is exchangeable, upon the surrender hereof by the Holder at the
principal office of the Company together with all applicable transfer taxes, for
a new Warrant or Warrants (in accordance with Section 7(f)) representing in the
aggregate the right to purchase the number of Warrant Shares then underlying
this Warrant, and each such new Warrant will represent the right to purchase
such portion of such Warrant Shares as is designated by the Holder at the time
of such surrender; provided, however, that the Company shall not be required to
issue Warrants for fractional shares of Common Stock hereunder.

 

(f)                                   Issuance of New Warrants.  Whenever the
Company is required to issue a new Warrant pursuant to the terms of this
Warrant, such new Warrant shall (i) be of like tenor with this Warrant,
(ii) represent, as indicated on the face of such new Warrant, the right to
purchase the Warrant Shares then underlying this Warrant (or in the case of a
new Warrant being issued pursuant to Section 7(b) or Section 7(d), the Warrant
Shares designated by the Holder which, when added to the number of shares of
Common Stock underlying the other new Warrants issued in connection with such
issuance, does not exceed the number of Warrant Shares then underlying this
Warrant), (iii) have an issuance date, as indicated on the face of such new
Warrant which is the same as the Issuance Date and (iv) have the same rights and
conditions as this Warrant.

 

8.                                      NOTICES.  Whenever notice is required to
be given under this Warrant, unless otherwise provided herein, such notice shall
be given in accordance with the information set forth in the Warrant Register. 
The Company shall provide the Holder with prompt written notice of all actions
taken pursuant to this Warrant, including, in reasonable detail, a description
of such action and the reason or reasons therefore.  Without limiting the
generality of the foregoing, the Company will give written notice to the Holder
(a)  following any adjustment of the Exercise Price or Warrant Shares issuable
upon exercise hereof, setting forth in reasonable detail, and certifying, the
calculation of such adjustment and (b) at least 20 days prior to the record date
(i) with respect to any dividend or distribution upon the shares of Common
Stock, (ii) with respect to any grants, issuances or sales of any Options,
Convertible Securities, or rights to purchase stock, warrants, securities or
other property pro rata to the record holders of any class

 

12

--------------------------------------------------------------------------------


 

of shares of Common Stock or (iii) for determining rights to vote with respect
to any Fundamental Transaction, dissolution or liquidation; provided, that in
each case, such information shall be made known to the public prior to or within
three Trading Days of such notice being provided to the Holder.

 

9.                                      NONCIRCUMVENTION.  The Company hereby
covenants and agrees that the Company will not, by amendment of its Certificate
of Incorporation, Bylaws or through any reorganization, transfer of assets,
consolidation, merger, scheme of arrangement, dissolution, issue or sale of
securities or any other voluntary action, avoid or seek to avoid the observance
or performance of any of the terms of this Warrant, and will at all times in
good faith carry out all the provisions of this Warrant and take all action as
may be required to protect the rights of the Holder.  Without limiting the
generality of the foregoing, the Company (a) shall not increase the par value of
any shares of Common Stock receivable upon the exercise of this Warrant above
the Exercise Price then in effect, and (b) shall use all reasonable efforts to
take all such actions as may be necessary or appropriate in order that the
Company may validly and legally issue fully paid and nonassessable shares of
Common Stock upon the exercise of this Warrant.

 

10.                               AMENDMENT AND WAIVER.  Except as otherwise
provided herein, the provisions of this Warrant may be amended and the Company
may take any action herein prohibited, or omit to perform any act herein
required to be performed by it, only if the Company has obtained the written
consent of the Required Holders.  Any amendment or waiver approved by the
Required Holders and any other approval or consent granted by the Required
Holders hereunder shall be effective and binding on all current and future
holders of the Warrants.

 

11.                               GOVERNING LAW.  This Warrant shall be governed
by and construed and enforced in accordance with, and all questions concerning
the construction, validity, interpretation and performance of this Warrant shall
be governed by, the internal laws of the State of Delaware, without giving
effect to any choice of law or conflict of law provision or rule (whether of the
State of Delaware or any other jurisdictions) that would cause the application
of the laws of any jurisdictions other than the State of Delaware.  The Company
and the Holder each hereby irrevocably submits to the non-exclusive jurisdiction
of the state and federal courts sitting in Wilmington, Delaware, for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is brought in an inconvenient forum or that the
venue of such suit, action or proceeding is improper.  The Company and the
Holder each hereby irrevocably waives personal service of process and consents
to process being served in any such suit, action or proceeding by mailing a copy
thereof to the address of such party set forth on the signature pages hereto (or
as otherwise specified in writing to the other party) and agrees that such
service shall constitute good and sufficient service of process and notice
thereof. Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law.  Nothing contained herein shall
be deemed or operate to preclude the Holder or the Company from bringing suit or
taking other legal action against the other party in any other jurisdiction to
enforce this Warrant or settle any claim relating hereto.  THE COMPANY AND THE
HOLDER EACH HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO
REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY DISPUTE

 

13

--------------------------------------------------------------------------------


 

HEREUNDER OR IN CONNECTION WITH OR ARISING OUT OF THIS WARRANT OR ANY
TRANSACTION CONTEMPLATED HEREBY.

 

12.                               CONSTRUCTION; HEADINGS.  This Warrant shall be
deemed to be jointly drafted by the Company and the Holder and shall not be
construed against any person as the drafter hereof.  The headings of this
Warrant are for convenience of reference and shall not form part of, or affect
the interpretation of, this Warrant.

 

13.                               DISPUTE RESOLUTION.  Any dispute as to the
determination of the Exercise Price or the arithmetic calculation of the Warrant
Shares must be raised by the Required Holders or the Company.  In the case of
any such dispute, the Company shall submit the disputed determinations or
arithmetic calculations, as the case may be, to the Holder, via facsimile within
two Trading Days of receipt of the Exercise Notice giving rise to such
dispute.  If the Required Holders and the Company are unable to agree upon such
determination or calculation of the Exercise Price or the Warrant Shares within
five Trading Days of such disputed determination or arithmetic calculation being
submitted to the Holder, then the Company and the Holder shall, within two
Trading Days submit via facsimile their respective disputed determinations of
the Exercise Price to an independent, reputable investment bank selected by the
Company and approved by the Required Holders.  The Company shall cause the
investment bank to perform the determinations or calculations and notify the
Company and the Holder of the results no later than 10 Trading Days from the
time it receives the disputed determinations or calculations.  Such investment
bank’s determination or calculation, as the case may be, shall be binding upon
all parties absent demonstrable error.  The expenses of the investment bank will
be borne by the Company unless the investment bank determines that the
determination of the Exercise Price or the arithmetic calculation of the Warrant
Shares by the Required Holders was incorrect, in which case the expenses of the
investment bank and accountant will be borne ratably by the Holder and any other
holders of Warrants based on the number of Warrant Shares into which their
respective Warrants are exercisable.  Any determination or agreement by the
Required Holders as to a disputed item shall be binding on all current and
future holders of Warrants.  Nothing in this Section 13 shall be deemed to
modify or mitigate the terms of Section 1(d) hereof.

 

14.                               SEVERABILITY.  If any provision of this
Warrant is prohibited by law or otherwise determined to be invalid or
unenforceable by a court of competent jurisdiction, the provision that would
otherwise be prohibited, invalid or unenforceable shall be deemed amended to
apply to the broadest extent that it would be valid and enforceable, and the
invalidity or unenforceability of such provision shall not affect the validity
of the remaining provisions of this Warrant so long as this Warrant as so
modified continues to express, without material change, the original intentions
of the parties as to the subject matter hereof and the prohibited nature,
invalidity or unenforceability of the provisions(s) in question does not
substantially impair the respective expectations or reciprocal obligations of
the parties or the practical realization of the benefits that would otherwise be
conferred upon the parties.  The parties will endeavor in good faith
negotiations to replace the prohibited, invalid or unenforceable
provisions(s) with a valid provision(s), the effect of which comes as close as
possible to that of the prohibited, invalid or unenforceable provisions(s).

 

15.                               REMEDIES, OTHER OBLIGATIONS, BREACHES AND
INJUNCTIVE RELIEF.  The remedies provided in this Warrant shall be cumulative
and in

 

14

--------------------------------------------------------------------------------


 

addition to all other remedies available under this Warrant, at law or in equity
(including a decree of specific performance and/or other injunctive relief), and
nothing herein shall limit the right of the Holder to pursue actual damages for
any failure by the Company to comply with the terms of this Warrant.  The
Company acknowledges that a breach by it of its obligations hereunder may cause
irreparable harm to the Holder and that the remedy at law for any such breach
may be inadequate.  The Company therefore agrees that, in the event of any such
breach or threatened breach, the holder of this Warrant shall be entitled, in
addition to all other available remedies, to seek an injunction restraining any
breach.

 

16.                               LIMITATION ON LIABILITY.  No provisions
hereof, in the absence of affirmative action by the Holder to purchase Warrant
Shares hereunder, shall give rise to any liability of the Holder to pay the
Exercise Price or as a stockholder of the Company (whether such liability is
asserted by the Company or creditors of the Company).

 

17.                               SUCCESSORS AND ASSIGNS.  This Warrant shall
bind and inure to the benefit of and be enforceable by the Company and the
Holder and their respective successors and permitted assigns.

 

18.                               CERTAIN DEFINITIONS.  For purposes of this
Warrant, the following terms shall have the following meanings:

 

(a)                                 “Affiliate” means, with respect to any
Person, any other Person that directly or indirectly through one or more
intermediaries controls, is controlled by or is under common control with, the
Person in question.  As used herein, the term “control” means the possession,
direct or indirect, of the power to direct or cause the direction of the
management and policies of a Person, whether through ownership of voting
securities, by contract or otherwise.  For the avoidance of doubt, for purposes
of this Warrant, the Company, on the one hand, and the Holder, on the other,
shall not be considered Affiliates.

 

(b)                                 “Ares” means Ares Management LLC, its
affiliated investment managers and funds or accounts managed by any of them.

 

(c)                                  “Bloomberg” means Bloomberg LP or, if
Bloomberg ceases to provide quotations for the Common Stock, such other
nationally recognized quotation service as the Company shall select.

 

(d)                                 “Common Stock” means (i) the Company’s
Common Stock, $0.10 par value per share, and (ii) any capital stock into which
such Common Stock shall have been changed or any share capital resulting from a
reclassification of such Common Stock.

 

(e)                                  “Common Stock Deemed Outstanding” means, at
any given time, the number of shares of Common Stock actually outstanding at
such time, plus the number of shares of Common Stock deemed to be outstanding
pursuant to Sections 2(c) and 2(d) regardless of whether the Options and
Convertible Securities are actually exercisable or convertible at such time.

 

(f)                                   “Competitor” means any entity that is an
operating company which directly engages in the exploration for and production
of oil and natural gas (it being agreed that

 

15

--------------------------------------------------------------------------------


 

“Competitor” shall not include (i) any entity whose primary business is to be a
lender, investor or similar venture and (ii) the Holder or any affiliated entity
of the Holder solely as a result of loans to, or investments in, such entity, in
each case with respect to the preceding clauses (i) and (ii) whether or not such
entities are indirectly engaged in the exploration for and production of oil and
natural gas as a result of having made such loans or investments).

 

(g)                                  “Convertible Security” means any stock,
equity securities, debt securities or similar instruments that are convertible
(directly or indirectly) into or exchangeable for Common Stock.

 

(h)                                 “Eligible Market” means The New York Stock
Exchange, Inc., the NYSE MKT or The Nasdaq Stock Market.

 

(i)                                     “Exchange Act” means the Securities
Exchange Act of 1934, as amended, and the rules and regulations at the
Securities and Exchange Commission promulgated thereunder.

 

(j)                                    “Excluded Securities” means (i) shares of
Common Stock, restricted stock units, Options or common stock equivalents issued
to employees, officers or directors of the Company pursuant to any existing or
future stock option, restricted stock, stock purchase or other equity
compensation plan or arrangement, including, without limitation, employee
inducement awards and deferred compensation arrangements, duly adopted for such
purpose, by a majority of the non-employee members of the Company’s board of
directors or a majority of the members of a committee of non-employee directors
established for such purpose, and the issuance of Common Stock in respect of
such restricted stock units, Options or common stock equivalents and
(ii) securities (including Common Stock and common stock equivalents) issued
upon the exercise, conversion or exchange of securities (including Options, and
including the issuance of Common Stock in full satisfaction of any interest or
coupon make-whole payments or in satisfaction of any buy-in payment amounts due
in connection therewith) issued and outstanding on the date hereof, including
the Warrants, provided that such securities have not been amended since the date
hereof to increase the number of such securities, to decrease the exercise
price, exchange price or conversion price of such securities or extend the term
of such securities; provided that issuances of securities as contemplated in
(i) of the preceding sentence shall not, in the aggregate, exceed 10% of the
outstanding shares of Common Stock as of the Issuance Date.

 

(k)                                 “Expiration Date” means [·], 2026 or, if
such date falls on a day other than a Trading Day or on which trading does not
take place on the Principal Market, or, if the Principal Market is not the
principal trading market for the Common Stock, then on the principal securities
exchange or securities market on which the Common Stock is then traded (a
“Holiday”), the next date that is not a Holiday.

 

(l)                                     “Fair Market Value” means, (i) with
respect to any security as of any date, the price for such security on the
Principal Market, or, if the Principal Market is not the principal trading
market for the Common Stock, then on the principal securities exchange on which
the Common Stock is then traded, during the period beginning at 9:30:01 a.m.,
New York City time, and ending at 4:00:00 p.m., New York City time, as reported
by Bloomberg through

 

16

--------------------------------------------------------------------------------


 

its “Volume at Price” function or, if the foregoing does not apply, the average
price of such security in the over-the-counter market on the electronic bulletin
board for such security during the period beginning at 9:30:01 a.m., New York
City time, and ending at 4:00:00 p.m., New York City time, as reported by
Bloomberg, or, if no average price is reported for such security by Bloomberg
for such hours, the average of the highest closing bid price and the lowest
closing ask price of any of the market makers for such security as reported in
the “pink sheets” by OTC Markets Inc. and (ii) with respect to (A) any property
other than a security or (B) any security the Fair Market Value of which cannot
be calculated on such date on any of the bases referenced in clause (i), the
Fair Market Value of such other property or security on such date shall be
determined by the Holder in good faith in accordance with generally accepted
finance practices.

 

(m)                             “Fundamental Transaction” means that, after the
Issuance Date, the Company shall, directly or indirectly, in one or more related
transactions, (i) consolidate or merge with or into another Person, (ii) sell,
assign, transfer, convey or otherwise dispose of all or substantially all of the
properties or assets of the Company to another Person, (iii) allow another
Person to make a purchase, tender or exchange offer that is accepted by the
holders of more than 50% of the outstanding shares of Common Stock (not
including any shares of Common Stock held by the Person or Persons making or
party to, or associated or affiliated with the Persons making or party to, such
purchase, tender or exchange offer), (iv) consummate a stock purchase agreement
or other business combination (including, without limitation, a reorganization,
recapitalization, spin-off or scheme of arrangement) with another Person whereby
such other Person acquires more than 50% of the outstanding shares of Common
Stock (not including any shares of Common Stock held by the other Person or
other Persons making or party to, or associated or affiliated with the other
Persons making or party to, such stock purchase agreement or other business
combination immediately prior to such stock purchase or business combination),
(v) reorganize, recapitalize or reclassify its Common Stock or (vi) any “person”
or “group” (as these terms are used for purposes of Sections 13(d) and 14(d) of
the Exchange Act), other than Ares, Clayton Williams, Jr., The Williams
Children’s Partnership, Ltd. or any Related Party thereof, is or shall become
the “beneficial owner” (as defined in Rule 13d-3 under the Exchange Act),
directly or indirectly, of 50% of the aggregate ordinary voting power
represented by issued and outstanding Common Stock (excluding any debt
securities convertible into equity) normally entitled to vote in the election of
directors (“Voting Stock”) of the Company (or its successor by merger,
consolidation or purchase of all or substantially all of its assets) (for
purposes of this clause, such person or group shall be deemed to beneficially
own any Voting Stock held by a Parent Entity, if such person or group
“beneficially owns” (as defined in Rule 13d-3 under the Exchange Act), directly
or indirectly, more than 50% of the voting power of the Voting Stock of such
Parent Entity) or 50% of the aggregate economic interests in the Company (or its
successor by merger, consolidation or purchase of all or substantially all of
its assets).

 

(n)                                 “Options” means any rights or options to
subscribe for or purchase Common Stock or Convertible Securities.

 

(o)                                 “Parent Entity” of a Person means an entity
that, directly or indirectly, controls the applicable Person and whose common
stock or equivalent equity security is quoted or listed on an Eligible Market,
or, if there is more than one such Person or Parent Entity, the

 

17

--------------------------------------------------------------------------------


 

Person or Parent Entity with the largest public market capitalization as of the
date of consummation of the Fundamental Transaction.

 

(p)                                 “Person” means an individual, a limited
liability company, a partnership, a joint venture, a corporation, a trust, an
unincorporated organization, any other entity and a government or any department
or agency thereof.

 

(q)                                 “Principal Market” means The New York Stock
Exchange, Inc.

 

(r)                                    “Related Parties” means, with respect to
any specified Person, such Person’s affiliates and the respective directors,
officers, employees, agents and advisors of such Person and such Person’s
affiliates.

 

(s)                                   “Required Holders” means the holders of
the Warrants representing at least a majority of shares of Common Stock
underlying the Warrants then outstanding.

 

(t)                                    “Successor Entity” means the Person (or,
if so elected by the Required Holders, the Parent Entity) formed by, resulting
from or surviving any Fundamental Transaction or the Person (or, if so elected
by the Required Holders, the Parent Entity) with which such Fundamental
Transaction shall have been entered into.

 

(u)                                 “Trading Day” means any day on which the
Common Stock is traded on the Principal Market, or, if the Principal Market is
not the principal trading market for the Common Stock, then on the principal
securities exchange or securities market on which the Common Stock is then
traded; provided that “Trading Day” shall not include any day on which the
Common Stock is scheduled to trade on such exchange or market for less than 4.5
hours or any day that the Common Stock is suspended from trading during the
final hour of trading on such exchange or market (or if such exchange or market
does not designate in advance the closing time of trading on such exchange or
market, then during the hour ending at 4:00:00 p.m., New York City time).

 

(v)                                 “Weighted Average Price” means, for any
security as of any date, the dollar volume-weighted average price for such
security on the Principal Market, or, if the Principal Market is not the
principal trading market for the Common Stock, then on the principal securities
exchange on which the Common Stock is then traded, during the period beginning
at 9:30:01 a.m., New York City time, and ending at 4:00:00 p.m., New York City
time, as reported by Bloomberg through its “Volume at Price” function or, if the
foregoing does not apply, the dollar volume-weighted average price of such
security in the over-the-counter market on the electronic bulletin board for
such security during the period beginning at 9:30:01 a.m., New York City time,
and ending at 4:00:00 p.m., New York City time, as reported by Bloomberg, or, if
no dollar volume-weighted average price is reported for such security by
Bloomberg for such hours, the average of the highest closing bid price and the
lowest closing ask price of any of the market makers for such security as
reported in the “pink sheets” by OTC Markets Inc.  If the Weighted Average Price
cannot be calculated for such security on such date on any of the foregoing
bases, the Weighted Average Price of such security on such date shall be the
fair market value as mutually determined by the Company and the Required
Holders.  If the Company and the Required Holders are unable to agree upon the
fair market value of such

 

18

--------------------------------------------------------------------------------


 

security, then such dispute shall be resolved pursuant to Section 13 with the
term “Weighted Average Price” being substituted for the term “Exercise Price.” 
All such determinations shall be appropriately adjusted for any share dividend,
share split or other similar transaction during such period.

 

19.                               REPRESENTATIONS AND WARRANTIES.  The Holder
represents, warrants and covenants to the Company as follows:

 

(a)                                 Accredited Investor Status; Sophisticated
Purchaser.  The Holder is an “accredited investor” within the meaning of
Rule 501 under the Securities Act and is able to bear the risk of its investment
in this Warrant and the Warrant Shares issuable and deliverable upon exercise of
this Warrant.  The Holder has such knowledge and experience in financial and
business matters that it is capable of evaluating the merits and risks of the
purchase of this Warrant and the Warrant Shares issuable and deliverable upon
exercise of this Warrant.

 

(b)                                 Information.  The Holder has been afforded
the opportunity to ask questions of, and obtain information from, the Company. 
The Holder understands that its acquisition of this Warrant and the Warrant
Shares issuable and deliverable upon exercise of this Warrant involves a high
degree of risk.  The Holder has sought such accounting, legal and tax advice as
it has considered necessary to make an informed investment decision with respect
to its acquisition of this Warrant and the Warrant Shares issuable and
deliverable upon exercise of this Warrant.

 

(c)                                  Residency.  The Holder shall cooperate
reasonably with the Company (at the Company’s sole cost and expense) to provide
any information necessary for any applicable securities filings of the Company.

 

(d)                                 Legends.  The Holder understands that, until
such time, if any, as the Warrant or the Warrant Shares issuable and deliverable
upon exercise of this Warrant have been registered pursuant to the provisions of
the Securities Act, or the Warrant or Warrant Shares issuable and deliverable
upon exercise of this Warrant are eligible for resale pursuant to Rule 144
promulgated under the Securities Act without any restriction as to the number of
securities as of a particular date that can then be immediately sold, or as
provided in this Section 19(d), the Warrant (and any Warrant Shares) will bear
the following restrictive legend (in addition to any legend required under
applicable state securities laws):

 

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OR UNDER ANY STATE SECURITIES OR BLUE SKY LAWS. THE
SECURITIES ARE SUBJECT TO RESTRICTIONS ON TRANSFERABILITY AND RESALE AND MAY NOT
BE OFFERED, SOLD, PLEDGED, HYPOTHECATED OR OTHERWISE TRANSFERRED EXCEPT AS
PERMITTED UNDER THE SECURITIES ACT AND APPLICABLE STATE SECURITIES OR BLUE SKY
LAWS, PURSUANT TO REGISTRATION OR EXEMPTION THEREFROM.  THE COMPANY MAY REQUIRE
AN OPINION OF COUNSEL IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO THE
COMPANY TO THE EFFECT THAT ANY PROPOSED TRANSFER IS IN COMPLIANCE

 

19

--------------------------------------------------------------------------------


 

WITH THE SECURITIES ACT AND ANY APPLICABLE STATE SECURITIES OR BLUE SKY LAWS. 
TRANSFER OF THE SECURITIES IS ALSO IS SUBJECT TO THE TRANSFER RESTRICTIONS SET
FORTH IN A WARRANT DATED [·], 2016, A COPY OF WHICH IS AVAILABLE WITH THE
SECRETARY OF THE COMPANY.

 

and other legends set forth in or required by state securities laws applicable
to the Holder.

 

The legend set forth in this Section 19(d) shall be removed by the Company from
any certificate evidencing the legended Warrant or Warrant Shares, as
applicable, upon delivery to the Company of an opinion by counsel, reasonably
satisfactory to the Company, that a registration statement under the Securities
Act is at that time in effect with respect to the legended security or that such
security can be freely transferred in a public sale without such a registration
statement being in effect and that such transfer shall not jeopardize the
exemption or exemptions from registration pursuant to which the Company issued
the Warrant or Warrant Shares.

 

(e)                                  Purchase Representation.  The Holder is
purchasing the Warrant and the Warrant Shares issuable and deliverable upon
exercise of this Warrant for its own account and not with a view to distribution
in violation of any securities laws.  The Holder has been advised and
understands that none of the Warrants or shares of Common Stock issuable upon
exercise of the Warrants have been registered under the Securities Act or under
the “blue sky” laws of any jurisdiction and may be resold only if registered
pursuant to the provisions of the Securities Act (or if eligible, pursuant to
the provisions of Rule 144 promulgated under the Securities Act or pursuant to
another available exemption from the registration requirements of the Securities
Act).  The Holder has been advised and understands that the Company, in issuing
the Warrants and any Warrant Shares issuable and deliverable upon exercise of
this Warrant, is relying upon, among other things, the representations and
warranties of the Holder contained in this Section 19 in concluding that such
issuance is a “private offering” and is exempt from the registration provisions
of the Securities Act.

 

(f)                                   Rule 144.  The Holder understands that
there is no public trading market for the Warrants, that none is expected to
develop and that the Warrants must be held indefinitely unless and until the
Warrants are registered under the Securities Act or an exemption from
registration is available.  The Holder has been advised of and is aware of the
provisions of Rule 144 promulgated under the Securities Act.

 

(g)                                  Reliance by the Company.  The Holder
understands that the Warrants are being offered and sold in reliance on a
transactional exemption from the registration requirements of federal and state
securities laws and that the Company is relying upon the truth and accuracy of
the representations, warranties, agreements, acknowledgments and understandings
of the Holder set forth herein in order to determine the applicability of such
exemptions and the suitability of the Holder to acquire the Warrants.

 

(h)                                 No Ownership of Company Securities.  As of
the date of this Agreement, Holder and its affiliates (a) do not own any Common
Stock or any other Company securities, other than this Warrant, and (b) are not
engaged in, and have not engaged in, hedging

 

20

--------------------------------------------------------------------------------


 

transactions with respect to such securities.  Neither Holder nor any of its
affiliates and associates owns (directly or indirectly, beneficially or of
record) and is not a party to any agreement, arrangement or understanding for
the purpose of acquiring, holding, voting or disposing of, in each case, any
shares of capital stock of the Company (other than as contemplated by this
Warrant, that certain Warrant and Preferred Stock Purchase Agreement, dated
March 8, 2016, the Registration Rights Agreement (as defined below), and the
other agreements contemplated herein and therein).

 

20.          REGISTRATION RIGHTS AGREEMENT. This Warrant and the Warrant Shares
issuable upon exercise hereof shall be subject to the terms and conditions of
that certain Registration Rights Agreement, dated as of the date hereof (as
amended from time to time, the “Registration Rights Agreement”) and the Holder
shall be entitled to all of the rights and subject to all of the obligations
under the Registration Rights Agreement. The Warrant Shares shall be deemed
“Registrable Securities” as defined in the Registration Rights Agreement.

 

[Signature Page Follows]

 

21

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company has caused this Warrant to Purchase Common Stock
to be duly executed as of the Issuance Date set out above.

 

 

CLAYTON WILLIAMS ENERGY, INC.

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

Address:

 

 

ACKNOWLEDGED AND AGREED as of the Issuance Date set out above.

 

 

[NAME OF HOLDER]

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

Address:

 

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

EXERCISE NOTICE

 

TO BE EXECUTED BY THE REGISTERED HOLDER TO EXERCISE THIS
WARRANT TO PURCHASE COMMON STOCK

 

CLAYTON WILLIAMS ENERGY, INC.

 

The undersigned holder hereby exercises the right to purchase                  
of the shares of Common Stock (“Warrant Shares”) of Clayton Williams
Energy, Inc., a Delaware corporation (the “Company”), evidenced by the attached
Warrant to Purchase Common Stock (the “Warrant”).  Capitalized terms used herein
and not otherwise defined shall have the respective meanings set forth in the
Warrant.

 

1.             Exercise Price.  The Holder intends that payment of the Exercise
Price shall be made as (check one):

 

·                  Cash Exercise under Section 1(a).

 

·                  Cashless Exercise under Section 1(c).

 

2.             Cash Exercise.  If the Holder has elected a Cash Exercise, the
Holder shall pay the sum of $            to the Company in accordance with the
terms of the Warrant.

 

3.             Delivery of Warrant Shares.  The Company shall deliver (or cause
to be delivered) to the holder            Warrant Shares by book entry in
accordance with the terms of the Warrant.

 

4.             Representations and Warranties.  By its delivery of this Exercise
Notice, the undersigned represents and warrants to the Company that the
representations and warranties of the Holder set forth in Section 19 of the
Warrant.

 

Date:                   ,

 

Name of Registered Holder

Name of Signatory

By:

 

 

 

 

Name:

 

 

Title :

 

 

A-1

--------------------------------------------------------------------------------


 

ACKNOWLEDGMENT

 

The Company hereby acknowledges this Exercise Notice.

 

 

 

CLAYTON WILLIAMS ENERGY, INC.

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

A-2

--------------------------------------------------------------------------------


 

EXHIBIT B

 

FORM OF ASSIGNMENT

 

ASSIGNMENT

 

FOR VALUE RECEIVED,                               hereby sells, assigns and
transfers all of the rights of the undersigned under the attached Warrant
(Warrant No.      ) with respect to the number of shares of the Common Stock
covered thereby set forth below, unto:

 

Names of Assignee

 

Address

 

No. of Shares

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Dated:

Signature

 

 

 

 

 

 

 

 

 

 

 

Witness

 

 

 

 

 

 

 

 

B-1

--------------------------------------------------------------------------------


 

EXHIBIT C

 

FORM OF STANDSTILL AGREEMENT

 

THIS STANDSTILL AGREEMENT, dated as of             , 20[  ] (this “Agreement”),
is entered into by and between Clayton Williams Energy, Inc., a Delaware
corporation (the “Company”), and [·], a [·] [corporation/limited liability
company] (the “Purchaser”). Capitalized terms used but not defined herein shall
have the meaning assigned to such term in the Credit Agreement (as defined
below).

 

RECITALS

 

WHEREAS, pursuant to, and subject to the terms and conditions of, the Credit
Agreement dated as of March 8, 2016 among the Company, as borrower, certain
subsidiaries of the Company, as guarantors, the lenders party thereto, Goldman
Sachs Lending Partners LLC, as sole lead arranger, sole bookrunner and
syndication agent, Stephens Inc., as manager, and Wilmington Trust, N.A., as
administrative agent (the “Credit Agreement”), the lenders agreed to make terms
loans in the aggregate principal amount of $350,000,000 to the Company;

 

WHEREAS, in connection with the transactions contemplated by the Credit
Agreement, the Company issued a Warrant to Purchase Common Stock (each, a
“Warrant”), which provides the holder thereof the right to purchase shares of
the Company’s common stock (“Common Stock”), $0.10 par value per share (the
“Warrant Shares”);

 

WHEREAS, the Purchaser desires to acquire the Warrant and, as a condition to its
acquisition thereof, the Purchaser desires to accept the terms of this Agreement
and agrees to be bound by the obligations contained herein.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein and for good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged by each of the parties hereto, the
parties hereby agree as follows:

 

AGREEMENT

 

Section 1.              Standstill.  During the period commencing on the date
hereof and ending on the Standstill Termination Date (as defined below), the
Purchaser shall not, and shall cause its Affiliates (as defined in the Warrant
and excluding any portfolio companies of the Purchaser) not to, directly or
indirectly, engage in any activities or transactions that would constitute a
“Change of Control” as defined in the Existing Senior Notes Indenture (as such
term is defined in the Credit Agreement) as in effect on the date hereof
governing the Existing Senior Notes (as such term is defined in the Credit
Agreement).  “Standstill Termination Date” means the earlier of (i) the
obligations under the Existing Senior Notes have been paid in full or otherwise
refinanced and (ii) the Existing Senior Notes Indenture has been amended so that
the Purchaser constitutes a “Permitted Holder” as defined under the Existing
Senior Notes Indenture.

 

C-1

--------------------------------------------------------------------------------


 

Section 2.              Miscellaneous.

 

(a)           Entire Agreement.  This Agreement is intended by the parties as a
final expression of their agreement and intended to be a complete and exclusive
statement of the agreement and understanding of the parties hereto with respect
to the subject matter contained herein.  There are no restrictions, promises,
warranties or undertakings other than those set forth or referred to herein with
respect to the rights granted by any party or any of its affiliates set forth
herein.  This Agreement supersedes all prior agreements and understandings
between the parties with respect to the subject matter hereof.

 

(b)           Interpretation.  If any provision in this Agreement is held to be
illegal, invalid, not binding or unenforceable, (i) such provision shall be
fully severable and this Agreement shall be construed and enforced as if such
illegal, invalid, not binding or unenforceable provision had never comprised a
part of this Agreement, and the remaining provisions shall remain in full force
and effect and (ii) the parties hereto shall negotiate in good faith to modify
this Agreement so as to effect the original intent of the parties as closely as
possible in an acceptable manner in order that the transactions contemplated
hereby are consummated as originally contemplated to the greatest extent
possible.  Any words imparting the singular number only shall include the plural
and vice versa.  The words such as “herein,” “hereinafter,” “hereof” and
“hereunder” refer to this Agreement as a whole and not merely to a subdivision
in which such words appear unless the context otherwise requires.  The division
of this Agreement into Sections and other subdivisions and the insertion of
headings are for convenience of reference only and shall not affect or be
utilized in construing or interpreting this Agreement.

 

(c)           Governing Law; Submission to Jurisdiction.  This Agreement, and
all claims or causes of action (whether in contract or tort) that may be based
upon, arise out of or relate to this Agreement or the negotiation, execution or
performance of this Agreement (including any claim or cause of action based
upon, arising out of or related to any representation or warranty made in or in
connection with this Agreement), will be construed in accordance with and
governed by the laws of the State of Delaware without regard to principles of
conflicts of laws.  Any action against any party relating to the foregoing shall
be brought in any federal or state court of competent jurisdiction located
within the State of Delaware, and the parties hereto hereby irrevocably submit
to the non-exclusive jurisdiction of any federal or state court located within
the State of Delaware over any such action.  Each of the parties hereby
irrevocably and unconditionally agrees (A) that it is and shall continue to be
subject to the jurisdiction of the courts of the State of Delaware and of the
federal courts sitting in the State of Delaware, and (B) to the extent that such
party is not otherwise subject to service of process in the State of Delaware,
to appoint and maintain an agent in the State of Delaware as such party’s agent
for acceptance of legal processes and notify the other parties of the name and
address of such agent,  and that, to the fullest extent permitted by applicable
law, service made pursuant to (B) above shall have the same legal force and
effect as if served upon such party personally within the State of Delaware. 
Each of the parties hereby irrevocably waives, to the fullest extent permitted
by applicable law, any objection that it may now or hereafter have to the laying
of venue of any such dispute brought in such court or any defense of
inconvenient forum for the maintenance of such dispute.  Each of the parties
hereto agrees that a judgment in any such dispute may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.

 

C-2

--------------------------------------------------------------------------------


 

(d)           Waiver of Jury Trial.  EACH OF THE PARTIES TO THIS AGREEMENT
HEREBY WAIVES, AND AGREES TO CAUSE ITS AFFILIATES TO WAIVE, TO THE FULLEST
EXTENT PERMITTED BY LAW, ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION
OR CAUSE OF ACTION (i) ARISING UNDER THIS AGREEMENT OR (ii) IN ANY WAY CONNECTED
WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO IN RESPECT
OF THIS AGREEMENT OR ANY OF THE TRANSACTIONS RELATED HERETO, IN EACH CASE
WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER IN CONTRACT, TORT, EQUITY
OR OTHERWISE.  EACH OF THE PARTIES TO THIS AGREEMENT HEREBY AGREES AND CONSENTS
THAT ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT
TRIAL WITHOUT A JURY AND THAT THE PARTIES TO THIS AGREEMENT MAY FILE AN ORIGINAL
COUNTERPART OF A COPY OF THIS AGREEMENT WITH ANY COURT AS WRITTEN EVIDENCE OF
THE CONSENT OF THE PARTIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

 

(e)           Modifications in Writing.  Except as otherwise provided herein, no
amendment, waiver, consent, modification or termination of any provision of this
Agreement shall be effective unless signed by each of the parties hereto.  Any
amendment, supplement or modification of or to any provision of this Agreement,
any waiver of any provision of this Agreement and any consent to any departure
by a party from the terms of any provision of this Agreement shall be effective
only in the specific instance and for the specific purpose for which made or
given.

 

(f)            Execution in Counterparts.  This Agreement may be executed in any
number of counterparts (including by electronic means) and by different parties
hereto in separate counterparts, each of which counterparts, when so executed
and delivered, shall be deemed to be an original and all of which counterparts,
taken together, shall constitute one and the same agreement.

 

(g)           Binding Effect; Assignment; Termination.  This Agreement will be
binding upon and inure to the benefit of the parties hereto and their respective
successors and permitted assigns, but will not be assignable or delegable by any
party hereto without the prior written consent of each of the other parties. 
This Agreement shall terminate on the Standstill Termination Date, except that
in any such case the provisions of this Section 2 shall survive any termination
of this Agreement and except that no party to this Agreement shall be relieved
or released from liability for damages arising out of a breach of this Agreement
before such termination.

 

(h)           Independent Counsel.  Each of the parties acknowledges that it has
been represented by independent counsel of its choice throughout all
negotiations that have preceded the execution of this Agreement and that it has
executed the same with consent and upon the advice of said independent counsel. 
Each party and its counsel cooperated in the drafting and preparation of this
Agreement and the documents referred to herein, and any and all drafts relating
thereto will be deemed the work product of the parties and may not be construed
against any party by reason of its preparation.  Accordingly, any rule of law or
any legal decision that

 

C-3

--------------------------------------------------------------------------------


 

would require interpretation of any ambiguities in this Agreement against the
party that drafted it is of no application and is hereby expressly waived.

 

[Signature Page Follows]

 

C-4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto execute this Standstill Agreement,
effective as of the date first above written.

 

 

 

COMPANY:

 

 

 

CLAYTON WILLIAMS ENERGY, INC.

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

PURCHASER:

 

 

 

[·]

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

[Signature Page to Standstill Agreement]

 

--------------------------------------------------------------------------------


 

SCHEDULE 2.01

 

COMMITMENTS

 

Lender

 

Commitment

 

Percent of Aggregate Commitment

 

Ares IV Energy LLC

 

$

350,000,000.00

 

100

%

TOTAL: 

 

$

350,000,000.00

 

100

%

 

--------------------------------------------------------------------------------


 

SCHEDULE 4.04

 

MATERIAL LIABILITIES

 

None.

 

--------------------------------------------------------------------------------


 

SCHEDULE 4.06

 

DISCLOSED MATTERS

 

None.

 

--------------------------------------------------------------------------------


 

SCHEDULE 4.13

 

CAPITALIZATION

 

Legal Name

 

Jurisdiction
of
Organization

 

Shares
Outstanding

 

Owner

 

 

 

 

 

 

 

 

 

Material Restricted Subsidiaries (Guarantors):

 

 

 

 

 

 

 

 

 

Warrior Gas Co.

 

Texas

 

2000

 

Clayton Williams Energy, Inc.

 

Clajon Industrial Gas, Inc.

 

Texas

 

1000

 

Warrior Gas Co.

 

CWEI Acquisitions, Inc.

 

Delaware

 

1000

 

Clayton Williams Energy, Inc.

 

Clayton Williams Pipeline Corporation

 

Delaware

 

1000

 

Clayton Williams Energy, Inc.

 

Romere Pass Acquisition L.L.C.

 

Delaware

 

N/A

 

CWEI Romere Pass Acquisition Corp.

 

CWEI Romere Pass Acquisition Corp.

 

Delaware

 

1000

 

Clayton Williams Energy, Inc.

 

Southwest Royalties, Inc.

 

Delaware

 

1000

 

Clayton Williams Energy, Inc.

 

Blue Heel Company

 

Delaware

 

1000

 

Southwest Royalties, Inc.

 

Tex-Hal Partners, Inc.

 

Delaware

 

1000

 

Southwest Royalties, Inc.

 

Desta Drilling GP, LLC

 

Texas

 

N/A

 

Clayton Williams Energy, Inc.

 

Desta Drilling, L.P.

 

Texas

 

N/A

 

Desta Drilling GP, LLC — 1%
Clayton Williams Energy, Inc. - 99%

 

West Coast Energy Properties GP, LLC

 

Texas

 

N/A

 

Clayton Williams Energy, Inc.

 

 

 

 

 

 

 

 

 

Non-Material Restricted Subsidiaries (Non-Guarantors):

 

 

 

 

 

 

 

 

 

Clayton Williams Trading Co.

 

Texas

 

1000

 

Clayton Williams Energy, Inc.

 

Warrior Mississippi Corp.

 

Delaware

 

1000

 

Clayton Williams Energy, Inc.

 

CWEI Aviation, Inc.

 

Texas

 

1000

 

Clayton Williams Energy, Inc.

 

CWEI Partners GP, LLC

 

Delaware

 

N/A

 

Clayton Williams Energy, Inc.

 

CWEI Partners Operating, LLC

 

Delaware

 

N/A

 

Clayton Williams Energy Partners, LP

 

Clayton Williams Energy Partners, LP

 

Delaware

 

N/A

 

CWEI Partners GP, LLC — 0.1%
Clayton Williams Energy, Inc. — 99.9%

 

 

 

 

 

 

 

 

 

Unrestricted Subsidiaries

 

 

 

 

 

 

 

 

 

CWEI Andrews Properties GP, LLC

 

Delaware

 

N/A

 

Clayton Williams Energy, Inc.

 

CWEI Andrews Properties, LP

 

Delaware

 

N/A

 

CWEI Andrews Properties GP, LLC

 

West Coast Energy Properties, L.P.

 

Texas

 

N/A

 

West Coast Energy Properties GP, LLC

 

 

--------------------------------------------------------------------------------


 

SCHEDULE 6.18

 

POST-CLOSING SCHEDULE

 

Within thirty (30) days of the Effective Date (or such later date as the Lead
Lender may agree in its sole discretion), the Credit Parties shall execute and
deliver to the Administrative Agent and the Revolving Administrative Agent the
control agreements as otherwise required by Section 6.17 of the Credit Agreement
in form and substance reasonably satisfactory to the Administrative Agent and
the Lead Lender.

 

--------------------------------------------------------------------------------


 

SCHEDULE 7.01

 

EXISTING INDEBTEDNESS

 

Other Indebtedness:

 

 

 

·       Capital Lease Obligations — vehicles

 

~$800,000

 

 

 

 

 

Operating Lease Obligations:

 

 

 

·       Two drilling rigs

 

~$1,700,000

 

·       Office space and business machines

 

~$6,100,000

 

 

--------------------------------------------------------------------------------


 

SCHEDULE 7.02

 

EXISTING LIENS

 

Liens securing capital lease obligations described on Schedule 7.01.

 

--------------------------------------------------------------------------------


 

SCHEDULE 7.04

 

INCENTIVE OIL AND GAS INTERESTS

 

APO Incentive Plan

 

Year
Formed

 

No. of
Participants

 

No. of
Units

 

Area of Interest

 

Working Interest
Assigned

West Coast Energy Properties PA

 

2006

 

20

 

100.00

 

West Coast Properties — California and Texas

 

7.50%

CWEI RMS/Warwink PA

 

2007

 

23

 

100.00

 

RMS/Warwink area in West Texas

 

5.00%

CWEI South Louisiana VI PA

 

2008

 

34

 

100.00

 

South Louisiana

 

7.00%

CWEI Crockett County PA

 

2008

 

33

 

100.00

 

Crockett Co., TX

 

7.00%

CWEI Utah PA

 

2008

 

30

 

100.00

 

Utah

 

5.60%

CEWI Sacramento Basin I PA

 

2008

 

9

 

100.00

 

California, Counties of Colusa, Sutter, Yolo, Solano and Sacramento

 

7.00%

 

--------------------------------------------------------------------------------


 

SCHEDULE 7.06(c)

 

INVESTMENT COMMITMENTS

 

Investments pursuant to existing commitments as general partner in the following
Unrestricted Subsidiaries:

 

·                  West Coast Energy Properties, L.P.

 

·                  CWEI Andrews Properties GP, LLC, for further investment in
CWEI Andrews Properties, L.P.

 

--------------------------------------------------------------------------------


 

SCHEDULE 7.06(g)

 

EXISTING INVESTMENTS

 

·                  Limited partnership interest (31.9%) in ClayDesta Buildings,
LP

 

·                  West Coast Energy Properties GP, LLC

 

·                  CWEI Andrews Properties GP, LLC

 

·                  Dalea Investment Group, LLC

 

·                  Hall-Houston Exploration IV, LP

 

--------------------------------------------------------------------------------


 

SCHEDULE 7.06(l)

 

COSTS RELATED TO INCENTIVE OIL AND GAS INTERESTS

 

APO Incentive Plan

 

Year
Formed

 

No. of
Participants

 

No. of
Units

 

Area of Interest

 

Working Interest
Assigned

West Coast Energy Properties PA

 

2006

 

20

 

100.00

 

West Coast Properties — California and Texas

 

7.50%

CWEI RMS/Warwink PA

 

2007

 

23

 

100.00

 

RMS/Warwink area in West Texas

 

5.00%

CWEI South Louisiana VI PA

 

2008

 

34

 

100.00

 

South Louisiana

 

7.00%

CWEI Crockett County PA

 

2008

 

33

 

100.00

 

Crockett Co., TX

 

7.00%

CWEI Utah PA

 

2008

 

30

 

100.00

 

Utah

 

5.60%

CEWI Sacramento Basin I PA

 

2008

 

9

 

100.00

 

California, Counties of Colusa, Sutter, Yolo, Solano and Sacramento

 

7.00%

 

--------------------------------------------------------------------------------


 

SCHEDULE 7.09

 

TRANSACTIONS WITH AFFILIATES

 

None.

 

--------------------------------------------------------------------------------